AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON April 9 2013 FILE NO. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-14 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 o Pre-Effective Amendment No. o Post-Effective Amendment No. VANGUARD MUNICIPAL BOND FUNDS (Exact Name of Registrant as Specified in Declaration of Trust) , MALVERN, PA 19355 (Address of Principal Executive Office) Registrant’s Telephone Number (610) 669-1000 HEIDI STAM , MALVERN, PA 19355 (Name and Address of Agent for Service) Approximate Date of Proposed Public Offering: As soon as practicable after this registration statement becomes effective. It is proposed that this filing will become effective on May 9, 2013, pursuant to Rule 488 under the Securities Act of 1933. The title of securities being registered are Vanguard Long-Term Tax-Exempt Fund Investor Shares and Admiral Shares. No filing fee is due in reliance on Section 24(f) under the Investment Company Act of 1940. IMPORTANT PROXY NEWS FOR SHAREHOLDERS Vanguard Florida Focused Long-Term Tax-Exempt Fund Proxy Information Vanguard Florida Focused Long-Term Tax-Exempt Fund (the Florida Fund) will host a Special Meeting of Shareholders on Monday , July 22, 2013, at 4:00 p.m., Eastern Time , at Vanguards headquarters in Malvern, Pennsylvania. The purpose is for shareholders to vote on a proposal to reorganize the Florida Fund on a tax-free basis into the Vanguard Long-Term Tax-Exempt Fund. The first few pages of this booklet highlight key points about the proposed reorganization and explain the proxy processincluding how to cast your votes. Before you vote, please read the full text of the combined proxy statement/prospectus for a complete understanding of the proposal. Please Vote Immediately! You can vote by mail or telephone, through the Internet, or in person; details can be found on the enclosed proxy insert. KEY POINTS ABOUT THE PROPOSED REORGANIZATION Purpose of the Reorganization The purpose of the proposed reorganization is to combine the Vanguard Florida Focused Long-Term Tax-Exempt Fund (the Florida Fund) with the Vanguard Long-Term Tax-Exempt Fund (the National Fund) (each, a Fund and collectively, the Funds). The reorganization has been proposed in response to changes in Floridas tax laws and to allow Florida Fund shareholders to invest in a more broadly diversified fund. Prior to January 1, 2007, Florida residents were subject to the Florida Intangible Personal Property Tax, which taxed certain assets, such as investments in mutual funds. Florida residents holding mutual funds that invested predominantly in bonds issued by Florida, its municipalities, and agencies (Florida issuers) were not subject to this tax. On January 1, 2007, the Florida Intangible Personal Property Tax was repealed. The repeal of this tax has decreased the economic benefit derived from investing in a municipal bond fund that holds a considerable amount of its assets in bonds issued by Florida issuers. The proposed reorganization offers Florida Fund shareholders an opportunity to merge into a larger, more diversified fund that also seeks to provide current income exempt from federal income taxes, with expense ratios identical to and performance comparable with the Florida Fund. The Florida Fund was introduced in 1992. This Fund seeks to provide current income that is exempt from federal income taxes, with the expectation that the Funds shares will be exempt from Florida state taxes, if any. The Florida Fund is intended for Florida residents only. The Funds primary investment strategy is to invest primarily in high-quality municipal bonds issued by state and local governments and regional governmental authorities. Under normal circumstances, at least 80% of the Florida Funds assets will be invested in securities whose income is exempt from federal income taxes and Florida state taxes, if any. The Fund invests at least 50% of its assets in municipal bonds of Florida issuers. The National Fund, which has a significantly larger asset base than the Florida Fund, was introduced in 1977. The Fund seeks to provide a high and sustainable level of current income that is exempt from federal income taxes. Under normal market conditions, the National Fund invests at least 80% of its assets in tax-exempt securities. Florida Fund shareholders would benefit from becoming shareholders of the National Fund, which is a larger, more broadly diversified fund. The Florida Fund is classified as nondiversified and may invest a greater percentage of its assets in the securities of a few issuers, while the National Fund is diversified and invests in a broader range of issuers. Both Funds have identical expense ratios, comparable performance and common strategies and risks. Since the change to Floridas tax laws, Florida Fund shareholders receive no additional tax benefits from investing in the Fund as compared to the National Fund. Investors in the Florida Fund would be able to receive the same tax treatment from owning a long-term tax-exempt mutual fund that seeks to provide current income exempt from federal income taxes, like the National Fund. Finally, combining the Funds would benefit both sets of shareholders by allowing fixed costs to be spread over a larger asset base, which could lead to lower expenses for the combined fund over time. Identical Low Costs for Shareholders The Funds have identical expense ratios: each Funds Investor Shares and Admiral Shares have expense ratios of 0.20% and 0.12%, respectively, which translates into an annual cost to shareholders of $20 and $12, respectively, for each $10,000 invested. Common Investment Objectives, Investment Strategies, Risks and Investment Advisory Arrangements Both Funds have an investment objective of seeking current income exempt from federal income taxes; however, there is an expectation that the Florida Funds shares will be exempt from Florida state taxes, if any. The Florida Fund is classified as nondiversified and it invests at least 50% of its assets in municipal bonds issued by Florida issuers. The Fund may also invest up to 50% of its assets in non-Florida municipal bonds. The National Fund is a diversified fund, and invests 80% of its assets in tax-exempt securities that are issued by state and local municipalities. The Funds have identical portfolio maturity policies. Both Funds invest at least 75% of their assets in municipal securities within the top three credit-rating categories as determined by a nationally recognized statistical rating organization (e.g., Aaa, Aa, and A by Moody’s Investors Service, Inc.), with each Fund being able to invest up to 20% of its assets in securities that are subject to the alternative minimum tax. Finally, both Funds benchmark their returns to the same index, the Barclays Municipal Bond Index, which includes most investment-grade tax-exempt bonds that are issued by state and local governments. The Funds have almost the identical set of primary risks. Since the Florida Fund is classified as nondiversified and invests at least 50% of its assets in the municipal bonds of Florida issuers, the Fund has two additional primary risks: nondiversification risk and state-specific risk. The Florida Fund is more vulnerable to unfavorable developments in Florida than are funds that do not focus their investments in that state. The Florida Fund may invest a greater percentage of its assets in particular issuers compared to other mutual funds, which subjects the Fund to the risk that its performance may be hurt disproportionately by the poor performance of relatively few securities. All of the other risks for both Funds are identical. The Vanguard Group, Inc. (“Vanguard”) serves as investment advisor to both Funds through its Fixed Income Group. However, the Funds have different portfolio managers that are primarily responsible for each Fund’s day-today management. Comparable Investment Performance As shown in the following table, the average annual total returns of the Investor and Admiral Shares of the National Fund have been comparable to those of the Florida Fund. Also shown are the returns of the Funds’ benchmark, the Barclays Municipal Bond Index, which is an index that includes most investment-grade tax-exempt bonds that are issued by state and local governments. Average Annual Total Returns 1 for Year Ended Decem ber 31, 2012 2 1 Year 5 Years 10 Years Vanguard Florida-Focused Long-Term Tax-Exempt Fund Investor Shares 7.61% 5.69% 4.86% Vanguard Florida-Focused Long-Term Tax-Exempt Fund Admiral Shares 7.70% 5.77% 4.94% Vanguard Long-Term Tax-Exempt Fund Investor Shares 8.08% 5.67% 4.84% Vanguard Long-Term Tax-Exempt Fund Admiral Shares 8.16% 5.76% 4.92% Barclays Municipal Bond Index 6.78% 5.91% 5.10% 1 Returns shown are before taxes and net of fees. 2 Keep in mind that the Funds’ past performance does not indicate how they will perform in the future. Actual future performance may be higher or lower than the performance shown. Service Arrangements Each Fund is part of the Vanguard group of investment companies, which consists of more than 180 funds. Through their jointly owned subsidiary, Vanguard, the Funds obtain at cost virtually all of their corporate management, administrative, and distribution services. Vanguard also provides investment advisory services on an at-cost basis to the Funds. Vanguard employs a supporting staff of management and administrative personnel needed to provide the requisite services to the Funds and also furnishes the Funds with necessary office space, furnishings, and equipment. Each Fund pays its share of Vanguard’s operating expenses, which are allocated among the Funds under methods approved by the board of trustees of each Fund. In addition, each Fund bears its own direct expenses, such as legal, auditing, and custodial fees. How the Reorganization Will Affect Your Account If Florida Fund shareholders approve the proposed reorganization, then your Florida Fund shares will be exchanged, on a tax-free basis, for an equivalent dollar amount of shares in the National Fund. Your shares will be of the same class, Investor or Admiral. Your account registration and account options will be the same, unless you alter them. In addition, your aggregate tax basis in your shares will remain the same. The Florida Fund is closed to new accounts, and it will stop accepting purchase requests from existing accounts shortly before the reorganization is scheduled to occur. Tax-Free Nature of the Reorganization The proposed exchange of shares is expected to be accomplished on a tax-free basis. Accordingly, we anticipate that Florida Fund shareholders will not realize any capital gains or losses from the reorganization. However, you should pay close attention to these points: Florida Fund’s final distribution. Prior to the reorganization, the Florida Fund will distribute its realized capital gains, if any. Payments of distributions. Following the reorganization, National Fund shareholders (including former shareholders of the Florida Fund) will participate fully in the daily income distributions and annual capital gain distributions, if any, made for the Investor or Admiral Shares, as appropriate, of the National Fund. Cost basis. Following the reorganization, your aggregate cost basis and your holding period in your shares will remain the same. However, your nominal per-share cost basis will change as a result of differences in the share prices of the Florida Fund and the National Fund. Vanguard will provide to you certain cost basis information in connection with the reorganization on its Report of Organizational Actions Affecting Basis of Securities, which will be available on www.vanguard.com shortly after the Reorganization. Questions & Answers Q. Who gets to vote? A. Any person who owned shares of the Florida Fund on, May 1, 2013, t he “record date,” gets to vote – even if the investor later sold the shares. Q. How can I vote? A. You can vote in any one of four ways: 1. Through the Internet at the website listed on the enclosed proxy card or voting instruction card. 2. By telephone , with a toll-free call to the number listed on the enclosed proxy card or voting instruction card. 3. By mail , with the enclosed proxy card or voting instruction card. 4. In person at the shareholder meeting in Malvern, Pennsylvania, on July 22, 2013. Vote through the internet Log on to the website listed on the enclosed proxy card or voting instruction card. Follow the on-screen instructions. Vote by phone Call the phone number indicated on your proxy card or voting instruction card. Follow the recorded instructions available 24 hours per day. Vote by mail Vote, sign, and date the proxy card and return in the postage-paid envelope. Vote in person Attend the Shareholder Meeting on July 22, 2013, at Vanguard’s Malvern, Pennsylvania headquarters at 100 Vanguard Boulevard, Malvern, PA 19355. We encourage you to vote through the Internet or by telephone, using the voting control number that appears on your proxy card or voting instruction card. These voting methods will save your fund money (because they require no return postage). Whichever method you choose, please take the time to read the full text of our proxy statement/prospectus before you vote. If you would like to change your previous vote, you may do so using any of the methods described above. Q. I PLAN TO VOTE BY MAIL. HOW SHOULD I SIGN MY PROXY CARD? A. You should sign your name exactly as it appears on the enclosed proxy card or voting instruction card. Unless you have instructed us otherwise, either owner of a joint account may sign the card, but again, the owner must sign the name exactly as it appears on the card. The proxy card or voting instruction card for other types of accounts should be signed in a way that indicates the signer’s authority—for example “John Brown, Custodian.” Q. WHOM SHOULD I CALL WITH QUESTIONS? A. Please call Vanguardat 800-662-7447 with any additional questions about the proposed reorganization or the upcoming shareholder meeting. VANGUARD FLORIDA FOCUSED LONG-TERM TAX-EXEMPT FUND, A SERIES OF VANGUARD FLORIDA TAX-FREE FUNDS NOTICE OF SPECIAL MEETING OF SHAREHOLDERS Vanguard Florida Focused Long-Term Tax-Exempt Fund (the Florida Fund) will host a Special Meeting of Shareholders on July 22 , 2013, at 4:00 p.m., Eastern Time. At the meeting, we will ask shareholders of the Florida Fund to vote: 1. To approve or disapprove the Agreement and Plan of Reorganization, providing for (i) the transfer of substantially all of the assets of the Florida Fund to the Vanguard Long-Term Tax-Exempt Fund (the National Fund), a series of Vanguard Municipal Bond Funds, in exchange for shares of beneficial interest of the National Fund; (ii) the assumption by the National Fund of the liabilities of the Florida Fund; and (iii) the distribution of National Fund shares to the shareholders of the Florida Fund in complete liquidation of the Florida Fund. 2. To transact such other business as may properly come before the Special Meeting. The Special Meeting will be held at Vanguards Malvern, Pennsylvania headquarters at 100 Vanguard Boulevard, Malvern, PA 19355. The board of trustees for the Florida Fund has fixed the close of business on May 1, 2013, as the record date for the determination of those shareholders entitled to receive notice of, and to vote at, the Special Meeting. By Order of the Board of Trustees Heidi Stam, Secretary [], 2013 YOUR VOTE IS IMPORTANT YOU CAN VOTE EASILY AND QUICKLY THROUGH THE INTERNET, BY TOLL-FREE TELEPHONE CALL, OR BY MAIL. JUST FOLLOW THE SIMPLE INSTRUCTIONS THAT APPEAR ON YOUR PROXY CARD OR VOTING INSTRUCTION CARD. YOU MAY ALSO VOTE IN PERSON AT THE MEETING ON JULY 22, 2013. PLEASE HELP YOUR FUND AVOID THE EXPENSE OF A FOLLOW-UP MAILING BY VOTING TODAY. COMBINED PROXY STATEMENT/PROSPECTUS VANGUARD FLORIDA FOCUSED LONG-TERM TAX-EXEMPT FUND A SERIES OF VANGUARD FLORIDA TAX-FREE FUNDS VANGUARD LONG-TERM TAX-EXEMPT FUND A SERIES OF VANGUARD MUNICIPAL BOND FUNDS INTRODUCTION Proposal Summary . This combined proxy statement/prospectus describes a reorganization proposal to combine the Vanguard Florida Focused Long-Term Tax-Exempt Fund (the “Florida Fund”) with and into the Vanguard Long-Term Tax-Exempt Fund (the “National Fund”) (each, a “Fund” and collectively, the “Funds”). The Florida Fund’s investment objective is to provide current income that is exempt from federal income taxes; with the expectation that the Fund’s shares will be exempt from Florida state taxes, if any. The National Fund’s objective is to provide a high and sustainable level of current income that is exempt from federal personal income taxes. The reorganization has been proposed in response to changes in Florida’s tax laws that eliminate the tax benefit previously realizable through ownership of a Florida-specific municipal bond fund. The reorganization involves a few basic steps. The Florida Fund will transfer substantially all of its assets and liabilities to the National Fund. Simultaneously, the National Fund will open an account for each shareholder of the Florida Fund, crediting it with an amount of the National Fund’s Investor or Admiral Shares, as appropriate, equal in value to the shares of the Florida Fund owned by each shareholder at the time of the reorganization. Thereafter, the Florida Fund will be liquidated and dissolved. These steps together are referred to in this proxy statement/prospectus as the “Reorganization.” The address for the Florida Fund and the National Fund is P.O. Box 2600, Valley Forge, PA 19482 and the telephone number is 610-669-1000 or 800-662-7447. The Florida Fund is a series of Vanguard Florida Tax-Free Funds, and the National Fund is a series of Vanguard Municipal Bond Funds. Both Funds are series of Delaware statutory trusts. Read and Keep These Documents. Please read this entire proxy statement/prospectus along with the enclosed National Fund prospectus, dated February 27, 2013, before casting your vote. The prospectus sets forth concisely the information about the National Fund that a prospective investor ought to know before investing. These documents contain information that is important to your proxy vote decision, and you should keep them for future reference. Additional Information Is Available. The National Fund’s statement of additional information (dated February 27, 2013) contains important information about the National Fund. It has been filed with the U.S. Securities and Exchange Commission (the “SEC”) and is incorporated into this proxy statement/prospectus by reference. In addition, the Florida Fund’s prospectus and statement of additional information, each dated March 28, 2013, as supplemented, are incorporated by reference into and are considered part of this proxy statement/prospectus. The statement of additional information relating to the Reorganization dated [], 2013 also is incorporated by reference into this proxy statement/prospectus. The audited financial statements and related independent registered public accounting firm’s report for the Florida Fund are contained in the annual report for the year ended November 30, 2012 and in the National Fund annual report for the year ended October 31, 2012. You can obtain copies of these documents without charge, by calling Vanguard at 1-800-662-7447, by writing to us at P.O. Box 2600, Valley Forge, PA 19482-2600, or by visiting the SEC’s website (www.sec.gov). The board of trustees for the Florida Fund has fixed the close of business on May 1, 2013, as the record date for the determination of those shareholders entitled to receive notice of, and to vote at, the Special Meeting. The number of i Florida Fund shares outstanding on May 1, 2013, was []. This proxy statement/prospectus is expected to be first sent to shareholders on or about May [_], 2013. THESE SECURITIES HAVE NOT BEEN APPROVED OR DISAPPROVED BY THE SECURITIES AND EXCHANGE COMMISSION, NOR HAS THE SEC PASSED UPON THE ACCURACY OR ADEQUACY OF THIS PROXY STATEMENT/PROSPECTUS. ANY REPRESENTATION TO THE CONTRARY IS A CRIMINAL OFFENSE. ii OVERVIEW This section summarizes key information concerning the proposed Reorganization. Keep in mind that more detailed information appears throughout the proxy statement/prospectus. Please be sure to read everything. The Proposed Reorganization. At a meeting on March 21, 2013, the board of trustees for the Florida Fund approved a plan to combine the Florida Fund with the National Fund. The plan calls for the Florida Fund to transfer substantially all of its assets and liabilities to the National Fund in exchange for Investor or Admiral Shares, as appropriate, of the National Fund. Shareholders of the Florida Fund would receive shares of the corresponding class of the National Fund equivalent in value to their investments in the Florida Fund at the time of the Reorganization. The closing of the Reorganization is currently expected to occur on or about July 26, 2013. The Florida Fund then would be liquidated and dissolved. The Reorganization will result in an exchange of your shares in the Florida Fund for new Investor Shares or Admiral Shares, as appropriate, of the National Fund, and it is expected to occur on a tax-free basis. The board of trustees of the Florida Fund has concluded that the participation by the Florida Fund in the proposed Reorganization is in the best interests of the Florida Fund and will not dilute the interests of Florida Fund shareholders. Accordingly, the board of trustees of the Florida Fund is submitting the Reorganization to the shareholders of the Florida Fund and recommending that shareholders of the Florida Fund vote  FOR  the Reorganization. Investment Objectives, Strategies, and Risks of Each Fund. The investment objectives, primary investment strategies, and primary risks of the Florida Fund are similar to the National Fund. Both Funds seek current income that is exempt from federal income taxes. However, there is an expectation that the Florida Funds shares will be exempt from Florida state taxes, if any. The Florida Fund is intended for Florida residents only. The National Funds investment objective is to provide a high and sustainable level of current income that is exempt from federal personal income taxes only, without a state-specific mandate. The Funds have similar investment strategies, with the exception that the Florida Fund has a greater exposure to bonds issued by Florida issuers. The Florida Fund invests at least 80% of its assets in securities whose income is exempt from federal income and Florida state taxes, with at least 50% of its assets in municipal bonds of Florida issuers. However, the Florida Fund may invest up to 50% in non-Florida municipal bonds. The National Fund invests at least 80% of its assets in tax-exempt securities, which are state and local municipal securities that provide income that is exempt from federal income taxes. The Funds have the same portfolio maturity policies and credit quality criteria. The Funds have identical primary risks, except that the Florida Fund has two additional primary risks: state-specific risk and nondiversification risk. State-specific risk relates to the chance that developments in Florida will adversely affect the securities held by the Fund and that the Fund is more vulnerable to unfavorable developments in Florida than other funds not focusing on a particular state. Nondiversification risk relates to the chance that the Funds performance may be hurt disproportionately by the performance of relatively few securities since it may invest a greater percentage of its assets in the securities of particular issuers. The Florida Fund has these risks because the Fund is required to invest at least 50% of its assets in municipal bonds of Florida issuers. These investment objectives, strategies, and risks are discussed in detail below under  Investment Practices and Risk Considerations . Complete descriptions of the investment objectives, policies, strategies, and risks of the Florida Fund and the National Fund are contained in each Funds prospectus, along with any accompanying prospectus supplements, and statement of additional information. If Florida Fund shareholders do not approve the Reorganization, then its board of trustees will consider other alternatives, including but not limited to liquidation of the Florida Fund. 1 Investment Advisor. The Vanguard Group, Inc. (Vanguard) serves as investment advisor to both Funds. Vanguard manages the investment and reinvestment of the Funds respective assets and continuously reviews, supervises, and directs the Funds investment programs. Further details about the advisory arrangements for the Florida Fund and National Fund are provided in this Overview and under the section entitled  Additional Information About the Funds . Service Arrangements . Each Fund is part of the Vanguard group of investment companies, which consists of more than 180 funds. Through their jointly owned subsidiary, Vanguard, the Funds obtain at cost virtually all of their corporate management, administrative, and distribution services. Vanguard also provides investment advisory services on an at-cost basis to the Funds. Vanguard employs a supporting staff of management and administrative personnel needed to provide the requisite services to the Funds and also furnishes the Funds with necessary office space, furnishings, and equipment. Each Fund pays its share of Vanguards operating expenses, which are allocated among the Funds under methods approved by the board of trustees of each Fund. In addition, each Fund bears its own direct expenses, such as legal, auditing, and custodial fees. Vanguard was established and operates under an Amended and Restated Funds Service Agreement (Funds Service Agreement). The Funds Service Agreement provides that each Fund may be called upon to invest up to 0.40% of its current net assets in Vanguard. The amounts that each Fund has invested are adjusted from time to time in order to maintain the proportionate relationship between each Funds relative net assets and its contribution to Vanguards capital. As of October 31, 2012, the National Fund had contributed $1,131,000 in capital to Vanguard, representing 0.01% of the Funds average net assets and 0.45% of Vanguards capitalization. As of November 30, 2012, the Florida Fund had contributed $134,000 in capital to Vanguard, representing 0.01% of the Funds average net assets and 0.05% of Vanguards capitalization. Additional information about the service agreements for each Fund appears under  Additional Information About the Funds . Purchase, Redemption, Exchange, and Conversion Information . The purchase, redemption, exchange, and conversion features of the National Fund and the Florida Fund are identical. Distribution Schedules. The Funds have identical distribution schedules. Each Funds income dividends are declared daily and distributed monthly; capital gains distributions, if any, generally occur annually in December. Tax-Free Reorganization . It is expected that the proposed Reorganization will constitute a tax-free reorganization within the meaning of Section 368(a) of the Internal Revenue Code of 1986, as amended (or the Code). As a condition to closing the Reorganization, the Funds will receive a favorable opinion from legal counsel as to the foregoing income tax consequences of the Reorganization. Please see Investment Practices and Risk Considerations: Information About the Reorganization: Tax-Free Reorganization  for additional information. Fees and Expenses The tables below compare the fees and annualized expenses of Investor Shares and Admiral Shares of the Florida Fund as of November 30, 2012, and the fees and annualized expenses of Investor Shares and Admiral Shares of the National Fund as of October 31, 2012. The tables also show the estimated fees and expenses of Investor Shares and Admiral Shares of the combined Fund, on a pro forma basis, as of October 31, 2012, and do not include the estimated costs of the Reorganization (for information about the costs of the Reorganization please see Expenses of the Reorganization ). The actual fees and expenses of the Funds and the combined Fund as of the closing date may differ from those reflected in the table below. 2 Investor Shares Shareholder Fees (fees paid directly from your investment) Florida Fund National Fund National Fund Investor Shares Investor Shares Pro Forma Combined Fund Investor Shares Sales Charge (Load) None None None Imposed on Purchases Transaction Fee on None None None Purchases Sales Charge (Load) None None None Imposed on Reinvested Dividends Redemption Fee None None None Account Service Fee $20/year $20/year $20/year (for fund account balances below $10,000) Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Florida Fund National Fund National Fund Investor Shares Investor Shares Pro Forma Combined Fund Investor Shares Management Expenses 0.17% 0.16% 0.16% 12b-1 Distribution Fee None None None Other Expenses 0.03% 0.04% 0.04% Total Annual Fund 0.20% 0.20% 0.20% Operating Expenses Example The following examples are intended to help you compare the cost of investing in Investor Shares of the Florida Fund, the National Fund and the combined Fund with the cost of investing in other mutual funds. The examples assume that you invest $10,000 for the time periods indicated; the results apply whether or not you redeem your shares at the end of each period. These examples also assume that each year your investment has a 5% return and that each Funds operating expenses remain the same. Although your actual costs and returns might be different based on these assumptions, your costs would be: 3 1 Year 3 Years 5 Years 10 Years Florida Fund $20 $64 $113 $255 Investor Shares National Fund $20 $64 $113 $255 Investor Shares National Fund $20 $64 $113 $255 Pro Forma Combined Fund Investor Shares These examples should not be considered to represent actual expenses or performance from the past or for the future. Actual future expenses may be higher or lower than those shown. Admiral Shares Shareholder Fees (fees paid directly from your investment) Florida Fund National Fund National Fund Admiral Shares Admiral Shares Pro Forma Combined Fund Admiral Shares Sales Charge (Load) None None None Imposed on Purchases Transaction Fee on None None None Purchases Sales Charge (Load) None None None Imposed on Reinvested Dividends Redemption Fee None None None Account Service Fee $20/year $20/year $20/year (for fund account balances below $10,000) 4 Annual Fund Operating Expenses (expenses that you pay each year as a percentage of the value of your investment) Florida Fund National Fund National Fund Admiral Shares Admiral Shares Pro Forma Combined Fund Admiral Shares Management Expenses 0.10% 0.09% 0.09% 12b-1 Distribution Fee None None None Other Expenses 0.02% 0.03% 0.03% Total Annual Fund 0.12% 0.12% 0.12% Operating Expenses Example The following examples are intended to help you compare the cost of investing in Admiral Shares of the Florida Fund, the National Fund and the combined Fund with the cost of investing in other mutual funds. The examples assume that you invest $10,000 for the time periods indicated; the results apply whether or not you redeem your shares at the end of each period. These examples also assume that each year your investment has a 5% return and that each Fund’s operating expenses remain the same. Although your actual costs and returns might be different based on these assumptions, your costs would be: 1 Year 3 Years 5 Years 10 Years Florida Fund $12 $39 $68 $154 Admiral Shares National Fund $12 $39 $68 $154 Admiral Shares National Fund $12 $39 $68 $154 Pro Forma Combined Fund Admiral Shares These examples should not be considered to represent actual expenses or performance from the past or for the future. Actual future expenses may be higher or lower than those shown. Portfolio Turnover Each Fund pays transaction costs, such as commissions, when it buys and sells securities (or “turns over” its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in higher taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the examples, affect each Fund’s performance. During the most recent fiscal year, the Florida Fund’s portfolio turnover rate was 16%. During the most recent fiscal year, the National Fund’s portfolio turnover rate was 15%. 5 INVESTMENT PRACTICES AND RISK CONSIDERATIONS Following is a brief discussion of the investment objectives, strategies, and risks of the Funds. More detailed information is available in each Funds prospectus and any accompanying prospectus supplements, and statement of additional information. Investment Objective The investment objective of the Florida Fund is to seek to provide current income that is exempt from federal income taxes, with the expectation that the Funds shares will be exempt from Florida state taxes, if any. The Florida Fund is intended for Florida residents only. The National Fund seeks to provide a high and sustainable level of current income that is exempt from federal personal income taxes. The investment objectives of both Funds are fundamental and any change thereto would require shareholder approval of a majority of a Funds shares, meaning the lesser of (1) shares representing 67% or more of a Funds net assets voted, so long as shares representing more than 50% of a Funds net assets are present or represented by proxy, or (2) shares representing more than 50% of a Funds net assets. Primary Investment Strategies The Florida Fund invests primarily in high-quality municipal bonds issued by state and local governments and regional governmental authorities. Under normal circumstances, at least 80% of the Funds assets will be invested in securities whose income is exempt from federal income and Florida state taxes, if any. The Florida Fund invests at least 50% of its assets in municipal bonds of Florida issuers and is classified as nondiversified. The Fund may, however, invest up to 50% in non-Florida municipal bonds. The National Fund invests mainly in state and local municipal securities that provide tax-exempt income. The Fund is required to invest 80% of its assets in tax-exempt securities under normal market conditions. The National Fund is classified as diversified and may not be able to invest more than 5% of its assets in a single issuer. Vanguard, the advisor for both Funds, uses a top down investment management approach. The advisor sets, and periodically adjusts, a duration target for each Fund based upon expectations about the direction of interest rates and other economic factors. The advisor then buys and sells securities to achieve the greatest relative value within a Funds target duration. Neither Fund has a limitation on the maturity of individual securities, but each Fund is expected to maintain a dollar-weighted average maturity of 10 to 25 years. At least 75% of the securities held by each Fund are municipal bonds in the top three credit-rating categories as determined by a nationally recognized statistical rating organization (NRSRO) (e.g., Aaa, Aa, and A by Moodys Investors Service, Inc.). No more than 20% of a Funds assets may be invested in bonds in a medium-grade category as determined by an NRSRO (e.g., Baa by Moodys). The remaining 5% may be invested in securities with lower credit ratings or in securities that are unrated. Each Fund may invest up to 20% of its assets in securities that are subject to the alternative minimum tax. Primary Risks Each Fund is subject to the risks associated with the bond markets, which could cause an investor to lose money. Any investment in a Fund could lose money over short or even long periods. Investors should expect each Funds share price and total return to fluctuate within a wide range, like the fluctuations of the overall bond market. 6 Both Funds have the following primary risks: Income risk , which is the chance that a Funds income will decline because of falling interest rates. Income risk is generally low for long-term bond funds. Interest rate risk , which is the chance that bond prices overall will decline because of rising interest rates. Interest rate risk should be high for a Fund because it invests primarily in long-term bonds, whose prices are much more sensitive to interest rate changes than are the prices of short-term bonds. Call risk , which is the chance that during periods of falling interest rates, issuers of callable bonds may call (redeem) securities with higher coupons or interest rates before their maturity dates. A Fund would then lose any price appreciation above the bonds call price and would be forced to reinvest the unanticipated proceeds at lower interest rates, resulting in a decline in the Funds income. Call risk is generally high for long-term bond funds. Liquidity risk , which is the chance that a Fund may not be able to sell a security in a timely manner at a desired price. Liquidity risk is generally high for long-term bond funds. Manager risk , which is the chance that poor security selection will cause a Fund to underperform relevant benchmarks or other funds with a similar investment objective. Credit risk , which is the chance that a bond issuer will fail to pay interest and principal in a timely manner, or that negative perceptions of the issuers ability to make such payments will cause the price of that bond to decline. In general, credit risk should be low for each Fund because it invests primarily in bonds that are considered to be of high quality. Since the Florida Fund is nondiversified and invests at least 50% of its assets in Florida issuers, the Fund has two additional primary risks: State-specific risk , which is the chance that developments in Florida will adversely affect the securities held by the Florida Fund. Because the Fund invests at least 50% of its assets in securities issued by Florida and its municipalities, it is more vulnerable to unfavorable developments in Florida than are funds that do not focus their investments in a particular state. Unfavorable developments in any economic sector may have far-reaching ramifications on the overall Florida municipal market. Nondiversification risk , which is the chance that the Florida Funds performance may be hurt disproportionately by the poor performance of relatively few securities. The Fund is considered nondiversified, which means that it may invest a greater percentage of its assets in the securities of particular issuers as compared with other mutual funds. As with an investment in the Florida Fund, an investment in the National Fund could lose money over short or even long periods, and you should expect the National Funds share price and total return to fluctuate within a wide range, like the fluctuations of the overall bond market. There can be no assurance that the investment objective or strategies of either Fund will be achieved. Other Investment Policies and Risks In addition to investing in municipal securities, each Fund may make other kinds of investments to achieve its objective. When-Issued Securities . Each Fund may purchase tax-exempt securities on a when-issued basis. When investing in when-issued securities, a Fund agrees to buy the securities at a certain price on a certain date, even if the market price of the securities at the time of delivery is higher or lower than the agreed-upon purchase price. 7 Derivatives . Each Fund may invest in derivatives only if the expected risks and rewards of the derivatives are consistent with the investment objective, policies, strategies, and risks of the Fund. In particular, derivatives will be used only when they may help the advisor: Invest in eligible asset classes with greater efficiency and lower cost than is possible through direct investment; Add value when these instruments are attractively priced; or Adjust sensitivity to changes in interest rates. The Funds derivative investments may include fixed income futures contracts, fixed income options, interest rate swaps, total return swaps, credit default swaps, or other derivatives. Losses (or gains) involving futures contracts can sometimes be substantialin part because a relatively small price movement in a futures contract may result in an immediate and substantial loss (or gain) for a Fund. Similar risks exist for other types of derivatives. Each Fund may invest in tender option bond programs, a type of municipal bond derivative that allows the purchaser to receive a variable rate of tax-exempt income from a trust entity that holds long-term municipal bonds. A Fund may invest in these derivatives if, in the advisors opinion, they are consistent with the Funds objective of producing current tax-exempt income. Derivative securities are subject to certain structural risks that, in very rare circumstances, could cause the Funds shareholders to lose money or receive taxable income. Derivatives can take many forms. Some forms of derivatives, such as exchange-traded futures and options on securities, commodities, or indexes, have been trading on regulated exchanges for decades. These types of derivatives are standardized contracts that can easily be bought and sold, and whose market values are determined and published daily. Nonstandardized derivatives (such as swap agreements), on the other hand, tend to be more specialized or complex, and may be harder to value. In general, derivatives may involve risks different from, and possibly greater than, those of the underlying securities, assets, or market indexes. Cash Management. Each Funds daily cash balance may be invested in one or more Vanguard CMT Funds, which are very low-cost money market funds. When investing in a Vanguard CMT Fund, each Fund bears its proportionate share of the at-cost expenses of the CMT Fund in which it invests. Temporary Investment Measures . Each Fund may temporarily depart from its normal investment policies and strategiesfor instance, by allocating substantial assets to cash investments, U.S. Treasury securities, or other investment companies (including exchange-traded funds)in response to adverse or unusual market, economic, political, or other conditions. Such conditions could include a temporary decline in the availability of municipal obligations. By temporarily departing from its normal investment policies, a Fund may distribute income subject to federal personal income tax, and may otherwise fail to achieve its investment objective. Comparison of Investment Objectives, Investment Strategies and Risks The Florida Fund and the National Fund have similar investment objectives. Both Funds seek to provide current income that is exempt from federal income taxes. The National Fund also seeks to provide a high and sustainable level of current income while the shares of the Florida Fund have an expectation that its shares will be exempt from Florida taxes, if any. The combined fund will have the investment objective of the National Fund. There is no guarantee that each Fund will achieve its stated objective. The Funds have similar primary investment strategies. The Funds both invest in municipal bonds issued by state and local governments; however, the Florida Fund is required to invest at least 50% of its assets in municipal bonds of Florida issuers. Both Funds have identical portfolio maturity policies, as well as credit quality criteria. The combined fund will utilize the investment strategies of the National Fund. 8 Both Funds have identical primary risks, with the exception of the Florida Fund having two additional primary risks due to its classification as a nondiversified fund and requirement to invest at least 50% of its assets in Florida issuers. These primary risks are nondiversification risk and state-specific risk . The combined fund will have the risks of the National Fund. Investment Advisor and Portfolio Managers The Funds have the same investment advisor, Vanguard, and are overseen by the same group within Vanguard, the Vanguard Fixed Income Group. Mortimer J. Buckley , Chief Investment Officer and Managing Director of Vanguard. As Chief Investment Officer, he is responsible for the oversight of Vanguards Equity Investment and Fixed Income Groups. The investments managed by these two groups include active quantitative equity funds, equity index funds, active bond funds, index bond funds, stable value portfolios, and money market funds. Mr. Buckley joined Vanguard in 1991 and has held various senior leadership positions with Vanguard. He received his A.B. in Economics from Harvard and an M.B.A. from Harvard Business School. Robert F. Auwaerter , Principal of Vanguard and head of Vanguards Fixed Income Group. He has direct oversight responsibility for all money market funds, bond funds, and stable value portfolios managed by the Fixed Income Group. He has managed investment portfolios since 1978 and has been with Vanguard since 1981. He received his B.S. in Finance from The Wharton School of the University of Pennsylvania and an M.B.A. from Northwestern University. Christopher W. Alwine , CFA, Principal of Vanguard and head of Vanguards Municipal Bond Funds. He has direct oversight responsibility for all tax-exempt bond funds managed by the Fixed Income Group. He has been with Vanguard since 1990, has worked in investment management since 1991, and has managed investment portfolios since 1996. He received his B.B.A. from Temple University and an M.S. from Drexel University. Pamela Wisehaupt Tynan , Principal of Vanguard and head of Vanguards Municipal Money Market Funds. She has direct oversight responsibility for all tax-exempt money market funds managed by the Fixed Income Group. She has been with Vanguard since 1982 and has managed investment portfolios since 1988. She received her B.S. from Temple University and an M.B.A. from St. Josephs University. The managers primarily responsible for the day-to-day management of the Funds are different. The Florida Fund is overseen by: Marlin G. Brown , Portfolio Manager. He has worked in investment management for Vanguard since 1996; has managed investment portfolios since 2007; and has managed the Florida Fund since 2011. He received his B.S. from University of Virginia. The National Fund is overseen by: Mathew M. Kiselak , Principal of Vanguard. He has worked in investment management since 1987; has managed investment portfolios since 1990; and has managed the National Fund since joining Vanguard in 2010. He received his B.S. from Pace University. 9 Comparison of Fundamental Investment Restrictions The Florida Fund and National Fund have the following identical fundamental investment restrictions: Borrowing Each Fund may borrow money only as permitted by the Investment Company Act of 1940 (1940 Act) or other governing statute, by the Rules thereunder, or by the SEC or other regulatory agency with authority over a Fund. Commodities  Each Fund may invest in commodities only as permitted by the 1940 Act or other governing statute, by the Rules thereunder, or by the SEC or other regulatory agency with authority over a Fund. Industry Concentration  Each Fund will not concentrate its investments in the securities of issuers whose principal business activities are in the same industry. Investment Objective  The investment objective of each Fund may not be materially changed without a shareholder vote. Loans  Each Fund may make loans to another person only as permitted by the 1940 Act or other governing statute, by the Rules thereunder, or by the SEC or other regulatory agency with authority over the Fund. Real Estate  Each Fund may not invest directly in real estate unless it is acquired as a result of ownership of securities or other instruments. This restriction shall not prevent a Fund from investing in securities or other instruments (1) issued by companies that invest, deal, or otherwise engage in transactions in real estate, or (2) backed or secured by real estate or interests in real estate. Senior Securities - Each Fund may not issue senior securities except as permitted by the 1940 Act or other governing statute, by the Rules thereunder, or by the SEC or other regulatory agency with authority over a Fund. Underwriting  Each Fund may not act as an underwriter or another issuers securities, except to the extent that the Fund may be deemed to be an underwriter within the meaning of the Securities Act of 1933 (the 1933 Act), in connection with the purchase and sale of portfolio securities. The Funds have different fundamental investment policies relating to the 80% Policy and Diversification. The Florida Fund has the following fundamental investment policies: 80% Policy  The Florida Fund will invest at least 80% of its assets in securities exempt from federal taxes and the taxes of the state indicated by the Funds name, under normal market conditions. In applying this 80% policy, assets include net assets and borrowings for investment purposes. Diversification  The Florida Fund will limit the value of all holdings (other than U.S. government securities, cash, and cash items as defined under subchapter M of the Internal Revenue Code), each of which exceeds 5% of the Funds total assets or 10% of the issuers outstanding voting securities, to an aggregate of 50% of the Funds total assets as of the end of each quarter of the taxable year. Additionally, the Florida Fund will limit the aggregate value of holdings of a single issuer (other than U.S. government securities, as defined in the Code) to a maximum of 25% of the Funds total assets as of the end of each quarter of the taxable year. The National Fund has the following fundamental investment policies: 80% Policy  The National Fund will invest at least 80% of its assets in tax-exempt securities under normal market conditions. For purposes of the 80% policies, assets include net assets and borrowings for investment purposes. 10 Diversification  The National Fund may not purchase securities of any issuer if, as a result, more than 5% of the Funds total assets would be invested in that issuers securities. This limitation does not apply to obligations of the U.S. government or its agencies or instrumentalities, or any municipal bond guaranteed by the U.S. government. In addition, the Florida Fund has listed an additional fundamental investment policy that relates to its 80% policy mentioned above. Tax-Exempt Investments  For a description of the Florida Funds fundamental policy on tax-exempt investments see Fundamental Policies  80% Policy. The Florida Fund has a fundamental policy to invest its assets in the state of Florida and is classified as nondiversified. The National Fund invests at least 80% of its assets in any type of tax-exempt security and is not limited to a state. The National Fund is diversified and cannot hold more than 5% of its assets in a single issuer. As a result of the reorganization, the combined fund will retain the fundamental investment policies of the National Fund. INVESTMENT PERFORMANCE OF THE FUNDS Investment Performance of Florida Fund Annual Total Returns The following bar chart and table are intended to help you understand the risks of investing in the Florida Fund. The bar chart shows how the performance of the Florida Funds Investor Shares has varied from one calendar year to another over the periods shown. The table shows how the average annual total returns of the share classes presented compare with those of a relevant market index, which have investment characteristics similar to those of the Florida Fund. Keep in mind that the Florida Funds past performance (before and after taxes) does not indicate how the Fund will perform in the future. Updated performance information is available on our website at vanguard.com/performance or by calling Vanguard toll-free at 800-662-7447. During the periods shown in the bar chart, the highest return for a calendar quarter was 7.25% (quarter ended September 30, 2009), and the lowest return for a quarter was -4.55% (quarter ended December 31, 2010). Performance through the most recent calendar quarter ended March 31 was 0.32%. 11 Average Annual Total Returns for Periods Ended December 31, 2012 1 Year 5 Years 10 Years Vanguard Florida Focused Long-Term Tax-Exempt Fund Investor Shares Return Before Taxes 7.61 % 5.69 % 4.86 % Return After Taxes on Distributions Return After Taxes on Distributions and Sale of Fund Shares Vanguard Florida Focused Long-Term Tax-Exempt Fund Admiral Shares Return Before Taxes 7.70 % 5.77 % 4.94 % Barclays Municipal Bond Index (reflects no deduction for fees, expenses, or taxes) 6.78 % 5.91 % 5.10 % Investment Performance of National Fund Annual Total Returns The following bar chart and table are intended to help you understand the risks of investing in the National Fund. The bar chart shows how the performance of the National Funds Investor Shares has varied from one calendar year to another over the periods shown. The table shows how the average annual total returns of the share classes presented compare with those of a relevant market index, which has investment characteristics similar to those of the National Fund. Keep in mind that the National Funds past performance (before and after taxes) does not indicate how the National Fund will perform in the future. Updated performance information is available on our website at vanguard.com/performance or by calling Vanguard toll-free at 800-662-7447. Annual Total Returns National Fund Investor Shares During the periods shown in the bar chart, the highest return for a calendar quarter was 7.95% (quarter ended September 30, 2009), and the lowest return for a quarter was -4.64% (quarter ended December 31, 2012). Performance through the most recent calendar quarter ended March 31 was 0.40%. 12 Average Annual Total Returns for Periods Ended Decem ber 31, 2012 1 Year 5 Years 10 Years Vanguard Long-Term Tax-Exem pt Fund Investor Shares Return Before Taxes 8.08% 5.67% 4.84% Return After Taxes on Distributions 8.08% 5.67% 4.84% Return After Taxes on Distributions and Sale of Fund Shares Vanguard Long-Term Tax-Exem pt Fund Adm iral Shares Return Before Taxes 8.16% 5.76% 4.92% Barclays Municipal Bond Index (reflects no deduction for fees, expenses, or taxes) 6.78% 5.91% 5.10% Actual after-tax returns depend on your tax situation and may differ from those shown in the preceding table. When after-tax returns are calculated, it is assumed that the shareholder was in the highest individual federal marginal income tax bracket at the time of each distribution of income or capital gains or upon redemption. State and local income taxes are not reflected in the calculations. Please note that after-tax returns are shown only for the Investor Shares and may differ for each share class. After-tax returns are not relevant for a shareholder who holds fund shares in a tax-deferred account, such as an individual retirement account or a 401(k) plan. Also, figures captioned Return After Taxes on Distributions and Sale of Fund Shares will be higher than other figures for the same period if a capital loss occurs upon redemption and results in an assumed tax deduction for the shareholder. Share Price Each of the Funds share price, also known as net asset value (NAV), is calculated each business day as of the close of regular trading on the New York Stock Exchange (or Exchange), generally 4 p.m., Eastern time. Each share class has its own NAV, which is computed by dividing the total assets, minus liabilities, allocated to each share class by the number of Fund shares outstanding for that share class. On holidays or other days when the Exchange is closed, the NAV is not calculated, and the Funds do not transact purchase or redemption requests. Debt securities held by a Vanguard fund are valued based on information furnished by an independent pricing service or market quotations. Certain short-term debt instruments used to manage a funds cash and the instruments held by a money market fund are valued on the basis of amortized cost. The values of any mutual fund shares held by a fund are based on the NAVs of the shares. The values of any exchange-trade fund or closed-end fund shares held by a fund are based on the market value of the shares. When a Fund determines that pricing-service information or market quotations either are not readily available or do not accurately reflect the value of a security, the security is priced at its fair value (the amount that the owner might reasonably expect to receive upon the current sale of the security). A Fund also may use fair-value pricing on bond market holidays when the fund is open for business (such as Columbus Day and Veterans Day). Fair-value prices are determined by Vanguard according to procedures adopted by the board of trustees. When fair-value pricing is employed, the prices of securities used by a Fund to calculate the NAV may differ from quoted or published prices for the same securities. Vanguard fund share prices are published daily; share prices are available on our website at vanguard.com/prices. Purchases, Redemptions and Exchanges of Fund Shares; Other Shareholder Information Purchase, Redemption, and Exchange Information . The following chart highlights the purchase, redemption, and exchange features of the Florida Fund as compared to such features of the National Fund. 13 Purchase, Redemption and Florida Fund National Fund Exchange Features Investor Shares Investor Shares Minimum initial purchase $3,000 $3,000 amount Additional investment purchase amount $100 $100 (other than by Automatic (other than by Automatic Investment Plan, which has Investment Plan, which has no established minimum) no established minimum) Purchases Through Vanguard’s Through Vanguard’s website, mobile application, website, mobile application, by telephone, or by mail by telephone, or by mail Redemptions Through Vanguard’s Through Vanguard’s website, mobile application, by website, mobile application, telephone, or by mail by telephone, or by mail Free Exchange Privileges Yes, through Vanguard’s Yes, through Vanguard’s website, mobile application, by website, mobile application, telephone, or by mail by telephone, or by mail Purchase, Redemption and Florida Fund National Fund Exchange Features Admiral Shares Admiral Shares Minimum initial purchase $50,000 $50,000 amount Additional investment purchase amount $100 $100 (other than by Automatic (other than by Automatic Investment Plan, which has Investment Plan, which has no established minimum) no established minimum) Purchases Through Vanguard’s Through Vanguard’s website, mobile application, website, mobile application, by telephone, or by mail by telephone, or by mail Redemptions Through Vanguard’s Through Vanguard’s website, mobile application, by website, mobile application, telephone, or by mail by telephone, or by mail 14 Free Exchange Privileges Yes, through Vanguards Yes, through Vanguards website, mobile application, by website, mobile application, telephone, or by mail by telephone, or by mail Purchases Trade Date The trade date for any purchase request received in good order will depend on the day and time Vanguard receives your request, the manner in which you are paying, and the type of fund you are purchasing. Your purchase will be executed using the net asset value (NAV) as calculated on the trade date. NAVs are calculated only on days that the New York Stock Exchange (NYSE) is open for trading (a business day). If your purchase request is not accurate and complete, it may be rejected. You generally begin earning dividends on the business day following your trade date. Other Purchase Rules You Should Know Please note that Admiral Shares generally are not available for: SIMPLE IRAs and Individual 403(b)(7) Custodial Accounts or Certain retirement plan accounts receiving special administrative services from Vanguard, including Vanguard Individual 401(k) Plans. Converting Shares When a conversion occurs, you receive shares of one class in place of shares of another class of the same Fund. At the time of conversion, the dollar value of the new shares you receive equals the dollar value of the old shares that were converted. In other words, the conversion has no effect on the value of your investment in a Fund at the time of the conversion. However, the number of shares you own after the conversion may be greater than or less than the number of shares you owned before the conversion, depending on the net asset values of the two share classes. A conversion between share classes of the same Fund is a nontaxable event. Trade Date The trade date for any conversion request received in good order will depend on the day and time Vanguard receives your request. Your conversion will be executed using the NAVs of the different share classes on the trade date. NAVs are calculated only on days that the NYSE is open for trading (a business day). For a conversion request received by Vanguard on a business day before the close of regular trading on the NYSE (generally 4 p.m., Eastern time), the trade date will be the same day. For a conversion request received on a business day after the close of regular trading on the NYSE, or on a nonbusiness day, the trade date will be the next business day. Conversions From Investor Shares to Admiral Shares 15 Self-directed conversions . If your account balance in a Fund is at least $50,000, you may ask Vanguard to convert your Investor Shares to Admiral Shares. You may request a conversion through our website (if you are registered for online access), by telephone, or by mail. Institutional clients should contact Vanguard for more information on special eligibility rules that may apply to them. Automatic conversions . Vanguard conducts periodic reviews of account balances and may, if your account balance in a Fund exceeds $50,000, automatically convert your Investor Shares to Admiral Shares. You will be notified before an automatic conversion occurs and will have an opportunity to instruct Vanguard not to effect the conversion. Institutional clients should contact Vanguard for more information on special eligibility rules that may apply to them. Mandatory Conversions to Investor Shares If an account no longer meets the balance requirements for Admiral Shares, Vanguard may automatically convert the shares in the account to Investor Shares. A decline in the account balance because of market movement may result in such a conversion. Vanguard will notify the investor in writing before any mandatory conversion occurs. Redeeming Shares Trade Date The trade date for any redemption request received in good order will depend on the day and time Vanguard receives your request and the manner in which you are redeeming. Your redemption will be executed using the NAV as calculated on the trade date. NAVs are calculated only on days that the NYSE is open for trading (a business day). You generally will continue earning dividends until the first business day following your trade date. Generally, the exception to this rule is if you redeem shares by writing a check against your account, the shares will stop earning dividends on the day that your check posts to your account. Other Redemption Rules You Should Know Documentation for certain accounts . Special documentation may be required to redeem from certain types of accounts, such as trust, corporate, nonprofit, or retirement accounts. Please call us before attempting to redeem from these types of accounts. Potentially disruptive redemptions . Vanguard reserves the right to pay all or part of a redemption in kindthat is, in the form of securitiesif it reasonably believes that a cash redemption would negatively affect a Funds operation or performance or that the shareholder may be engaged in market-timing or frequent trading. Under these circumstances, Vanguard also reserves the right to delay payment of the redemption proceeds for up to seven calendar days. By calling Vanguard before attempting to redeem a large dollar amount, the investor may avoid in-kind or delayed payment of your redemption. Recently purchased shares . Although you can redeem shares at any time, proceeds may not be made available to you until the fund collects payment for your purchase. This may take up to seven calendar days for shares purchased by check or by electronic bank transfer. If you have written a check on a fund with checkwriting privileges, that check may be rejected if your fund account does not have a sufficient available balance. Share certificates . Share certificates are no longer issued for Vanguard funds. Shares currently held in certificates cannot be redeemed, exchanged, converted, or transferred (reregistered) until you return the certificates (unsigned) to Vanguard by registered mail. Address change . If you change your address online or by telephone, there may be up to a 14-day restriction on your ability to request check redemptions online and by telephone. You can request a redemption in writing at any time. Confirmations of address changes are sent to both the old and new addresses. 16 Payment to a different person or address . At your request, we can make your redemption check payable, or wire your redemption proceeds, to a different person or send it to a different address. However, this generally requires the written consent of all registered account owners and may require a signature guarantee or a notarized signature. You may obtain a signature guarantee from some commercial or savings banks, credit unions, trust companies, or member firms of a U.S. stock exchange. No cancellations . Vanguard will not accept your request to cancel any redemption request once processing has begun. Please be careful when placing a redemption request. Emergency circumstances . Vanguard funds can postpone payment of redemption proceeds for up to seven calendar days. In addition, Vanguard funds can suspend redemptions and/or postpone payments of redemption proceeds beyond seven calendar days at times when the NYSE is closed or during emergency circumstances, as determined by the SEC. Exchanging Shares An exchange occurs when you use the proceeds from the redemption of shares of one Vanguard fund to simultaneously purchase shares of a different Vanguard fund. You can make exchange requests online (if you are registered for online access), by telephone, or by written request. If the NYSE is open for regular trading (generally until 4 p.m., Eastern Time, on a business day) at the time an exchange request is received in good order, the trade date generally will be the same day. Vanguard will not accept your request to cancel any exchange request once processing has begun. Please be careful when placing an exchange request. Please note that Vanguard reserves the right, without notice, to revise or terminate the exchange privilege, limit the amount of any exchange, or reject an exchange, at any time, for any reason. See Frequent-Trading Limitations for additional restrictions on exchanges. Payments to Financial Intermediaries The National Fund and its investment advisor, Vanguard, do not pay financial intermediaries for sales of its shares. Advisory Arrangements The Vanguard Group, Inc. (Vanguard), P.O. Box 2600, Valley Forge, PA 19482, which began operations in 1975, serves as advisor to both Funds through its Fixed Income Group. As of December 31, 2012, Vanguard served as advisor for approximately $2 trillion in assets under management. Vanguard provides investment advisory services to the Funds at an at-cost basis, subject to the supervision and oversight of the trustees and officers of each Fund. For the most recent fiscal year ended for both Funds, the advisory expenses represented an effective annual rate of 0.01% of each Funds average net assets. For a discussion of why the board of trustees approved the National Funds investment advisory arrangement, see the most recent semiannual report to shareholders covering the fiscal period ended April 30, and the most recent semiannual report to shareholders covering the fiscal period ended May 31 for the Florida Fund. 17 Dividends, Capital Gains, and Taxes Fund Distributions Each Fund distributes to shareholders virtually all of its net income (interest less expenses) as well as any net capital gains realized from the sale of its holdings. The Funds income dividends are declared daily and distributed monthly; capital gains distributions, if any, generally occur annually in December. You can receive distributions of income or capital gains in cash, or you can have them automatically reinvested in more shares of the National Fund. Basic Tax Points Vanguard will send you a statement each year showing the tax status of all your distributions. A majority of the income dividends you receive from the Fund are expected to be exempt from federal income taxes. In addition, you should be aware of the following basic federal income tax points about tax-exempt mutual funds:  Distributions of capital gains are taxable to you whether or not you reinvest these amounts in additional Fund shares.  Capital gains distributions declared in Decemberif paid to you by the end of Januaryare taxable as if received in December.  Any short-term capital gains distributions that you receive are taxable to you as ordinary income.  Any distributions of net long-term capital gains are taxable to you as long-term capital gains, no matter how long youve owned shares in a Fund.  Capital gains distributions may vary considerably from year to year as a result of the Funds normal investment activities and cash flows.  Exempt-interest dividends from a tax-exempt fund are taken into account in determining the taxable portion of any Social Security or railroad retirement benefits that you receive.  Income paid from tax-exempt bonds whose proceeds are used to fund private, for-profit organizations may be subject to the federal alternative minimum tax.  A sale or exchange of Fund shares is a taxable event. This means that you may have a capital gain to report as income, or a capital loss to report as a deduction, when you complete your tax return.  Any conversion between classes of shares of the same fund is a nontaxable event. By contrast, an exchange between classes of shares of different funds is a taxable event. Individuals, trusts, and estates whose income exceeds certain threshold amounts will be subject to a 3.8% Medicare contribution tax in tax years beginning on or after January 1, 2013, on net investment income. Net investment income includes dividends paid by the Fund and capital gains from any sale or exchange of Fund shares. Dividend and capital gains distributions that you receive, as well as your gains or losses from any sale or exchange of Fund shares, may be subject to state and local income taxes. Income dividends from interest earned on municipal securities of a state or its political subdivisions are generally exempt from that states income taxes. Almost all states, however, tax interest earned on municipal securities of other states. This proxy statement provides general tax information only. Please consult your tax advisor for detailed information about any tax consequences for you. General Information 18 Backup withholding . By law, Vanguard must withhold 28% of any taxable distributions or redemptions from your account if you do not: Provide us with your correct taxpayer identification number; Certify that the taxpayer identification number is correct; and Confirm that you are not subject to backup withholding. Similarly, Vanguard must withhold taxes from your account if the IRS instructs us to do so. Foreign investors . Vanguard funds offered for sale in the United States (Vanguard U.S. funds), including the Funds offered in this prospectus, generally are not sold outside the United States, except to certain qualified investors. Non-U.S. investors should be aware that U.S. withholding and estate taxes and certain U.S. tax reporting requirements may apply to any investments in Vanguard U.S. funds. Invalid addresses . If a dividend or capital gains distribution check mailed to your address of record is returned as undeliverable, Vanguard will automatically reinvest the distribution and all future distributions until you provide us with a valid mailing address. Reinvestments will receive the net asset value calculated on the date of the reinvestment. Frequent-Trading Policy Because excessive transactions can disrupt management of a Fund and increase the Funds costs for all shareholders, the board of trustees of each Vanguard fund places certain limits on frequent trading in the funds. Each Vanguard fund (other than money market funds and short-term bond funds) limits an investors purchases or exchanges into a fund account for 60 calendar days after the investor has redeemed or exchanged out of that fund account. ETF Shares are not subject to these frequent-trading limits. For Vanguard Retirement Investment Program pooled plans, the limitations apply to exchanges made online or by phone. These frequent-trading limitations do not apply to the following:  Purchases of shares with reinvested dividend or capital gains distributions.  Transactions through Vanguards Automatic Investment Plan, Automatic Exchange Service, Direct Deposit Service, Automatic Withdrawal Plan, Required Minimum Distribution Service, and Vanguard Small Business Online®.  Redemptions of shares to pay fund or account fees.  Transaction requests submitted by mail to Vanguard from shareholders who hold their accounts directly with Vanguard or through a Vanguard brokerage account. (Transaction requests submitted by fax, if otherwise permitted, are subject to the limitations.)  Transfers and reregistrations of shares within the same fund.  Purchases of shares by asset transfer or direct rollover.  Conversions of shares from one share class to another in the same fund.  Checkwriting redemptions.  Section 529 college savings plans. 19  Certain approved institutional portfolios and asset allocation programs, as well as trades made by Vanguard funds that invest in other Vanguard funds. (Please note that shareholders of Vanguards funds of funds are subject to the limitations.) For participants in employer-sponsored defined contribution plans,* the frequent-trading limitations do not apply to:  Purchases of shares with participant payroll or employer contributions or loan repayments.  Purchases of shares with reinvested dividend or capital gains distributions.  Distributions, loans, and in-service withdrawals from a plan.  Redemptions of shares as part of a plan termination or at the direction of the plan.  Automated transactions executed during the first six months of a participants enrollment in the Vanguard Managed Account Program.  Redemptions of shares to pay fund or account fees.  Share or asset transfers or rollovers.  Reregistrations of shares.  Conversions of shares from one share class to another in the same fund.  Exchange requests submitted by written request to Vanguard. (Exchange requests submitted by fax, if otherwise permitted, are subject to the limitations.) *The following Vanguard fund accounts are subject to the frequent-trading limitations: SEP-IRAs, SIMPLE IRAs, certain Individual 403(b)(7) Custodial Accounts, and Vanguard Individual 401(k) Plans. Accounts Held by Institutions (Other Than Defined Contribution Plans) Vanguard will systematically monitor for frequent trading in institutional clients accounts. If we detect suspicious trading activity, we will investigate and take appropriate action, which may include applying to a clients accounts the 60-day policy previously described, prohibiting a clients purchases of fund shares, and/or revoking the clients exchange privilege. Accounts Held by Intermediaries When intermediaries establish accounts in Vanguard funds for the benefit of their clients, we cannot always monitor the trading activity of the individual clients. However, we review trading activity at the intermediary (omnibus) level, and if we detect suspicious activity, we will investigate and take appropriate action. If necessary, Vanguard may prohibit additional purchases of fund shares by an intermediary, including for the benefit of certain of the intermediarys clients. Intermediaries also may monitor their clients trading activities with respect to Vanguard funds. Financial Highlights The following financial highlights tables are intended to help you understand the National Funds financial performance for the periods shown, and certain information reflects financial results for a single Fund share. The total returns in each table represent the rate that an investor would have earned or lost each period on an investment in the National Fund (assuming reinvestment of all distributions). This information has been obtained from the financial statements audited by PricewaterhouseCoopers LLP, an independent registered public accounting firm, whose reportalong with the National Funds financial statementsis included in the Funds most recent annual report to shareholders. You may obtain a free copy of the latest annual or semiannual report online at vanguard.com or by contacting Vanguard by telephone or mail. 20 Long-Term Tax-Exempt Fund Investor Shares Year Ended October 31, For a Share Outstanding Throughout Each Period 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period $11.13 $11.25 $10.92 $10.09 $11.09 Investm ent Operations Net Investment Income .437 .468 .475 .487 .497 Net Realized and Unrealized Gain (Loss) on Investments .690 (.120) .330 .830 (1.000) Total from Investment Operations 1.127 .348 .805 1.317 (.503) Distributions Dividends from Net Investment Income (.437) (.468) (.475) (.487) (.497) Distributions from Realized Capital Gains — Total Distributions (.437) (.468) (.475) (.487) (.497) Net Asset Value, End of Period $11.82 $11.13 $11.25 $10.92 $10.09 Total Return 1 10.27% 3.29% 7.52% 13.32% –4.74% Ratios/Supplem ental Data Net Assets, End of Period (Millions) $1,130 $1,100 $1,615 $1,768 $686 Ratio of Total Expenses to Average Net Assets 0.20% 0.20% 0.20% 0.20% 0.15% Ratio of Net Investment Income to Average Net Assets 3.78% 4.33% 4.28% 4.59% 4.56% Portfolio Turnover Rate 15% 19% 23% 15% 26% 1 Total returns do not include account service fees that may have applied in the periods shown. Long-Term Tax-Exempt Fund Admiral Shares Year Ended October 31, For a Share Outstanding Throughout Each Period 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period $11.13 $11.25 $10.92 $10.09 $11.09 Investm ent Operations Net Investment Income .446 .477 .484 .495 .504 Net Realized and Unrealized Gain (Loss) on Investments .690 (.120) .330 .830 (1.000) Total from Investment Operations 1.136 .357 .814 1.325 (.496) Distributions Dividends from Net Investment Income (.446) (.477) (.484) (.495) (.504) Distributions from Realized Capital Gains — Total Distributions (.446) (.477) (.484) (.495) (.504) Net Asset Value, End of Period $11.82 $11.13 $11.25 $10.92 $10.09 Total Return 1 10.36% 3.37% 7.61% 13.41% –4.68% Ratios/Supplem ental Data Net Assets, End of Period (Millions) $7,039 $6,150 $6,361 $5,547 $2,180 Ratio of Total Expenses to Average Net Assets 0.12% 0.12% 0.12% 0.12% 0.08% Ratio of Net Investment Income to Average Net Assets 3.86% 4.41% 4.36% 4.67% 4.63% Portfolio Turnover Rate 15% 19% 23% 15% 26% 1 Total returns do not include account service fees that may have applied in the periods shown. 21 Information About the Reorganization At a meeting on March 21, 2013, the board of trustees for the Florida Fund discussed and approved the proposed Reorganization and the Agreement and Plan of Reorganization (the “Agreement and Plan”). The Vanguard Florida Tax-Free Funds (the “Florida Trust”), the legal entity to which the Florida Fund belongs, has entered into an Agreement and Plan with the Vanguard Municipal Bond Funds (the “Municipal Trust”), the legal entity to which the National Fund belongs. Agreement and Plan of Reorganization . The Agreement and Plan sets out the terms and conditions that will apply to the Reorganization (assuming that shareholders approve this proposal). Three Steps to Reorganize . If approved by shareholders, the Reorganization will be accomplished in a three-step process: First, the Florida Fund will transfer substantially all of its assets and liabilities to the National Fund. Second, and simultaneously with step one, the National Fund will open an account for each Florida Fund shareholder, crediting it with an amount of Investor Shares or Admiral Shares, as appropriate, of the National Fund equal in value to the Florida Fund shares owned by such holder at the time of the Reorganization. Third, the Florida Fund will be liquidated promptly and terminated as a series of the Trust. Until the closing date of the Reorganization, shareholders of the Florida Fund will be able to redeem their shares of the Fund. Redemption requests received after the Reorganization will be treated as requests for redemption of Investor Shares or Admiral Shares, as appropriate, of the National Fund received by the shareholder in the Reorganization. The obligations of the Funds under the Agreement and Plan are subject to various conditions. Among other things, the Agreement and Plan requires that all filings be made with, and all consents be received from federal, state, and local regulatory authorities as may be necessary to carry out the transactions contemplated by the Agreement and Plan. The Agreement and Plan may be terminated at any time by the actions of the trustees of either Fund, and may be amended, modified, or supplemented as may be mutually agreed upon by authorized officers for the Funds. For a complete description of the terms and conditions that will apply to the Reorganization, please see the form of Agreement and Plan attached as Appendix A to this proxy statement/prospectus. Effective as Soon as Practicable . If approved by Florida Fund shareholders, the Reorganization will take place as soon as practicable after all necessary regulatory approvals and legal opinions are received. It is currently anticipated that the Reorganization will be accomplished on or about the close of business on July 26, 2013. Tax-Free Reorganization . It is expected that the proposed Reorganization will constitute a tax-free reorganization within the meaning of Section 368(a) of the Internal Revenue Code. This means that none of the parties involved –the Florida Fund, the National Fund, or their respective shareholders – will recognize a gain or loss directly as a result of the Reorganization. There is additional information about the federal income tax consequences of the Reorganization in the Agreement and Plan. - Florida Fund’s final distribution. Prior to the Reorganization, the Florida Fund will distribute its realized capital gains, if any. 22 - Payments of distributions. Following the Reorganization, National Fund shareholders (including former shareholders of the Florida Fund) will participate fully in the daily income distributions and annual capital gains distributions, if any, made for the Investor or Admiral Shares, as appropriate, of the National Fund. - Cost basis. Following the Reorganization, your aggregate cost basis and your holding period in your shares will remain the same. However, your nominal per-share cost basis will change as a result of differences in the share prices of the Florida Fund and the National Fund. Vanguard will provide to you certain cost basis information in connection with the Reorganization on its Report of Organizational Actions Affecting Basis of Securities, which will be available on www.vanguard.com a short time after the Reorganization. Each funds tax-basis capital gains and losses are determined only at the end of each fiscal year. For tax purposes, at November 30, 2012, the Florida Fund had $1,796,000 of long-term capital gains available for distribution. The capital gains were distributed in December 2012. At October 31, 2012, the National Fund had available capital loss carryforwards totaling $24,642,000 to offset future net capital gains of $5,362,000 through October 31, 2017, and $19,280,000 through October 31, 2019. Should the Florida Fund have available capital loss carryforwards at the time of the Reorganization, the Reorganization would impact the use of the Florida Funds capital loss carryforwards, in the following manner: (1) the carryforwards would benefit the shareholders of the combined Fund, rather than only the shareholders of the Florida Fund; (2) the amount of the carryforwards that could be utilized in any taxable year would equal the long-term tax-exempt rate at such time, multiplied by the aggregate net asset value of the Florida Fund at the time of the Reorganization, and this yearly limitation will be increased by any capital gains realized after the Reorganization on securities held by the Florida Fund that had unrealized appreciation at the time of the Reorganization; and (3) any gains recognized after the Reorganization that are attributable to appreciation in the Florida Funds portfolio at the time of the Reorganization would not be able to be offset by the capital loss carryforward of the National Fund. The Reorganization would impact the use of the National Funds capital loss carryforwards in the following manner: (1) the shareholders of the combined Fund would benefit, rather than only the shareholders of the National Fund; and (2) subsequently recognized gains that are attributable to appreciation in the National Funds portfolio at the time of the Reorganization cannot be utilized against any capital loss carryforwards or losses recognized after the Reorganization that are attributable to depreciation in the Florida Funds portfolio at the time of the Reorganization. The capital loss carryovers and limitations described above may change significantly between now and the Closing Date, expected to be approximately July 26, 2013. Further, the ability of each Fund to use these losses (even in the absence of the Reorganization) depends on factors other than loss limitations, such as the future realization of capital gains or losses. The combination of these factors on the use of loss carryovers may result in some portion of the loss carryovers of either or both of the Funds expiring unused. Expenses of the Reorganization. The National Fund and the Florida Fund will bear their own expenses incurred in the Reorganization, which is expected to be a total of $77,346. The expenses for the National Fund, which consist mainly of legal and accounting fees, are expected to be approximately $8,000. We expect that the Florida Funds expenses for the Reorganization to be approximately $69,346. These expenses will include the cost of the Special Meeting; proxy costs (including all costs of solicitation, printing, and mailing of this proxy statement); and legal and accounting fees. Why We Want to Reorganize Your Fund. The Reorganization is being proposed in response to changes in Floridas tax laws. Florida residents were subject to the Florida Intangible Personal Property tax, which was a tax on certain assets that included investments. The Florida Fund was launched when Florida residents were subject to that tax and could benefit Florida residents by having its shares exempt from Florida state taxes, if any. In 1999, the State of Florida progressively began reducing the tax, and repealed it in 2007. This repeal has eliminated the tax benefits for Florida residents that were previously realizable through ownership of the Florida Fund. 23 It is proposed that the Florida Fund be reorganized with and into the National Fund, which is a much larger fund that also focuses on providing current income exempt from federal income taxes. The Florida Fund is not expected to grow from its current asset levels ($951 million as of December 31, 2012) while the National Funds assets have grown ($8.1 billion as of December 31, 2012). In addition, the Florida Fund shareholders do not receive any additional tax benefit from investing in the Florida Fund, and such investors would receive the same tax treatment from owning a long-term tax-exempt mutual fund like the National Fund. The Funds have similar fee structures and performance. In terms of investment strategies, both Funds have a requirement to invest at least 80% of their assets in tax-exempt securities; however the Florida Fund is required to invest at least 50% of its assets in Florida issuers. Both Funds have identical portfolio maturity policies and credit quality criteria. The Funds share identical risks, except that the National Fund is diversified and does not have a state-specific mandate, so it will neither have nondiversification risk nor state-specific risk, unlike the Florida Fund. The National Fund has greater portfolio diversity and could achieve greater economies of scale. In addition, combining the Funds will allow fixed costs to be spread over a larger asset base, which could lead to lower expenses for the combined fund over time. There is expected to be no gain or loss recognized by shareholders for U.S. federal income tax purposes, since the Reorganization is expected to be a tax-free transaction. Your board of trustees believes that it is in shareholders best interests to reorganize the Florida Fund into the National Fund, which will issue Investor Shares and Admiral Shares of the National Fund to corresponding share class shareholders of the Florida Fund. After the reorganization, you will be a shareholder of the National Fund, and the Florida Fund, which will have no remaining assets, will be dissolved. Recommended Vote Your Funds board of trustees recommends that you vote FOR the proposed Reorganization. If Florida Fund shareholders do not approve the Reorganization, then its board of trustees will consider other alternatives, such as liquidation of the Florida Fund. ADDITIONAL INFORMATION ABOUT THE FUNDS Form of Organization . The Florida Trust and the Municipal Trust are both organized as Delaware statutory trusts and are governed by separate but substantially identical Agreements and Declarations of Trust. The National Fund is a series of the Municipal Trust, an open-end management investment company registered under the Investment Company Act of 1940. The Florida Fund is a series of the Florida Trust, an open-end management investment company registered under the Investment Company Act of 1940. Trustees . The business and affairs of each Fund are managed under the direction of a board of trustees. The respective boards of trustees have the same members. Voting Rights. Shareholders of the Funds are entitled to one vote for each dollar of investment value and a fractional vote for each fractional dollar of net assets owned unless otherwise required by law. Separate votes are required by each series or class of shares on matters affecting an individual series or class. Shares have noncumulative voting rights and no preemptive or subscription rights. The Funds are not required to hold shareholder meetings annually, although shareholder meetings may be called from time to time for purposes such as electing or removing trustees, changing fundamental policies, or approving a significant transaction. Independent Auditor. PricewaterhouseCoopers LLP serves as the independent registered public accounting firm for both the Florida Fund and the National Fund. Service Agreements . Each Fund is part of the Vanguard group of investment companies, which consists of more than 180 funds. Through their jointly owned subsidiary, Vanguard, the Funds obtain at cost virtually all of their corporate management, administrative, and distribution services. Vanguard also provides investment advisory 24 services on an at-cost basis to the Funds. Vanguard employs a supporting staff of management and administrative personnel needed to provide the requisite services to the Funds and also furnishes the Funds with necessary office space, furnishings, and equipment. Each Fund pays its share of Vanguards operating expenses, which are allocated among the Funds under methods approved by the board of trustees of each Fund. In addition, each Fund bears its own direct expenses, such as legal, auditing, and custodial fees. A description of the material terms of the current arrangements for the Florida Fund and the National Fund follows. Fees Under the Funds Service Agreement, each Fund obtains, at cost, from Vanguard corporate management, administrative, transfer agency, investment advisory, and distribution services. Each Fund pays its share of Vanguards operating expenses for providing these services on a monthly basis, which are allocated among the Vanguard funds under methods approved by the board of trustees of each fund, consistent with SEC exemptive orders. Other Expenses Under the Vanguard structure, each Fund bears the cost of paying its direct expenses, such as legal, custody, and audit fees. Capitalization of Vanguard The Funds Service Agreement provides that (1) each member fund may be called upon to invest up to 0.40% of its current net assets in Vanguard, and (2) there is no other limitation on the dollar amount that each member fund may contribute to Vanguards capitalization. The amounts that each Fund has invested are adjusted from time to time in order to maintain the proportionate relationship between each funds relative net assets and its contribution to Vanguards capital. Delegation of Duties Under the Funds Service Agreement, Vanguard may establish wholly owned subsidiaries, and supervise the management and operations of such subsidiaries, as are necessary or appropriate to carry on or support the business activities of each Fund. In addition, Vanguard may authorize such subsidiaries to perform such other functions for each Fund as Vanguards board of directors may determine. Duration and Termination Each Fund may elect to withdraw from the Funds Service Agreement at the end of any monthly period by giving at least 90 days prior written notice to each other party to the Funds Service Agreement. Furthermore, upon the written demand of all other funds which are a party to the Funds Service Agreement, each Fund may be required to withdraw from the Agreement. Liability and Indemnification Under the Funds Service Agreement, each Fund agrees to indemnify, and hold harmless, each other fund that is a party to the Funds Service Agreement, Vanguard, and any subsidiary of Vanguard against costs and losses related to civil, criminal, or administrative litigation if the suit or loss is a result of being a party to the Funds Service Agreement or from indirect participation in transactions contemplated by the Funds Service Agreement and the suit or loss is related primarily and substantially to the business of the Fund. Each Funds obligations to another party to the Funds Service Agreement are limited to expenses and losses actually incurred by the indemnified party. 25 Comparing Service Fees and Capital Contributions. As of December 31, 2012, the National Fund had contributed $1,148,000 in capital to Vanguard, representing less than 0.01% of the Funds average net assets and 0.46% of Vanguards capitalization. The National Funds capital investment in Vanguard would have been $1,283,000 representing less than 0.01% of the Funds average net assets and 0.51% of Vanguards capital overall, if the Funds had been combined as of December 31, 2012. Capitalization . The following table shows, on an unaudited basis, the capitalization of the Florida Fund and the National Funds Investor and Admiral Shares, respectively, as of October 31, 2012, and the capitalization of the National Funds Investor Shares and Admiral Shares on a pro forma basis as of that date, after giving effect to the proposed acquisition of assets at net asset value. The following are examples of the number of shares of the Florida Funds Investor Shares and Admiral Shares that would be exchanged for the Investor Shares and Admiral Shares of the National Fund if the Reorganization had been consummated on October 31, 2012, and do not reflect the number of such shares or the value of such shares that would actually be received if the Reorganization occurs. Capitalization Table (unaudited) Florida Fund - National Fund - Pro Forma Pro Forma Investor Shares Investor Shares Adjustments Combined National Fund Investor Shares Total Net Assets $141,907,894 $1,130,389,640 ($11,279) $1,272,286,255 Total Number of Shares Outstanding NAV Per Share $12.24 $11.82 $11.82 Capitalization Table (unaudited) Florida Fund - National Fund - Pro Forma Pro Forma Admiral Shares Admiral Shares Adjustments Combined National Fund Admiral Shares Total Net Assets $820,096,184 $7,038,617,984 ($66,067) $7,858,648,101 Total Number of Shares Outstanding NAV Per Share $12.24 $11.82 $11.82 26 GENERAL INFORMATION This section provides information on a number of topics relating to proxy voting and the shareholder meeting. Vote Needed to Approve the Reorganization . The Reorganization will not be consummated unless approved by the lesser of (1) shares representing 67% or more of the Florida Funds net assets voted, so long as shares representing more than 50% of the Florida Funds net assets are present or represented by proxy, or (2) shares representing more than 50% of the Florida Funds net assets. Proxy Solicitation Methods . The Florida Fund is furnishing you this proxy statement/prospectus in connection with the solicitation of proxies. The Florida Fund will solicit shareholder proxies in a variety of ways. All shareholders that are entitled to vote will receive these proxy materials by mail or electronically (assuming that applicable requirements are met). In addition, employees and officers of Vanguard or its affiliates may solicit shareholder proxies in person, by telephone, by mail, or through the Internet. Computershare Fund Services (CFS) has been engaged to assist in the solicitation of proxies for the shareholder meeting. Proxy Solicitation Costs . The Florida Fund will pay all costs of soliciting proxies, including costs relating to the printing, mailing, and tabulation of proxies. CFSs solicitation costs are currently estimated to be approximately $61,346. By voting immediately, you can help your Fund avoid the considerable expense of a second solicitation. Quorum. In order for the special shareholder meeting to go forward, the Florida Fund must achieve a quorum. This means that at least thirty-three and one-third percent (33 1/3%) of the Florida Funds shares must be represented at the meetingeither in person or by proxy. All returned proxies count towards a quorum regardless of how they are voted (For, Against, or Abstain). The Florida Fund will count broker non-votes and abstentions toward establishing a quorum, but against the approval of the proposal. (A broker non-vote is a proxy received from a broker who holds fund shares on behalf of an investor, but who does not have discretionary power to vote the shares on the investors behalf, indicating that the broker has not received instructions from the investor on the proposal). Signed, dated proxy cards and voting instruction cards returned to Vanguard without a choice indicated as to the proposal shall be voted for the proposal. Approval of the proposal is discussed above in  Vote Needed to Approve the Reorganization Revoking a Proxy . Your latest vote is the one that counts. Therefore, you can revoke a prior proxy simply by voting againthrough the Internet, with your proxy card or voting instruction card, or by toll-free telephone call. You can also revoke a prior proxy by writing to the Florida Funds secretary at the following address: Heidi Stam, V26, The Vanguard Group, Inc., 100 Vanguard Blvd., Malvern, PA 19355, or by voting in person at the meeting. You may revoke your proxy at any time up until voting results are announced at the shareholder meeting. Adjournment. If quorum is not present or represented at the shareholder meeting, either the chairman of the meeting (without a shareholder vote) or the holders of a majority of the votes present in person or by proxy shall have the power to adjourn the meeting from time to time, without notice other than announcement at the meeting, until a quorum shall be present or represented to a date not more than 120 days after the original record date, which is August 29, 2013. At such adjourned meeting, if quorum is present or represented, any business may be transacted that might have been transacted at the meeting as originally notified. Shareholder Proposals . Any shareholder proposals to be included in the proxy statement for the Florida Funds next shareholder meeting must be received by the Florida Fund within a reasonable period of time prior to that meeting. Other than the meeting described in this proxy statement, the Florida Fund has no current plans to hold another annual or special meeting in 2013. If the Reorganization is consummated, there will be no further meetings of shareholders of the Florida Fund. Timely submission of a proposal does not guarantee that such proposal will be included in a proxy statement. Voting Rights . Florida Fund shareholders are entitled to cast one vote for each dollar of Fund net assets owned on the record date and a fractional vote for each fractional dollar of net assets owned on that date. 27 Nominee Accounts. Upon request, the Florida Fund will reimburse nominees for their reasonable expenses in forwarding proxy materials to beneficial owners of the Fund’s shares. Please submit invoices for our review to: Vanguard Legal Department, V26, P.O. Box 2600, Valley Forge, PA 19482-2600. Annual/Semiannual Reports. The most recent annual and semiannual reports to shareholders for the National Fund and the Florida Fund are available at no cost. To request a report, please call us toll-free at 1-800-662-7447, or write to us at P.O. Box 2600, Valley Forge, PA 19482-2600. The reports are also available at our website, www.vanguard.com. Participants in a company-sponsored 401(k) or other retirement plan administered by Vanguard may call us at 1-800-523-1188. Principal Shareholders . As of May 1, 2013 , the Florida Fund had approximately $[] in net assets and [ ] outstanding shares. As of the same date, the officers and trustees of the Florida Trust, as a group, owned less than 1% of the outstanding shares of the Florida Fund. As of the same date, each of the following persons was known to be the record or beneficial owner of more than 5% of the outstanding Investor and Admiral Shares, respectively, of the Florida Fund: Percentage of Outstanding Shares Record Owner Owned Investor Shares Admiral Shares The percentage of the Investor Shares and Admiral Shares, respectively, of the National Fund that would be owned by the above named shareholders upon consummation of the Reorganization is expected to be less, as would be the aggregate percentage of the National Fund (taking into account all of its share classes). As of May 1, 2013, the National Fund had approximately $[] in net assets and [] outstanding shares. As of the same date, the officers and trustees of the Municipal Trust as a group, owned less than 1% of the outstanding shares of the National Fund. As of the same date, each of the following persons was known to be the record or beneficial owner of more than 5% of the outstanding shares of the National Fund: Percentage of Outstanding Shares Record Owner Owned Investor Shares Admiral Shares For purposes of the Investment Company Act of 1940, any person who owns directly or through one or more controlled companies more than 25% of the voting securities of a company is presumed to “control” such company. Accordingly, to the extent that a shareholder identified in the foregoing tables is identified as the beneficial holder of more than 25% of a class, or is identified as the holder of record of more than 25% of a class and has voting and/or investment power, it may be presumed to control such class. The Funds believe that most of the shares referred to in the above tables were held by the above persons in accounts for their fiduciary, agency, or custodial customers, 28 Other Matters . At this point, we know of no other business to be brought before the special shareholder meeting. However, if additional matters do arise, it is the Trustees intention that proxies will be voted on such matters in accordance with the judgment of the persons named on the enclosed proxy. If you object to our voting other matters on your behalf, please tell us in writing before the Meeting. Obtaining Information From the SEC . The Florida Trust and the Municipal Trust are subject to the informational requirements of the 1933 Act, Securities Exchange Act of 1934 and 1940 Act and must file certain reports and other information with the SEC. The proxy materials, reports, and other information filed by the Florida Fund and the National Fund can be inspected and copied at the public reference facilities maintained by the SEC located at treet, N.E., Washington, DC 20549. Copies of such materials can be obtained from the Public Reference Branch, Officer of Consumer Affairs and Information Service, Securities and Exchange Commission, Washington, DC 20549 at prescribed rates. SHAREHOLDERS WHO DO NOT EXPECT TO BE PRESENT AT THE MEETING ARE REQUESTED TO DATE AND SIGN THE ENCLOSED PROXY AND RETURN IT IN THE ENCLOSED ENVELOPE. NO POSTAGE IS REQUIRED IF MAILED IN THE UNITED STATES. SHAREHOLDERS ARE ENCOURAGED TO VOTE BY TELEPHONE OR THROUGH THE INTERNET. PLEASE FOLLOW THE ENCLOSED INSTRUCTIONS TO UTILIZE THESE METHODS OF VOTING. 29 APPENDIX A FORM OF AGREEMENT AND PLAN OF REORGANIZATION THIS AGREEMENT AND PLAN OF REORGANIZATION (the Agreement) is made as of this [] day of [], 2013, by and between Vanguard Municipal Bond Funds (the Acquiring Trust), a Delaware statutory trust with its principal place of business at 100 Vanguard Boulevard, Malvern, Pennsylvania 19355, on behalf of its Vanguard Long-Term Tax-Exempt Fund (the Acquiring Fund) and Vanguard Florida Tax-Free Funds (the Florida Trust, and together with the Acquiring Trust, the Trusts), a Delaware statutory trust with its principal place of business at 100 Vanguard Boulevard, Malvern, Pennsylvania 19355, on behalf of its Vanguard Florida Focused Long-Term Tax-Exempt Fund (the Florida Fund). This Agreement is intended to be and is adopted as a plan of reorganization and liquidation within the meaning of Section 368(a) of the United States Internal Revenue Code of 1986, as amended (the Code). The reorganization (the Reorganization) will consist of (i) the transfer of substantially all of the assets of the Florida Fund to the Acquiring Fund, in exchange solely for shares of beneficial interest of the Acquiring Fund (the Acquiring Fund Shares); (ii) the assumption by the Acquiring Fund of the liabilities of the Florida Fund; and (iii) the distribution of the Acquiring Fund Shares to the shareholders of the Florida Fund in complete liquidation of the Florida Fund as provided herein, all upon the terms and conditions hereinafter set forth in this Agreement. WHEREAS, the Florida Trust is an open-end, management investment company registered under the Investment Company Act of 1940 (the 1940 Act) and the Florida Fund owns securities that are assets of the character in which the Acquiring Fund is permitted to invest; WHEREAS, the Acquiring Trust is an open-end, management investment company registered under the 1940 Act; WHEREAS, each of the Florida Fund and Acquiring Fund qualifies as a regulated investment company under Subchapter M of the Code; WHEREAS, the Board of Trustees of the Acquiring Trust has determined that the exchange of substantially all of the assets of the Florida Fund for Acquiring Fund Shares and the assumption of the liabilities of the Florida Fund by the Acquiring Fund is in the best interests of the Acquiring Fund and that the interests of the existing shareholders of the Acquiring Fund would not be diluted as a result of this transaction; WHEREAS, the Board of Trustees of the Florida Trust has (i) determined that the exchange of substantially all of the assets of the Florida Fund for Acquiring Fund Shares and the assumption of the liabilities of the Florida Fund by the Acquiring Fund is in the best interests of the Florida Fund and that the interests of the existing shareholders of the Florida Fund would not be diluted as a result of this transaction, (ii) determined that the Reorganization is advisable and (iii) directed that the Reorganization be submitted for consideration at a special meeting of the Florida Fund shareholders as of the record date for determining the Florida Fund shareholders entitled to vote at such meeting (the Shareholder Meeting Record Date); WHEREAS, the purpose of the Reorganization is to combine the assets of the Acquiring Fund with those of the Florida Fund; NOW, THEREFORE, in consideration of the premises and of the covenants and agreements hereinafter set forth, the parties hereto covenant and agree as follows: 1. TRANSFER OF ASSETS OF THE FLORIDA FUND TO THE ACQUIRING FUND IN EXCHANGE FOR THE ACQUIRING FUND SHARES, THE ASSUMPTION OF THE FLORIDA FUNDS LIABILITIES AND THE LIQUIDATION OF THE FLORIDA FUND Subject to the terms and conditions herein set forth and on the basis of the representations and warranties contained herein, the Florida Fund agrees to transfer substantially all of its assets as set forth in paragraph 1.2 to the Acquiring Fund and the Acquiring Fund agrees in exchange therefor (i) to deliver to the Florida Fund the number of Acquiring Fund Shares of its Admiral Class and Investor Class (the Acquiring Fund Classes), including fractional Acquiring Fund Shares (rounded to the third decimal place), determined by dividing the value of the Florida Funds net assets with respect to each class of the Florida Fund computed in the manner and as of the time and date set forth in paragraph 2.1 by the net asset value of one share of the corresponding Acquiring Fund Class computed in the manner and as of the time and date set forth in paragraph 2.2; and (ii) to assume the liabilities of the Florida Fund, as set forth in paragraph 1.3. For the purposes of this Agreement, the Admiral Class shares of the Florida Fund correspond to the Admiral Class shares of the Acquiring Fund and the Investor Class shares of the Florida Fund correspond to the Investor Class shares of the Acquiring Fund. Such transactions shall take place at the closing provided for in paragraph 3.1 (the Closing). The assets of the Florida Fund to be acquired by the Acquiring Fund shall consist of all property, including without limitation, all cash, securities, commodities and futures interests, other financial instruments, accrued amortization and accretion, receivables (including interest and dividend receivables), claims and rights of action, and rights to register shares under applicable securities laws, which are owned by the Florida Fund and any deferred or prepaid expenses shown as an asset on the books of the Florida Fund on the closing date provided in paragraph 3.1 (the Closing Date), other than cash in an amount necessary to pay dividends and distributions as provided in paragraph 5.3. The Florida Fund will endeavor to discharge all of its known liabilities and obligations prior to the Closing Date. The Acquiring Fund shall assume all liabilities, expenses, costs, charges and reserves (expected to include expenses incurred in the ordinary course of the Florida Funds operations, such as accounts payable relating to custodian and transfer agency fees, legal and audit fees, and expenses of state securities registration of the Florida Funds shares) of the Florida Fund. Immediately after the transfer of assets provided for in paragraph 1.1, the Florida Fund will distribute pro rata to the Florida Funds shareholders of record, determined as of immediately after the close of business on the Closing Date (the Florida Fund Shareholders), the Acquiring Fund Shares of the Acquiring Fund Classes received by the Florida Fund pursuant to paragraph 1.1 and will completely liquidate. Such distribution and liquidation will be accomplished by the transfer of the Acquiring Fund Shares of the Acquiring Fund Classes then-credited to the account of the Florida Fund on the books of the Acquiring Fund to open accounts on the share records of the Acquiring Fund in the names of the Florida Fund Shareholders. The aggregate net asset value of Acquiring Fund Shares to be so credited to Florida Fund Shareholders shall be equal to the aggregate net asset value of the Florida Fund shares owned by such shareholders as of immediately after the close of business on the Closing Date (and after the declaration and payment of any dividends). The outstanding shares of the Florida Fund will simultaneously be canceled on the books of the Florida Fund, although share certificates representing interests in the Florida Fund will represent a number of Acquiring Fund Shares after the Closing Date as determined in accordance with paragraph 2.3. The Acquiring Fund will not issue certificates representing the Acquiring Fund Shares in connection with such exchange. Ownership of Acquiring Fund Shares will be shown on the books of the Acquiring Fund. Shares of the Acquiring Fund will be issued in the manner described in the Acquiring Funds then-current prospectus and statement of additional information. Any reporting responsibility of the Florida Fund including (but not limited to) the responsibility for any periods ending on or before the Closing Date for filing of regulatory reports, tax returns, or other documents with the Securities and Exchange Commission (the Commission), any state securities or any other relevant regulatory authority, is and shall remain the responsibility of the Florida Fund. The Acquiring Trust on behalf of the Acquiring Fund shall take all actions expressed herein as being the obligations of the Acquiring Fund. The Florida Trust on behalf of the Florida Fund shall take all actions expressed herein as being the obligations of the Florida Fund. 2. VALUATION The value of the Florida Funds assets to be acquired by the Acquiring Fund hereunder shall be the value of such assets computed as of the close of regular trading on the New York Stock Exchange (and after the declaration and payment of any dividends) on the Closing Date (such time and date being hereinafter called the Valuation Date), using the valuation procedures set forth in the Florida Funds Declaration of Trust and then-current prospectus or statement of additional information. The net asset value of an Acquiring Fund Share shall be the net asset value per share computed as of immediately after the close of regular trading on the New York Stock Exchange on the Valuation Date, using the valuation procedures set forth in the Acquiring Funds Declaration of Trust and then-current prospectus or statement of additional information. The number of the Acquiring Fund Shares to be issued (including fractional shares, if any) in exchange for the Florida Funds assets shall be determined by dividing the value of the net assets of the Florida Fund determined using the same valuation procedures referred to in paragraph 2.1 by the net asset value of an Acquiring Fund Share determined in accordance with paragraph 2.2. All computations of value shall be made by The Vanguard Group, Inc. (VGI). 3. CLOSING AND CLOSING DATE Subject to the terms and conditions set forth herein, the Closing Date shall be [], 2013 or such other date as the parties may agree. All acts taking place at the Closing shall be deemed to take place simultaneously as of immediately after the close of business on the Closing Date unless otherwise agreed to by the parties. The close of business on the Closing Date shall be as of 4:00 p.m. Eastern time. The Closing shall be held at the offices of the Acquiring Trust, 100 Vanguard Boulevard, Malvern, Pennsylvania 19355, or at such other place and time as the parties shall mutually agree. In the event that on the Valuation Date (a) the New York Stock Exchange or another primary trading market for portfolio securities of the Acquiring Fund or the Florida Fund (each, an Exchange) shall be closed to trading or trading thereupon shall be restricted, or (b) trading or the reporting of trading on such Exchange or elsewhere shall be disrupted so that, in the judgment of the officers of either Trust, accurate appraisal of the net assets of the Acquiring Fund or the Florida Fund is impracticable, the Closing Date shall be postponed until the first business day after the day when trading shall have been fully resumed and reporting shall have been restored. The Florida Fund shall direct the Custodian for the Florida Fund (the Florida Fund Custodian) to deliver, at the Closing, a certificate of an authorized officer stating that (a) the assets shall have been delivered in proper form to the Acquiring Fund within two business days prior to or on the Closing Date, and (b) all necessary taxes in connection with the delivery of the assets, including all applicable Federal and state stock transfer stamps, if any, have been paid or provision for payment has been made. The Florida Funds portfolio securities represented by a certificate or other written instrument shall be transferred and delivered by the Florida Trust on behalf of the Florida Fund as of the Closing Date for the account of the Acquiring Fund duly endorsed in proper form for transfer in such condition as to constitute good delivery thereof. The Florida Fund shall direct the Custodian to deliver portfolio securities and instruments deposited with a securities depository, as defined in Rule 17f-4 under the 1940 Act, or other permitted counterparties or a futures commission merchant (as defined in Rule 17f-6 under the 1940 Act), as of the Closing Date by book entry in accordance with the customary practices of such depositories and futures commission merchants and the Custodian. The cash to be transferred by the Florida Fund shall be transferred and delivered by the Florida Fund as of the Closing Date for the account of the Acquiring Fund. The Florida Fund shall deliver to the Acquiring Fund at the Closing a list of the names and addresses of each shareholder of the Florida Fund and the number of outstanding Investor Class and Admiral Class Florida Fund shares owned by each shareholder, all as of the Closing Date, certified by Florida Trusts Secretary or Assistant Secretary. The Acquiring Fund shall cause VGI to deliver at the Closing a certificate as to the opening of accounts in the shareholders' names on the Acquiring Funds share transfer books. The Acquiring Fund shall issue and deliver a confirmation to the Florida Fund evidencing the Acquiring Fund Shares to be credited to the Florida Fund on the Closing Date or provide evidence satisfactory to the Florida Fund that such shares have been credited to the Florida Funds account on such books. At the Closing, each party shall deliver to the other such bills of sale, checks, assignments, stock certificates, receipts, or other documents as the other party or its counsel may reasonably request. If the Florida Fund is unable to make delivery pursuant to paragraph 3.3 hereof to the Custodian of the Acquiring Fund (the Acquiring Fund Custodian) of any of the assets of the Florida Fund for the reason that any of such assets have not yet been delivered to it by the Florida Funds broker, dealer or other counterparty, then, in lieu of such delivery, the Florida Fund shall deliver, with respect to said assets, executed copies of an agreement of assignment and due bills executed on behalf of said broker, dealer or other counterparty, together with such other documents as may be required by the Acquiring Fund or the Acquiring Fund Custodian, including brokers confirmation slips. The Florida Fund and the Acquiring Fund shall each deliver to the other at the Closing a certificate executed in its name by an authorized officer and in form and substance satisfactory to the recipient and dated the Closing Date to the effect that the representations and warranties it made in this Agreement are true and correct as of the Closing Date except as they may be affected by the transactions contemplated by this Agreement. 4. REPRESENTATIONS AND WARRANTIES The Florida Fund represents and warrants to the Acquiring Fund that for each taxable year of operation since inception (including the taxable year including the Closing Date) the Florida Fund has met the requirements of Subchapter M of the Code for qualification as a regulated investment company and has elected to be treated as such and has computed its federal income tax in a manner consistent with that election. The Florida Fund represents and warrants to the Acquiring Fund that on or before the Closing Date, the Florida Fund will have distributed to its shareholders an amount intended to equal all of its current and accumulated investment company taxable income and net realized capital gain, including any such income or gain accruing through the Closing Date. The Florida Fund represents and warrants to the Acquiring Fund that the current prospectus, statement of additional information and shareholder report of the Florida Fund and each prospectus, statement of additional information and shareholder report of the Florida Fund used at all times prior to the date of this Agreement conforms or conformed at the time of its use in all material respects to the applicable requirements of the Securities Act of 1933 (the 1933 Act) and the 1940 Act and the rules and regulations of the Commission thereunder and does not or did not at the time of its use include any untrue statement of a material fact or omit to state any material fact required to be stated therein or necessary to make the statements therein, in light of the circumstances under which they were made, not materially misleading. The Florida Fund represents and warrants to the Acquiring Fund that (i) the financial statements of the Florida Fund as of and for the year ended November 30, 2012, have been audited by PricewaterhouseCoopers LLP, an independent registered public accounting firm, and such statements are in accordance with accounting principles generally accepted in the United States of America (GAAP) consistently applied, and such statements (copies of which are available to the Acquiring Fund) present fairly, in all material respects, the financial condition of the Florida Fund as of such date and for such period in accordance with GAAP, and there are no known contingent liabilities of the Florida Fund required to be reflected on a balance sheet (including the notes thereto) in accordance with GAAP as of such date not disclosed therein; and (ii) the unaudited financial statements of the Florida Fund for the six months ended May 31, 2013, once available, will have been prepared in accordance with GAAP consistently applied by the Florida Fund, and such statements (copies of which are available to the Acquiring Fund) present fairly, in all material respects, the financial condition of the Florida Fund as of such date and for such period in accordance with GAAP, and that there are no known contingent liabilities of the Florida Fund required to be reflected on a balance sheet (including the notes thereto) in accordance with GAAP as of such date not disclosed therein. The Florida Fund represents and warrants to the Acquiring Fund that since November 30, 2012, there has not been any material adverse change in the Florida Funds financial condition, assets, liabilities or business, other than changes occurring in the ordinary course of business, or any incurrence by the Florida Fund of indebtedness maturing more than one year from the date such indebtedness was incurred, except as otherwise disclosed to and accepted by the Acquiring Fund. For the purposes of this paragraph 4.4, a decline in net asset value per share of Florida Fund Shares due to declines in market values of securities held by the Florida Fund, the discharge of the Florida Funds liabilities, or the redemption of the Florida Funds shares by shareholders of the Florida Fund shall not constitute a material adverse change. Since [], 2013, there has not been (i) any pending or to the knowledge of the Florida Fund threatened litigation, which has had or may have a material adverse effect on the business, results of operations, assets or financial condition of the Florida Fund; (ii) any option to purchase or other right to acquire shares of the Florida Fund issued or granted by or on behalf of the Florida Fund to any person other than subscriptions to purchase shares at net asset value in accordance with the terms in the current prospectus for the Florida Fund; (iii) any contract or agreement or amendment or termination of any contract or agreement entered into by or on behalf of the Florida Fund, except as otherwise contemplated by this Agreement; (iv) any indebtedness incurred, other than in the ordinary course of business, by or on behalf of the Florida Fund for borrowed money or any commitment to borrow money by or on behalf of the Florida Fund; (v) any amendment of the Florida Funds organizational documents in a manner materially affecting the Florida Fund; and (vi) any grant or imposition of any lien, claim, charge or encumbrance (other than encumbrances arising in the ordinary course of business with respect to covered options) upon any asset of the Florida Fund other than a lien for taxes not yet due and payable. The Florida Fund represents and warrants to the Acquiring Fund that on the Closing Date, all Federal and other tax returns, dividend reporting forms, and other tax-related reports of the Florida Fund required by law to have been filed by such date (including any extensions) shall have been filed and are or will be correct in all material respects, and all Federal and other taxes shown as due or required to be shown as due on said returns and reports shall have been paid or provision shall have been made for the payment thereof, and to the best of the Florida Funds knowledge, no such return is currently under audit and no assessment has been asserted with respect to such returns. The Florida Fund represents and warrants to the Acquiring Fund that the Florida Fund is a statutory trust that has been duly formed and is in good standing under the laws of the State of Delaware. The Florida Fund is duly authorized to transact business in the State of Delaware and is qualified to do business in all jurisdictions in which it is required to be so qualified, except jurisdictions in which the failure to so qualify would not have a material adverse effect on the Florida Fund. The Florida Fund has all material federal, state and local authorizations necessary to own all of its properties and assets and to carry on its business as now being conducted, except authorizations which the failure to so obtain would not have a material adverse effect on the Florida Fund. Subject to the requisite approval of this Agreement by the Florida Fund shareholders as of the Shareholder Meeting Record Date, the Florida Fund represents and warrants to the Acquiring Fund that: (i) the Agreement has been duly authorized, executed and delivered by the Florida Fund and constitutes a valid and legally binding obligation of the Florida Fund; and (ii) the Agreement is enforceable against the Florida Fund in accordance with its terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium and laws of general applicability relating to or affecting creditors rights and to general equity principles. The Florida Fund represents and warrants to the Acquiring Fund that it has called a special meeting of Florida Fund shareholders as of the Shareholder Meeting Record Date to consider and act upon this Agreement and the transactions contemplated hereby and to take all other appropriate action necessary to obtain approval of the transactions contemplated herein. Such meeting shall be scheduled for no later than [], 2013 (or such other date as the parties may agree to in writing). 4.10. The Florida Fund represents and warrants to the Acquiring Fund that the Registration Statement on Form N-14 of the Acquiring Fund and the Combined Prospectus/ Proxy Statement contained therein relating to the transactions contemplated by the Agreement that is filed with the Commission and becomes effective, as such Registration Statement may be amended or supplemented subsequent to the effective date of the Registration Statement (the Registration Statement), as of such effective date and at all times subsequent thereto up to and including the Closing Date, conforms and will conform, as it relates to the Florida Fund based on information provided in writing by the Florida Fund for inclusion therein, in all material respects to the requirements of the federal and state securities laws and the rules and regulations thereunder and does not and will not include, as it relates to the Florida Fund based on information provided in writing by the Florida Fund for inclusion therein, any untrue statement of a material fact or omit to state any material fact required to be stated therein or necessary to make the statements therein, in light of the circumstances under which they were made, not misleading. Any written information furnished by the Florida Fund for use in the Registration Statement or any other materials provided by the Florida Fund in connection with the Reorganization, as of the effective date of the Registration Statement and at all times subsequent thereto up to and including the Closing Date, does not and will not contain any untrue statement of a material fact or omit to state a material fact required to be stated or necessary to make the statements, in light of the circumstances under which such statements were made, not misleading. 4.11. The Florida Fund represents and warrants to the Acquiring Fund that it has no material contracts, agreements or other commitments that will not be terminated without liability to it before the Closing Date, other than liabilities, if any, to be discharged prior to the Closing Date or included in the liabilities as provided in paragraph 1.3 hereof. 4.12. The Florida Trust is authorized to issue an unlimited number of shares of beneficial interest, par value $0.001 per share of the Florida Fund. All issued and outstanding shares of beneficial interest of the Florida Fund have been offered and sold in compliance in all material respects with applicable registration requirements of the 1933 Act and applicable state securities laws and are, and on the Closing Date will be, duly authorized, legally issued, fully paid and non-assessable, and are not subject to preemptive or dissenters rights. 4.13. The Acquiring Fund represents and warrants to the Florida Fund that for each taxable year of the Acquiring Funds operation since inception (including the taxable year including the Closing Date), the Acquiring Fund has met the requirements of Subchapter M of the Code for qualification as a regulated investment company and has elected to be treated as such, has computed its federal income taxes in a manner consistent with that election, and intends to so qualify and elect each taxable year following the Reorganization. 4.14. The Acquiring Fund represents and warrants to the Florida Fund that the current prospectus, statement of additional information and shareholder report of the Acquiring Fund and each prospectus, statement of additional information and shareholder report of the Acquiring Fund used at all times prior to the date of this Agreement conforms or conformed at the time of its use in all material respects to the applicable requirements of the 1933 Act and the 1940 Act and the rules and regulations of the Commission thereunder and does not or did not at the time of its use include any untrue statement of a material fact or omit to state any material fact required to be stated therein or necessary to make the statements therein, in light of the circumstances under which they were made, not materially misleading. 4.15. The Acquiring Fund represents and warrants to the Florida Fund that (i)the financial statements of the Acquiring Fund as of and for the year ended October 31, 2012, have been audited by PricewaterhouseCoopers LLP, an independent registered public accounting firm, and such statements are in accordance with GAAP consistently applied, and such statements (copies of which are available to the Florida Fund) present fairly, in all material respects, the financial condition of the Acquiring Fund as of such date and for such period in accordance with GAAP, and there are no known contingent liabilities of the Acquiring Fund required to be reflected on a balance sheet (including the notes thereto) in accordance with GAAP as of such date not disclosed therein; and (ii) the unaudited financial statements of the Acquiring Fund for the six months ended April 30, 2013, once available, will have been prepared in accordance with GAAP consistently applied by the Acquiring Fund, and such statements (copies of which are available to the Florida Fund) present fairly, in all material respects, the financial condition of the Acquiring Fund as of such date and for such period in accordance with GAAP, and that there are no known contingent liabilities of the Acquiring Fund required to be reflected on a balance sheet (including the notes thereto) in accordance with GAAP as of such date not disclosed therein. 4.16. The Acquiring Fund represents and warrants to the Florida Fund that since October 31, 2012, there has not been any material adverse change in the Acquiring Funds financial condition, assets, liabilities or business, other than changes occurring in the ordinary course of business, or any incurrence by the Acquiring Fund of indebtedness maturing more than one year from the date such indebtedness was incurred, except as otherwise disclosed to and accepted by the Florida Fund. For purposes of this paragraph 4.16, a decline in net asset value per share of the Acquiring Funds shares due to declines in market values of securities held by the Acquiring Fund, the discharge of the Acquiring Funds liabilities, or the redemption of the Acquiring Funds shares by shareholders of the Acquiring Fund, shall not constitute a material adverse change. 4.17. Since [], 2013, there has not been (i) any pending or to the knowledge of the Acquiring Fund threatened litigation, which has had or may have a material adverse effect on the business, results of operations, assets or financial condition of the Acquiring Fund; (ii) any option to purchase or other right to acquire shares of the Acquiring Fund issued or granted by or on behalf of the Acquiring Fund to any person other than subscriptions to purchase shares at net asset value in accordance with the terms in the current prospectus for the Acquiring Fund; (iii) any contract or agreement or amendment or termination of any contract or agreement entered into by or on behalf of the Acquiring Fund, except as otherwise contemplated by this Agreement; (iv) any indebtedness incurred, other than in the ordinary course of business, by or on behalf of the Acquiring Fund for borrowed money or any commitment to borrow money by or on behalf of the Acquiring Fund; (v) any amendment of the Acquiring Funds organizational documents in a manner materially affecting the Acquiring Fund; and (vi) any grant or imposition of any lien, claim, charge or encumbrance (other than encumbrances arising in the ordinary course of business with respect to covered options) upon any asset of the Acquiring Fund other than a lien for taxes not yet due and payable. 4.18. The Acquiring Fund represents and warrants to the Florida Fund that on the Closing Date, all Federal and other tax returns, dividend reporting forms, and other tax-related reports of the Acquiring Fund required by law to have been filed by such date (including any extensions) shall have been filed and are or will be correct in all material respects, and all Federal and other taxes shown as due or required to be shown as due on said returns and reports shall have been paid or provision shall have been made for the payment thereof, and to the best of the Acquiring Funds knowledge no such return is currently under audit and no assessment has been asserted with respect to such returns. 4.19. The Acquiring Fund represents and warrants to the Florida Fund that the Acquiring Fund is a business trust that has been duly formed and is validly existing and in good standing under the laws of the State of Delaware. The Acquiring Fund is duly authorized to transact business in the State of Delaware and is qualified to do business in all jurisdictions in which it is required to be so qualified, except jurisdictions in which the failure to so qualify would not have a material adverse effect on the Acquiring Fund. The Acquiring Fund has all material federal, state and local authorizations necessary to own all of its properties and assets and to carry on its business as now being conducted, except authorizations which the failure to so obtain would not have a material adverse effect on the Acquiring Fund. 4.20. The Acquiring Fund represents and warrants to the Florida Fund that the Agreement has been duly authorized, executed and delivered by the Acquiring Fund and constitutes a valid and legally binding obligation of the Acquiring Trust on behalf of the Acquiring Fund; and the Agreement is enforceable against the Acquiring Fund in accordance with its terms, subject to bankruptcy, insolvency, fraudulent transfer, reorganization, moratorium, and laws of general applicability relating to or affecting creditors rights and to general equity principles. 4.21. The Acquiring Fund represents and warrants to the Florida Fund that the Acquiring Fund Shares to be issued and delivered to the Florida Fund for the account of the Florida Fund Shareholders pursuant to the terms of this Agreement will, at the Closing Date, have been duly authorized. When so issued and delivered, the Acquiring Fund Shares will be duly and legally issued and will be fully paid and nonassessable (except as disclosed in the Acquiring Funds prospectus). 4.22. The Acquiring Fund represents and warrants to the Florida Fund that the Registration Statement as of its effective date and at all times subsequent thereto up to and including the Closing Date, conforms and will conform, as it relates to the Acquiring Fund, in all material respects to the requirements of the federal and state securities laws and the rules and regulations thereunder and does not and will not include, as it relates to the Acquiring Fund, any untrue statement of a material fact or omit to state any material fact required to be stated therein or necessary to make the statements therein, in light of the circumstances under which they were made, not misleading, except that no representations and warranties in this paragraph 4.22 apply to statements or omissions made in reliance upon and in conformity with written information concerning the Florida Fund furnished to the Acquiring Fund by the Florida Fund. Any written information furnished by the Acquiring Fund for use in the Registration Statement or any other materials provided by the Acquiring Fund in connection with the Reorganization, as of the effective date of the Registration Statement and at all times subsequent thereto up to and including the Closing Date, does not and will not contain any untrue statement of a material fact or omit to state a material fact required to be stated or necessary to make the statements, in light of the circumstances under which such statements were made, not misleading. 5 COVENANTS OF THE ACQUIRING FUND AND THE FLORIDA FUND The Acquiring Fund and the Florida Fund will each operate its business in the ordinary course between the date hereof and the Closing Date, it being understood that such ordinary course of business will include the declaration and payment of customary dividends and distributions, and any other distributions that may be advisable. The Florida Fund covenants that the Acquiring Fund Shares to be issued hereunder are not being acquired for the purpose of making any distribution thereof other than in accordance with the terms of this Agreement. The Florida Fund will distribute to the shareholders of the Florida Fund on or before the Closing Date an amount intended to equal all of its current or accumulated investment company taxable income and realized net capital gain, including any such income or gain accruing through the Closing Date. As soon as is reasonably practicable after the Closing, the Florida Fund will make a liquidating distribution to its respective shareholders consisting of the Acquiring Fund Shares received at the Closing. Subject to the provisions of this Agreement, the Acquiring Fund and the Florida Fund will take or cause to be taken all action and do or cause to be done all things reasonably necessary, proper or advisable to consummate and make effective the transactions contemplated by this Agreement, including any actions required to be taken after the Closing Date. In particular, the Florida Fund covenants that it will, as and when reasonably requested by the Acquiring Fund, execute and deliver or cause to be executed and delivered all such assignments and other instruments and will take or cause to be taken such further action as the Acquiring Fund may reasonably deem necessary or desirable in order to vest in and confirm the Acquiring Funds title to and possession of all the Assets and otherwise to carry out the intent and purpose of this Agreement. The Acquiring Fund will prepare and file with the Commission the Registration Statement relating to the Acquiring Fund Shares to be issued to shareholders of the Florida Fund. The Registration Statement shall include a combined prospectus/proxy statement relating to the transactions contemplated by this Agreement. At the time the Registration Statement becomes effective, at the time of the meeting of the shareholders of the Florida Fund contemplated by paragraph 4.9 of this Agreement and at the Closing Date, the Registration Statement shall be in compliance in all material respects with the 1933 Act, the Securities Exchange Act of 1934, as amended (the 1934 Act), and the 1940 Act, as applicable. Each party will provide the materials and information necessary to prepare the Registration Statement, for inclusion therein, in connection with such meeting of the shareholders of the Florida Fund to consider the approval of this Agreement and the transactions contemplated herein, including in the case of the Florida Fund any special interim financial information necessary for inclusion therein. If at any time prior to the Closing Date a party becomes aware of any untrue statement of material fact or omission to state a material fact required to be stated therein or necessary to make the statements made not misleading in light of the circumstances under which they were made, the party discovering the item shall notify the other party and the parties shall cooperate in promptly preparing, and filing with the Commission and, if appropriate, distributing to shareholders appropriate disclosure with respect to the item. The Florida Fund agrees to mail to its shareholders of record entitled to vote at the special meeting of shareholders at which action is to be considered regarding this Agreement, in sufficient time to comply with requirements as to notice thereof, the combined prospectus/proxy statement contained in the Registration Statement, which complies in all respects with the applicable provisions of Section 14(a) of the 1934 Act and Section 20(a) of the 1940 Act and the rules and regulations, respectively, thereunder. 6 CONDITIONS PRECEDENT TO OBLIGATIONS OF THE ACQUIRING FUND AND THE FLORIDA FUND If any of the conditions set forth below do not exist on or before the Closing Date with respect to the Florida Fund or the Acquiring Fund, the other party to this Agreement shall, at its option, not be required to consummate the transactions contemplated by this Agreement. The Board of Trustees of the Florida Trust shall have determined in good faith that (a) participating in the transaction is in the best interests of the Florida Fund, and (b) the interests of existing shareholders of the Florida Fund will not be diluted as a result of its effecting the transaction. The Board of Trustees of the Acquiring Trust shall have determined in good faith that (a) participating in the transaction is in the best interests of the Acquiring Fund, and (b) the interests of existing shareholders of the Acquiring Fund will not be diluted as a result of its effecting the transaction. (a) The Agreement and the transactions contemplated herein shall have been approved by the requisite vote of the holders of the outstanding shares of the Florida Fund in accordance with the provisions of the Florida Funds Declaration of Trust, Bylaws , Delaware law and the 1940 Act, as applicable, and (b) certified copies of the resolutions evidencing such approval shall have been delivered to the Acquiring Fund. Notwithstanding anything herein to the contrary, neither the Acquiring Fund nor the Florida Fund may waive the condition set forth in paragraph 6.3(a). On the Closing Date, no court or governmental agency of competent jurisdiction shall have issued any order that remains in effect and that restrains or enjoins the Acquiring Fund or the Florida Fund from completing the transactions contemplated herein. The Commission shall not have issued an unfavorable report under Section 25(b) of the 1940 Act, or instituted any proceeding seeking to enjoin the consummation of the transaction contemplated by this Agreement under Section 25(c) of the 1940 Act. All consents of other parties and all other consents, orders and permits of Federal, state and local regulatory authorities deemed necessary by the Acquiring Fund or the Florida Fund to permit consummation, in all material respects, of the transactions contemplated hereby shall have been obtained, except where failure to obtain any such consent, order or permit would not involve a risk of a material adverse effect on the assets or properties of the Acquiring Fund or the Florida Fund, provided that either party hereto may for itself waive any of such conditions. The Acquiring Funds Registration Statement relating to the shares to be issued in connection with the transactions contemplated by this Agreement shall have become effective under the 1933 Act and no stop orders suspending the effectiveness thereof shall have been issued and, to the best knowledge of the parties hereto, no investigation or proceeding for that purpose shall have been instituted or be pending, threatened or contemplated under the 1933 Act. The parties shall have received the opinion of counsel addressed to the Acquiring Fund and the Florida Fund substantially to the effect that, based upon certain facts, assumptions, and representations: The acquisition by Acquiring Fund of substantially all of the assets of Florida Fund in exchange solely for Acquiring Fund Shares and the assumption of all liabilities of Florida Fund by Acquiring Fund followed by the distribution of Acquiring Fund Shares to the Florida Fund Shareholders in exchange for their Florida Fund shares in complete liquidation and termination of Florida Fund will constitute a tax-free reorganization under Section 368(a) of the Code. Florida Fund will not recognize gain or loss upon the transfer of substantially all of its assets to Acquiring Fund in exchange solely for Acquiring Fund Shares and the assumption of all liabilities of Florida Fund except that Florida Fund may be required to recognize gain or loss with respect to contracts described in Section 1256(b) of the Code or stock in a passive foreign investment company, as defined in Section 1297(a) of the Code. Florida Fund will not recognize gain or loss upon the distribution to its shareholders of the Acquiring Fund Shares received by Florida Fund in the Reorganization. Acquiring Fund will recognize no gain or loss upon receiving the assets of Florida Fund in exchange solely for Acquiring Fund Shares. The adjusted basis to Acquiring Fund of the assets of Florida Fund received by Acquiring Fund in the reorganization will be the same as the adjusted basis of those assets in the hands of Florida Fund immediately before the exchange, except for certain adjustments that may be required to be made as a result of the close of Florida Funds taxable year due to the reorganization or as a result of gain recognized on the transfer of certain assets of Florida Fund. Acquiring Funds holding periods with respect to the assets of Florida Fund that Acquiring Fund acquires in the transaction will include the respective periods for which those assets were held by Florida Fund (except where investment activities of Acquiring Fund have the effect of reducing or eliminating a holding period with respect to an asset and except for any assets which may be marked to market for U.S. federal income tax purposes on the termination of the Florida Funds taxable year or on which gain was recognized upon the transfer to the Florida Fund). The Florida Fund Shareholders will recognize no gain or loss upon receiving Acquiring Fund Shares solely in exchange for Florida Fund Shares. The basis of the Acquiring Fund Shares received by a Florida Fund Shareholder in the transaction will be the same as the basis of Florida Fund Shares surrendered by the Florida Fund Shareholder in exchange therefor. A Florida Fund Shareholders holding period for the Acquiring Fund Shares received by the Florida Fund Shareholder in the transaction will include the holding period during which the Florida Fund Shareholder held Florida Fund Shares surrendered in exchange therefor, provided that the Florida Fund Shareholder held such shares as a capital asset on the date of the Reorganization. Pursuant to Section 381 of the Code and Section 1.381(a)-1 of the United States Treasury regulations, the Acquiring Fund will succeed to and take into account the items of the Florida Fund described in Section 381(c) of the Code, subject to the provisions and limitations specified in Sections 381, 382, 383 and 384 of the Code and the United States Treasury regulations promulgated thereunder. All representations and warranties of the Acquiring Fund and the Florida Fund contained in this Agreement shall be true and correct in all material respects as of the date hereof and, except as they may be affected by the transactions contemplated by this Agreement, as of the Closing Date, with the same force and effect as if made on and as of the Closing Date. The Acquiring Fund and the Florida Fund shall have performed all of the covenants and complied with all of the provisions required by this Agreement to be performed or complied with by the Acquiring Fund and the Florida Fund on or before the Closing Date. 7 BROKERAGE FEES AND EXPENSES The Acquiring Fund and the Florida Fund each represent and warrant to the other that it has no obligations to pay any brokers or finders fees in connection with the transactions provided for herein. Each party to this Agreement shall bear its own expenses in connection with carrying out the terms of this Agreement. 8. TERMINATION This Agreement may be terminated by the mutual agreement of the Acquiring Fund and the Florida Fund. In addition, this Agreement may be terminated as follows at or prior to the Closing Date: (a) the Florida Fund may terminate this Agreement by resolution of the Board of Trustees of the Florida Trust if, in the good faith opinion of such Board, proceeding with the Agreement is not in the best interests of the Florida Fund or the shareholders of the Florida Fund. (b) the Acquiring Fund may terminate this Agreement by resolution of the Board of Trustees of the Acquiring Trust if, in the good faith opinion of such Board, proceeding with the Agreement is not in the best interests of the Acquiring Fund or the shareholders of the Acquiring Fund. 9. AMENDMENTS This Agreement may be amended, modified or supplemented in such manner as may be mutually agreed upon in writing by the authorized officers of the Florida Fund and the Acquiring Fund; provided, however, that following the meeting of the Florida Fund Shareholders called by the Florida Fund pursuant to paragraph 4.9 of this Agreement, no such amendment may have the effect of changing the provisions for determining the number of Acquiring Fund Shares to be issued to the Florida Fund Shareholders under this Agreement to the detriment of such Florida Fund Shareholders without their further approval. 10. ENTIRE AGREEMENT; TERMINATION OF WARRANTIES The Florida Fund and the Acquiring Fund agree that neither party has made any representation, warranty, or covenant not set forth herein and that this Agreement constitutes the entire agreement between the parties. The representations, warranties, and covenants contained in this Agreement or in any document delivered pursuant hereto or in connection herewith shall not survive the consummation of the transactions contemplated hereunder. Notwithstanding the foregoing sentence, the covenants to be performed after the Closing shall survive the Closing. 11. HEADINGS; GOVERNING LAW; ASSIGNMENT; LIMITATION OF LIABILITY; COUNTERPARTS The article and paragraph headings contained in this Agreement are for reference purposes only and shall not affect in any way the meaning or interpretation of this Agreement. This Agreement shall be governed by and construed in accordance with the laws of the State of Delaware without regard to its principles of conflicts of laws. This Agreement shall bind and inure to the benefit of the parties hereto and their respective successors and assigns, but no assignment or transfer hereof or of any rights or obligations hereunder shall be made by any party without the written consent of the other party. Nothing herein expressed or implied is intended or shall be construed to confer upon or give any person, firm, or corporation, other than the parties hereto and their respective successors and assigns, any rights or remedies under or by reason of this Agreement. All persons dealing with the Acquiring Trust on behalf of the Acquiring Fund must look solely to the property of the Acquiring Fund for the enforcement of any claims as none of its trustees, officers, agents, or shareholders assume any personal liability for obligations entered into on behalf of the Acquiring Fund. No series of the Acquiring Trust shall be liable for any claims against any other series of the Acquiring Trust. The Florida Trust on behalf of the Florida Fund specifically acknowledges and agrees that any liability of the Acquiring Trust under this Agreement with respect to the Acquiring Fund, or in connection with the transactions contemplated herein with respect to the Acquiring Fund, shall be discharged only out of the assets of the Acquiring Fund and that no other series of the Acquiring Trust shall be liable with respect thereto. All persons dealing with the Florida Trust on behalf of the Florida Fund must look solely to the property of the Florida Fund for the enforcement of any claims as none of the trustees, officers, agents, or shareholders assume any personal liability for obligations entered into on behalf of the Florida Fund. No series of the Florida Trust shall be liable for any claims against any other series of the Florida Trust. The Acquiring Trust on behalf of the Acquiring Fund specifically acknowledges and agrees that any liability of the Florida Trust under this Agreement with respect to the Florida Fund, or in connection with the transactions contemplated herein with respect to the Florida Fund, shall be discharged only out of the assets of the Florida Fund and that no other series of the Florida Trust shall be liable with respect thereto. This Agreement may be executed in one or more counterparts, all of which counterparts shall together constitute one and the same agreement. IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be executed by a duly authorized officer and attested by its Secretary or Assistant Secretary. VANGUARD MUNICIPAL BOND FUNDS ACTING ON BEHALF OF ITS SERIES VANGUARD LONG-TERM TAX-EXEMPT FUND By: ATTEST Name: F. William McNabb III Title: President and Chief Executive Officer By: Name: Heidi Stam Title: Secretary VANGUARD FLORIDA TAX-FREE FUNDS ACTING ON BEHALF OF ITS SERIES VANGUARD FLORIDA FOCUSED LONG-TERM TAX- EXEMPT FUND By: ATTEST Name: F. William McNabb III Title: President and Chief Executive Officer By: Name: Heidi Stam Title: Secretary Vanguard Long-Term Tax-Exempt Fund Prospectus February 27, 2013 Investor Shares & Admiral Shares Vanguard Long-Term Tax-Exempt Fund Investor Shares (VWLTX) Vanguard Long-Term Tax-Exempt Fund Admiral Shares (VWLUX) This prospectus contains financial data for the Fund through the fiscal year ended October 31, 2012. The Securities and Exchange Commission (SEC) has not approved or disapproved these securities or passed upon the adequacy of this prospectus. Any representation to the contrary is a criminal offense. Contents Fund Summary 1 Investing With Vanguard 23 Investing in Tax-Exempt Funds 6 Purchasing Shares 23 More on the Fund 7 Converting Shares 26 The Fund and Vanguard 14 Redeeming Shares 27 Investment Advisor 15 Exchanging Shares 31 Dividends, Capital Gains, and Taxes 16 Frequent-Trading Limitations 31 Share Price 18 Other Rules You Should Know 33 Financial Highlights 20 Fund and Account Updates 37 Contacting Vanguard 40 Additional Information 41 Glossary of Investment Terms 42 Fund Summary Investment Objective The Fund seeks to provide a high and sustainable level of current income that is exempt from federal personal income taxes. Fees and Expenses The following table describes the fees and expenses you may pay if you buy and hold Investor Shares or Admiral Shares of the Fund. Shareholder Fees (Fees paid directly from your investment) Investor Shares Admiral Shares Sales Charge (Load) Imposed on Purchases None None Purchase Fee None None Sales Charge (Load) Imposed on Reinvested Dividends None None Redemption Fee None None Account Service Fee (for fund account balances below $10,000) $20/year $20/year Annual Fund Operating Expenses (Expenses that you pay each year as a percentage of the value of your investment) Investor Shares Admiral Shares Management Expenses 0.16% 0.09% 12b-1 Distribution Fee None None Other Expenses 0.04% 0.03% Total Annual Fund Operating Expenses 0.20% 0.12% 1 Examples The following examples are intended to help you compare the cost of investing in the Funds Investor Shares or Admiral Shares with the cost of investing in other mutual funds. They illustrate the hypothetical expenses that you would incur over various periods if you invest $10,000 in the Funds shares. These examples assume that the Shares provide a return of 5% a year and that total annual fund operating expenses remain as stated in the preceding table. The results apply whether or not you redeem your investment at the end of the given period. Although your actual costs may be higher or lower, based on these assumptions your costs would be: 1 Year 3 Years 5 Years 10 Years Investor Shares $20 $64 $113 $255 Admiral Shares $12 $39 $68 $154 Portfolio Turnover The Fund pays transaction costs, such as commissions, when it buys and sells securities (or turns over its portfolio). A higher portfolio turnover rate may indicate higher transaction costs and may result in more taxes when Fund shares are held in a taxable account. These costs, which are not reflected in annual fund operating expenses or in the previous expense examples, reduce the Funds performance. During the most recent fiscal year, the Funds portfolio turnover rate was 15%. Primary Investment Strategies The Fund has no limitations on the maturity of individual securities, but is expected to maintain a dollar-weighted average maturity of 10 to 25 years. At least 75% of the securities held by the Fund are municipal bonds in the top three credit-rating categories as determined by a nationally recognized statistical rating organization (NRSRO) (e.g., Aaa, Aa, and A by Moodys Investors Service, Inc.). No more than 20% of the Funds assets may be invested in bonds in a medium-grade category as determined by an NRSRO (e.g., Baa by Moodys). The remaining 5% may be invested in securities with lower credit ratings or in securities that are unrated. 2 Primary Risks An investment in the Fund could lose money over short or even long periods. You should expect the Funds share price and total return to fluctuate within a wide range, like the fluctuations of the overall bond market. The Fund is subject to the following risks, which could affect the Funds performance:  Income risk , which is the chance that the Funds income will decline because of falling interest rates. Income risk is generally low for long-term bond funds.  Interest rate risk, which is the chance that bond prices overall will decline because of rising interest rates. Interest rate risk should be high for the Fund because it invests primarily in long-term bonds, whose prices are much more sensitive to interest rate changes than are the prices of short-term bonds.  Call risk , which is the chance that during periods of falling interest rates, issuers of callable bonds may call (redeem) securities with higher coupons or interest rates before their maturity dates. The Fund would then lose any price appreciation above the bonds call price and would be forced to reinvest the unanticipated proceeds at lower interest rates, resulting in a decline in the Funds income. Call risk is generally high for long-term bond funds.  Credit risk, which is the chance that a bond issuer will fail to pay interest and principal in a timely manner, or that negative perceptions of the issuers ability to make such payments will cause the price of that bond to decline. In general, credit risk should be low for the Fund because it invests primarily in bonds that are considered to be of high quality. Credit risk is higher for those bonds with lower quality ratings.  Liquidity risk , which is the chance that the Fund may not be able to sell a security in a timely manner at a desired price. Liquidity risk is generally high for long-term bond funds.  Manager risk , which is the chance that poor security selection will cause the Fund to underperform relevant benchmarks or other funds with a similar investment objective. An investment in the Fund is not a deposit of a bank and is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Annual Total Returns The following bar chart and table are intended to help you understand the risks of investing in the Fund. The bar chart shows how the performance of the Funds Investor Shares has varied from one calendar year to another over the periods shown. The table shows how the average annual total returns of the share classes presented compare with those of a relevant market index, which has investment characteristics similar to those of the Fund. Keep in mind that the Funds past performance (before and after taxes) does not indicate how the Fund will perform in the future. Updated 3 performance information is available on our website at vanguard.com/performance or by calling Vanguard toll-free at 800-662-7447. Annual Total Returns  Vanguard Long-Term Tax-Exempt Fund Investor Shares During the periods shown in the bar chart, the highest return for a calendar quarter was 7.95% (quarter ended September 30, 2009), and the lowest return for a quarter was 4.64% (quarter ended December 31, 2010). Average Annual Total Returns for Periods Ended December 31, 2012 1 Year 5 Years 10 Years Vanguard Long-Term Tax-Exempt Fund Investor Shares Return Before Taxes 8.08% 5.67% 4.84% Return After Taxes on Distributions Return After Taxes on Distributions and Sale of Fund Shares Vanguard Long-Term Tax-Exempt Fund Admiral Shares Return Before Taxes 8.16% 5.76% 4.92% Barclays Municipal Bond Index (reflects no deduction for fees, expenses, or taxes) 6.78% 5.91% 5.10% Actual after-tax returns depend on your tax situation and may differ from those shown in the preceding table. When after-tax returns are calculated, it is assumed that the shareholder was in the highest individual federal marginal income tax bracket at the time of each distribution of income or capital gains or upon redemption. State and local income taxes are not reflected in the calculations. Please note that after-tax returns are shown only for the Investor Shares and may differ for each share class. After-tax returns are not relevant for a shareholder who holds fund shares in a tax-deferred account, such as an individual retirement account or a 401(k) plan. Also, figures captioned Return After Taxes on Distributions and Sale of Fund Shares will be 4 higher than other figures for the same period if a capital loss occurs upon redemption and results in an assumed tax deduction for the shareholder. Investment Advisor The Vanguard Group, Inc. Portfolio Manager Mathew M. Kiselak, Principal of Vanguard. He has managed the Fund since 2010. Purchase and Sale of Fund Shares You may purchase or redeem shares online through our website ( vanguard.com) , by mail (The Vanguard Group, P.O. Box 1110, Valley Forge, PA 19482-1110), or by telephone (800-662-2739). The following table provides the Funds minimum initial and subsequent investment requirements. Account Minimums Investor Shares Admiral Shares To open and maintain an account $3,000 $50,000 To add to an existing account Generally $100 (other than Generally $100 (other than by Automatic Investment by Automatic Investment Plan, which has no Plan, which has no established minimum) established minimum) Tax Information The Funds distributions may be taxable as ordinary income or capital gain. A majority of the income dividends that you receive from the Fund are expected to be exempt from federal income taxes. However, a portion of the Funds distributions may be subject to federal income tax. Dividend and capital gains distributions that you receive may also be subject to state and local income taxes and the federal alternative minimum tax. Payments to Financial Intermediaries The Fund and its investment advisor do not pay financial intermediaries for sales of Fund shares. 5 Investing in Tax-Exempt Funds What Are Municipal Bond Funds? Municipal bond funds invest primarily in interest-bearing securities issued by state and local governments to support their needs or to finance public projects. A municipal bondlike a bond issued by a corporation or the U.S. governmentobligates the issuer to pay the bondholder a fixed or variable amount of interest periodically and to repay the principal value of the bond on a specific maturity date. Unlike most other bonds, however, municipal bonds pay interest that is exempt from federal income taxes and, in some cases, from state and local taxes. For certain shareholders, the interest may be subject to the alternative minimum tax. Taxable Versus Tax-Exempt Funds Yields on tax-exempt bondssuch as some municipal bondsare typically lower than those on taxable bonds, so investing in a tax-exempt fund makes sense only if you stand to save more in taxes than you would earn as additional income while invested in a taxable fund. To determine whether a tax-exempt fund such as Vanguard Long-Term Tax-Exempt Fundmakes sense for you, compute the tax-exempt funds taxable-equivalent yield . This figure enables you to take taxes into account when comparing your potential return on a tax-exempt fund with the potential return on a taxable fund. To compute the taxable-equivalent yield, divide the tax-exempt funds yield by the difference between 100% and your federal tax bracket. For example, if you are in the 35% tax bracket, and can earn a tax-exempt yield of 5%, the taxable-equivalent yield would be 7.69% (5% divided by 65% [100%35%]). In this example, you would choose the tax-exempt fund if its taxable-equivalent yield of 7.69% were greater than the yield of a similar, though taxable, investment. Remember that we have used an assumed tax bracket in this example. Make sure to verify your actual tax bracket before calculating taxable-equivalent yields of your own. There is no guarantee that all of a tax-exempt funds income will remain exempt from federal, state, or local income taxes. Income from municipal bonds held by a fund could be declared taxable because of unfavorable changes in tax laws, adverse interpretations by the Internal Revenue Service (IRS) or state or local tax authorities, or noncompliant conduct of a bond issuer. 6 More on the Fund This prospectus describes the primary risks you would face as a Fund shareholder. It is important to keep in mind one of the main axioms of investing: Generally, the higher the risk of losing money, the higher the potential reward. The reverse, also, is generally true: The lower the risk, the lower the potential reward. As you consider an investment in any mutual fund, you should take into account your personal tolerance for fluctuations in the securities markets. Look for this symbol throughout the prospectus. It is used to mark detailed information about the more significant risks that you would confront as a Fund shareholder. To highlight terms and concepts important to mutual fund investors, we have provided Plain Talk ® explanations along the way. Reading the prospectus will help you decide whether a Fund is the right investment for you. We suggest that you keep this prospectus for future reference. Share Class Overview The Fund offers two separate classes of shares: Investor Shares and Admiral Shares. Both share classes have the same investment objective, strategies, and policies. However, different share classes have different expenses; as a result, their investment performances will differ. Plain Talk About Costs of Investing Costs are an important consideration in choosing a mutual fund. Thats because you, as a shareholder, pay a proportionate share of the costs of operating a fund, plus any transaction costs incurred when the fund buys or sells securities. These costs can erode a substantial portion of the gross income or the capital appreciation a fund achieves. Even seemingly small differences in expenses can, over time, have a dramatic effect on a funds performance. The following sections explain the primary investment strategies and policies that the Fund uses in pursuit of its objective. The Funds board of trustees, which oversees the Funds management, may change investment strategies or policies in the interest of shareholders without a shareholder vote, unless those strategies or policies are designated as fundamental. 7 Market Exposure The Fund invests mainly in state and local municipal securities that provide tax-exempt income. As a result, it is subject to certain risks. The Fund is subject to interest rate risk, which is the chance that securities prices overall will decline because of rising interest rates. Interest rate risk should be high for long-term bond funds. Although bonds are often thought to be less risky than stocks, there have been periods when bond prices have fallen significantly because of rising interest rates. For instance, prices of long-term bonds fell by almost 48% between December 1976 and September 1981. To illustrate the relationship between bond prices and interest rates, the following table shows the effect of a 1% and a 2% change (both up and down) in interest rates on the values of three noncallable bonds of different maturities, each with a face value of $1,000. How Interest Rate Changes Affect the Value of a $1,000 Bond 1 After a 1% After a 1% After a 2% After a 2% Type of Bond (Maturity) Increase Decrease Increase Decrease Short-Term (2.5 years) $977 $1,024 $954 $1,049 Intermediate-Term (10 years) Long-Term (20 years) 1 Assuming a 4% coupon. These figures are for illustration only; you should not regard them as an indication of future performance of the bond market as a whole or the Fund in particular. Plain Talk About Bonds and Interest Rates As a rule, when interest rates rise, bond prices fall. The opposite is also true: Bond prices go up when interest rates fall. Why do bond prices and interest rates move in opposite directions? Lets assume that you hold a bond offering a 4% yield. A year later, interest rates are on the rise and bonds of comparable quality and maturity are offered with a 5% yield. With higher-yielding bonds available, you would have trouble selling your 4% bond for the price you paidyou would probably have to lower your asking price. On the other hand, if interest rates were falling and 3% bonds were being offered, you should be able to sell your 4% bond for more than you paid. 8 Changes in interest rates can affect bond income as well as bond prices . The Fund is subject to income risk, which is the chance that the Funds income will decline because of falling interest rates. A funds income declines when interest rates fall because the fund then must invest in lower-yielding bonds. Income risk is generally higher for short-term bond funds and lower for long-term bond funds. Plain Talk About Bond Maturities A bond is issued with a specific maturity datethe date when the issuer must pay back the bonds principal (face value). Bond maturities range from less than 1 year to more than 30 years. Typically, the longer a bonds maturity, the more price risk you, as a bond investor, face as interest rates risebut also the higher yield you could receive. Longer-term bonds are more suitable for investors willing to take a greater risk of price fluctuations to get higher and more stable interest income. Shorter-term bond investors should be willing to accept lower yields and greater income variability in return for less fluctuation in the value of their investment. Although falling interest rates tend to strengthen bond prices, they can cause another sort of problem for bond fund investorsbond calls. The Fund is subject to call risk, which is the chance that during periods of falling interest rates, issuers of callable bonds may call (redeem) securities with higher coupons or interest rates before their maturity dates. The Fund would then lose any price appreciation above the bonds call price and would be forced to reinvest the unanticipated proceeds at lower interest rates, resulting in a decline in the Funds income. Call risk is generally low for short-term bonds, moderate for intermediate-term bonds, and higher for long-term and high-yield bonds. The greater the call risk, the greater the chance for a decline in income and the potential for taxable capital gains. Plain Talk About Callable Bonds Although bonds are issued with clearly defined maturities, in some cases the bond issuer has a right to call in (redeem) the bond earlier than its maturity date. When a bond is called, the bondholder must replace it with another bond that may have a lower yield than the original. One way for bond investors to protect themselves against call risk is to purchase a bond early in its lifetime, long before its call date. Another way is to buy bonds with lower coupons or interest rates, which make them less likely to be called. 9 The Fund is subject to credit risk, which is the chance that the issuer of a security will fail to pay interest and principal in a timely manner, or that negative perceptions of the issuers ability to make such payments will cause the price of that security to decline. Credit risk is generally low for funds that invest in bonds considered to be of high quality and higher for funds that invest in bonds with lower quality ratings. Plain Talk About Credit Quality A bonds credit-quality rating is an assessment of the issuers ability to pay interest on the bond and, ultimately, to repay the principal. Credit quality is evaluated by one of the nationally recognized statistical rating organizations (for example, Moodys or Standard & Poors) or through independent analysis conducted by a funds advisor. The lower the rating, the greater the chancein the rating agencys or advisors opinionthat the bond issuer will default, or fail to meet its payment obligations. All things being equal, the lower a bonds credit rating, the higher its yield should be to compensate investors for assuming additional risk. Investment-grade bonds are those rated in one of the four highest ratings categories. A fund may treat an unrated bond as investment-grade if warranted by the advisors analysis. The Fund tries to minimize credit risk by purchasing a wide selection of municipal securities. As a result, there is less chance that the Fund will be seriously affected by a particular bond issuers failure to pay either interest or principal. The Fund is subject to liquidity risk, which is the chance that the Fund may not be able to sell a security in a timely manner at a desired price. Liquidity risk is generally high for long-term bond funds. Municipal securities are traded via a network among dealers and brokers that connect buyers with sellers. Liquidity in the tax-exempt bond market has been reduced as a result of overall economic conditions and credit tightening. There may be little trading in the secondary market for particular bonds and other debt securities, which may make them more difficult to value or sell. Up to 20% of the Funds assets may be invested in securities that are subject to the alternative minimum tax. 10 Plain Talk About Alternative Minimum Tax Certain tax-exempt bonds whose proceeds are used to fund private, for-profit organizations may be considered tax-preference items for purposes of the alternative minimum tax (AMT)a special tax system designed to ensure that individuals pay at least some federal taxes. Although AMT bond income is exempt from federal income tax, taxpayers may have to pay AMT on the income from bonds considered tax-preference items. Security Selection The Vanguard Group, Inc. (Vanguard), advisor to the Fund, uses a top-down investment management approach. This means that the advisor sets, and periodically adjusts, a duration target for the Fund based upon expectations about the direction of interest rates and other economic factors. The advisor then buys and sells securities to achieve the greatest relative value within the Funds targeted duration. As a matter of fundamental policy, the Fund will invest at least 80% of its assets in tax-exempt municipal bonds under normal market conditions. The Fund is subject to manager risk, which is the chance that poor security selection will cause the Fund to underperform relevant benchmarks or other funds with a similar investment objective. Other Investment Policies and Risks In addition to investing in municipal securities, the Fund may make other kinds of investments to achieve its objective. The Fund may purchase tax-exempt securities on a when-issued basis. When investing in when-issued securities, the Fund agrees to buy the securities at a certain price on a certain date, even if the market price of the securities at the time of delivery is higher or lower than the agreed-upon purchase price. The Fund may invest in derivatives. In general, derivatives may involve risks different from, and possibly greater than, those of the underlying securities, assets, or market indexes. Generally speaking, a derivative is a financial contract whose value is based on the value of a financial asset (such as a stock, bond or currency), a physical asset (such as gold, oil, or wheat), or a market index (such as the Barclays U.S. Aggregate Bond Index). Investments in derivatives may subject the Fund to risks different from, and possibly greater than, those of the underlying securities, assets, or market indexes. 11 The Fund may invest in derivatives only if the expected risks and rewards of the derivatives are consistent with the investment objective, policies, strategies, and risks of the Fund as disclosed in this prospectus. In particular, derivatives will be used only when they may help the advisor:  Invest in eligible asset classes with greater efficiency and lower cost than is possible through direct investment;  Add value when these instruments are attractively priced; or  Adjust sensitivity to changes in interest rates. The Funds derivative investments may include fixed income futures contracts, fixed income options, interest rate swaps, total return swaps, credit default swaps, or other derivatives. Losses (or gains) involving futures contracts can sometimes be substantialin part because a relatively small price movement in a futures contract may result in an immediate and substantial loss (or gain) for a fund. Similar risks exist for other types of derivatives. Plain Talk About Derivatives Derivatives can take many forms. Some forms of derivatives, such as exchange-traded futures and options on securities, commodities, or indexes, have been trading on regulated exchanges for decades. These types of derivatives are standardized contracts that can easily be bought and sold, and whose market values are determined and published daily. Nonstandardized derivatives (such as swap agreements), on the other hand, tend to be more specialized or complex, and may be harder to value. Cash Management The Funds daily cash balance may be invested in one or more Vanguard CMT Funds, which are very low-cost money market funds. When investing in a Vanguard CMT Fund, the Fund bears its proportionate share of the at-cost expenses of the CMT Fund in which it invests. Temporary Investment Measures The Fund may temporarily depart from its normal investment policies and strategiesfor instance, by allocating substantial assets to cash investments, U.S. Treasury securities, or other investment companies (including exchange-traded funds)in response to adverse or unusual market, economic, political, or other conditions. Such conditions could include a temporary decline in the availability of municipal obligations. By temporarily departing from its normal investment policies, the Fund 12 may distribute income subject to federal personal income tax, and may otherwise fail to achieve its investment objective. Plain Talk About Cash Investments For mutual funds that hold cash investments, cash does not mean literally that the fund holds a stack of currency. Rather, cash refers to short-term, interest-bearing securities that can easily and quickly be converted to currency. Most mutual funds keep at least a small percentage of assets in cash to accommodate shareholder redemptions. While some funds strive to keep cash levels at a minimum and to always remain fully invested in bonds, other bond funds allow investment advisors to hold up to 20% or more of a funds assets in cash investments. Frequent Trading or Market-Timing Background. Some investors try to profit from strategies involving frequent trading of mutual fund shares, such as market-timing. For funds holding foreign securities, investors may try to take advantage of an anticipated difference between the price of the funds shares and price movements in overseas markets, a practice also known as time-zone arbitrage. Investors also may try to engage in frequent trading of funds holding investments such as small-cap stocks and high-yield bonds. As money is shifted into and out of a fund by a shareholder engaging in frequent trading, the fund incurs costs for buying and selling securities, resulting in increased brokerage and administrative costs. These costs are borne by all fund shareholders, including the long-term investors who do not generate the costs. In addition, frequent trading may interfere with an advisors ability to efficiently manage the fund. Policies to Address Frequent Trading. The Vanguard funds (other than money market funds and short-term bond funds) do not knowingly accommodate frequent trading. The board of trustees of each Vanguard fund (other than money market funds and short-term bond funds) has adopted policies and procedures reasonably designed to detect and discourage frequent trading and, in some cases, to compensate the fund for the costs associated with it. These policies and procedures do not apply to Vanguard ETF ® Shares because frequent trading in ETF Shares does not disrupt portfolio management or otherwise harm fund shareholders. Although there is no assurance that Vanguard will be able to detect or prevent frequent trading or market-timing in all circumstances, the following policies have been adopted to address these issues:  Each Vanguard fund reserves the right to reject any purchase requestincluding exchanges from other Vanguard fundswithout notice and regardless of size. For example, a purchase request could be rejected because of a history of frequent 13 trading by the investor or if Vanguard determines that such purchase may negatively affect a funds operation or performance.  Each Vanguard fund (other than money market funds and short-term bond funds) generally prohibits, except as otherwise noted in the Investing With Vanguard section, an investors purchases or exchanges into a fund account for 60 calendar days after the investor has redeemed or exchanged out of that fund account.  Certain Vanguard funds charge shareholders purchase and/or redemption fees on transactions. See the Investing With Vanguard section of this prospectus for further details on Vanguards transaction policies. Each fund (other than money market funds), in determining its net asset value, will, when appropriate, use fair-value pricing, as described in the Share Price section. Fair-value pricing may reduce or eliminate the profitability of certain frequent-trading strategies. Do not invest with Vanguard if you are a market-timer. Turnover Rate Although the Fund generally seeks to invest for the long term, it may sell securities regardless of how long they have been held. The Financial Highlights section of this prospectus shows historical turnover rates for the Fund. A turnover rate of 100%, for example, would mean that the Fund had sold and replaced securities valued at 100% of its net assets within a one-year period. Shorter-term bonds will mature or be soldand need to be replacedmore frequently than longer-term bonds. As a result, shorter-term bond funds tend to have higher turnover rates than longer-term bond funds. Plain Talk About Turnover Rate Before investing in a mutual fund, you should review its turnover rate. This gives an indication of how transaction costs, which are not included in the funds expense ratio, could affect the funds future returns. In general, the greater the volume of buying and selling by the fund, the greater the impact that dealer markups and other transaction costs will have on its return. Also, funds with high turnover rates may be more likely to generate capital gains that must be distributed to shareholders as taxable income. The Fund and Vanguard The Fund is a member of The Vanguard Group, a family of more than 180 mutual funds holding assets of approximately $1.9 trillion. All of the funds that are members of The Vanguard Group (other than funds of funds) share in the expenses associated 14 with administrative services and business operations, such as personnel, office space, and equipment. Vanguard Marketing Corporation provides marketing services to the funds. Although shareholders do not pay sales commissions or 12b-1 distribution fees, each fund (other than a fund of funds) or each share class of a fund (in the case of a fund with multiple share classes) pays its allocated share of the Vanguard funds marketing costs. Plain Talk About Vanguards Unique Corporate Structure The Vanguard Group is truly a mutual mutual fund company. It is owned jointly by the funds it oversees and thus indirectly by the shareholders in those funds. Most other mutual funds are operated by management companies that may be owned by one person, by a private group of individuals, or by public investors who own the management companys stock. The management fees charged by these companies include a profit component over and above the companies cost of providing services. By contrast, Vanguard provides services to its member funds on an at-cost basis, with no profit component, which helps to keep the funds expenses low. Investment Advisor The Vanguard Group, Inc. (Vanguard), P.O. Box 2600, Valley Forge, PA 19482, which began operations in 1975, serves as advisor to the Fund through its Fixed Income Group. As of October 31, 2012, Vanguard served as advisor for approximately $1.6 trillion in assets. Vanguard provides investment advisory services to the Fund on an at-cost basis, subject to the supervision and oversight of the trustees and officers of the Fund. For the fiscal year ended October 31, 2012, the advisory expenses represented an effective annual rate of 0.01% of the Funds average net assets. For a discussion of why the board of trustees approved the Funds investment advisory arrangement, see the most recent semiannual report to shareholders covering the fiscal period ended April 30. Vanguards Fixed Income Group is overseen by: Mortimer J. Buckley , Chief Investment Officer and Managing Director of Vanguard. As Chief Investment Officer, he is responsible for the oversight of Vanguards Equity Investment and Fixed Income Groups. The investments managed by these two groups include active quantitative equity funds, equity index funds, active bond funds, index bond funds, stable value portfolios, and money market funds. Mr. Buckley joined Vanguard in 1991 and has held various senior leadership positions with 15 Vanguard. He received his A.B. in Economics from Harvard and an M.B.A. from Harvard Business School. Robert F. Auwaerter , Principal of Vanguard and head of Vanguards Fixed Income Group. He has direct oversight responsibility for all money market funds, bond funds, and stable value portfolios managed by the Fixed Income Group. He has managed investment portfolios since 1978 and has been with Vanguard since 1981. He received his B.S. in Finance from The Wharton School of the University of Pennsylvania and an M.B.A. from Northwestern University. Christopher W. Alwine , CFA, Principal of Vanguard and head of Vanguards Municipal Bond Funds. He has direct oversight responsibility for all tax-exempt bond funds managed by the Fixed Income Group. He has been with Vanguard since 1990, has worked in investment management since 1991, and has managed investment portfolios since 1996. He received his B.B.A. from Temple University and an M.S. from Drexel University. The manager primarily responsible for the day-to-day management of the Fund is: Mathew M. Kiselak , Principal of Vanguard. He has worked in investment management since 1987; has managed investment portfolios since 1990; and has managed the Fund since joining Vanguard in 2010. Education: B.S., Pace University. The Statement of Additional Information provides information about the portfolio managers compensation, other accounts under management, and ownership of shares of the Fund. Dividends, Capital Gains, and Taxes Fund Distributions The Fund distributes to shareholders virtually all of its net income (interest less expenses) as well as any net capital gains realized from the sale of its holdings. The Funds income dividends are declared daily and distributed monthly; capital gains distributions, if any, generally occur annually in December. You can receive distributions of income or capital gains in cash, or you can have them automatically reinvested in more shares of the Fund. 16 Plain Talk About Distributions As a shareholder, you are entitled to your portion of a funds income from interest as well as capital gains from the funds sale of investments. Income consists of interest the fund earns from its money market and bond investments. The portion of such dividends that is exempt from federal income tax will be designated as exempt-interest dividends. Capital gains are realized whenever the fund sells securities for higher prices than it paid for them. These capital gains are either short-term or long-term, depending on whether the fund held the securities for one year or less or for more than one year. Basic Tax Points Vanguard will send you a statement each year showing the tax status of all your distributions. A majority of the income dividends you receive from the Fund are expected to be exempt from federal income taxes. In addition, you should be aware of the following basic federal income tax points about tax-exempt mutual funds:  Distributions of capital gains are taxable to you whether or not you reinvest these amounts in additional Fund shares.  Capital gains distributions declared in Decemberif paid to you by the end of Januaryare taxable as if received in December.  Any short-term capital gains distributions that you receive are taxable to you as ordinary income.  Any distributions of net long-term capital gains are taxable to you as long-term capital gains, no matter how long youve owned shares in the Fund.  Capital gains distributions may vary considerably from year to year as a result of the Funds normal investment activities and cash flows.  Exempt-interest dividends from a tax-exempt fund are taken into account in determining the taxable portion of any Social Security or railroad retirement benefits that you receive.  Income paid from tax-exempt bonds whose proceeds are used to fund private, for-profit organizations may be subject to the federal alternative minimum tax.  A sale or exchange of Fund shares is a taxable event. This means that you may have a capital gain to report as income, or a capital loss to report as a deduction, when you complete your tax return.  Any conversion between classes of shares of the same fund is a nontaxable event. By contrast, an exchange between classes of shares of different funds is a taxable event. Individuals, trusts, and estates whose income exceeds certain threshold amounts will be subject to a 3.8% Medicare contribution tax in tax years beginning on or after 17 January 1, 2013, on net investment income. Net investment income includes dividends paid by the Fund and capital gains from any sale or exchange of Fund shares. Dividend and capital gains distributions that you receive, as well as your gains or losses from any sale or exchange of Fund shares, may be subject to state and local income taxes. Income dividends from interest earned on municipal securities of a state or its political subdivisions are generally exempt from that states income taxes. Almost all states, however, tax interest earned on municipal securities of other states. This prospectus provides general tax information only. Please consult your tax advisor for detailed information about any tax consequences for you. General Information Backup withholding. By law, Vanguard must withhold 28% of any taxable distributions or redemptions from your account if you do not: Provide us with your correct taxpayer identification number; Certify that the taxpayer identification number is correct; and Confirm that you are not subject to backup withholding. Similarly, Vanguard must withhold taxes from your account if the IRS instructs us to do so. Foreign investors. Vanguard funds offered for sale in the United States (Vanguard U.S. funds), including the Fund offered in this prospectus, generally are not sold outside the United States, except to certain qualified investors. Non-U.S. investors should be aware that U.S. withholding and estate taxes and certain U.S. tax reporting requirements may apply to any investments in Vanguard U.S. funds. Foreign investors should visit the Non-U.S. Investors page on our website at vanguard.com for information on Vanguards non-U.S. products. Invalid addresses. If a dividend or capital gains distribution check mailed to your address of record is returned as undeliverable, Vanguard will automatically reinvest the distribution and all future distributions until you provide us with a valid mailing address. Reinvestments will receive the net asset value calculated on the date of the reinvestment. Share Price Share price, also known as net asset value (NAV), is calculated each business day as of the close of regular trading on the New York Stock Exchange, generally 4 p.m., Eastern time. Each share class has its own NAV, which is computed by dividing the total assets, minus liabilities, allocated to each share class by the number of Fund 18 shares outstanding for that share class. On holidays or other days when the Exchange is closed, the NAV is not calculated, and the Fund does not transact purchase or redemption requests. Debt securities held by a Vanguard fund are valued based on information furnished by an independent pricing service or market quotations. Certain short-term debt instruments used to manage a funds cash and the instruments held by a money market fund are valued on the basis of amortized cost. The values of any mutual fund shares held by a fund are based on the NAVs of the shares. The values of any ETF or closed-end fund shares held by a fund are based on the market value of the shares. When a fund determines that pricing-service information or market quotations either are not readily available or do not accurately reflect the value of a security, the security is priced at its fair value (the amount that the owner might reasonably expect to receive upon the current sale of the security). A fund also may use fair-value pricing on bond market holidays when the fund is open for business (such as Columbus Day and Veterans Day). Fair-value prices are determined by Vanguard according to procedures adopted by the board of trustees. When fair-value pricing is employed, the prices of securities used by a fund to calculate the NAV may differ from quoted or published prices for the same securities. Vanguard fund share prices are published daily on our website at vanguard.com/prices. 19 Financial Highlights The following financial highlights tables are intended to help you understand the Funds financial performance for the periods shown, and certain information reflects financial results for a single Fund share. The total returns in each table represent the rate that an investor would have earned or lost each period on an investment in the Fund (assuming reinvestment of all distributions). This information has been obtained from the financial statements audited by PricewaterhouseCoopers LLP, an independent registered public accounting firm, whose reportalong with the Funds financial statementsis included in the Funds most recent annual report to shareholders. You may obtain a free copy of the latest annual or semiannual report online at vanguard.com or by contacting Vanguard by telephone or mail. Plain Talk About How to Read the Financial Highlights Tables This explaination uses the the Funds Investor Shares as an example. The Investor Shares began fiscal year 2012 with a net asset value (price) of $11.13 per share. During the year, each Investor Share earned $0.437 from investment income (interest) and $0.690 from investments that had appreciated in value or that were sold for higher prices than the Fund paid for them. Shareholders received $0.437 per share in the form of dividend distributions. A portion of each years distributions may come from the prior years income or capital gains. The share price at the end of the year was $11.82, reflecting earnings of $1.127 per share and distributions of $0.437 per share. This was an increase of $0.69 per share (from $11.13 at the beginning of the year to $11.82 at the end of the year). For a shareholder who reinvested the distributions in the purchase of more shares, the total return was 10.27% for the year. As of October 31, 2012, the Investor Shares had approximately $1.1 billion in net assets. For the year, the expense ratio was 0.20% ($2.00 per $1,000 of net assets), and the net investment income amounted to 3.78% of average net assets. The Fund sold and replaced securities valued at 15% of its net assets. 20 Long-Term Tax-Exempt Fund Investor Shares Year Ended October 31, For a Share Outstanding Throughout Each Period Net Asset Value, Beginning of Period $11.13 $11.25 $10.92 $10.09 $11.09 Investment Operations Net Investment Income Net Realized and Unrealized Gain (Loss) on Investments Total from Investment Operations Distributions Dividends from Net Investment Income Distributions from Realized Capital Gains      Total Distributions Net Asset Value, End of Period $11.82 $11.13 $11.25 $10.92 $10.09 Total Return 1 10.27% 3.29% 7.52% 13.32% 4.74% Ratios/Supplemental Data Net Assets, End of Period (Millions) $1,130 $1,100 $1,615 $1,768 $686 Ratio of Total Expenses to Average Net Assets 0.20% 0.20% 0.20% 0.20% 0.15% Ratio of Net Investment Income to Average Net Assets 3.78% 4.33% 4.28% 4.59% 4.56% Portfolio Turnover Rate 15% 19% 23% 15% 26% 1 Total returns do not include account service fees that may have applied in the periods shown. 21 Long-Term Tax-Exempt Fund Admiral Shares Year Ended October 31, For a Share Outstanding Throughout Each Period Net Asset Value, Beginning of Period $11.13 $11.25 $10.92 $10.09 $11.09 Investment Operations Net Investment Income Net Realized and Unrealized Gain (Loss) on Investments Total from Investment Operations Distributions Dividends from Net Investment Income Distributions from Realized Capital Gains      Total Distributions Net Asset Value, End of Period $11.82 $11.13 $11.25 $10.92 $10.09 Total Return 1 10.36% 3.37% 7.61% 13.41% 4.68% Ratios/Supplemental Data Net Assets, End of Period (Millions) $7,039 $6,150 $6,361 $5,547 $2,180 Ratio of Total Expenses to Average Net Assets 0.12% 0.12% 0.12% 0.12% 0.08% Ratio of Net Investment Income to Average Net Assets 3.86% 4.41% 4.36% 4.67% 4.63% Portfolio Turnover Rate 15% 19% 23% 15% 26% 1 Total returns do not include account service fees that may have applied in the periods shown. 22 Investing With Vanguard This section of the prospectus explains the basics of doing business with Vanguard. Vanguard fund shares can be held directly with Vanguard or indirectly through an intermediary, such as a bank, a broker, or an investment advisor. If you hold Vanguard fund shares directly with Vanguard, you should carefully read each topic within this section that pertains to your relationship with Vanguard. If you hold Vanguard fund shares indirectly through an intermediary (including shares held through a Vanguard brokerage account), please see Investing With Vanguard Through Other Firms , and also refer to your account agreement with the intermediary for information about transacting in that account. Vanguard reserves the right to change the following policies without notice. Please call or check online for current information. See Contacting Vanguard. For Vanguard fund shares held directly with Vanguard, each fund you hold in an account is a separate fund account. For example, if you hold three funds in a nonretirement account titled in your own name, two funds in a nonretirement account titled jointly with your spouse, and one fund in an individual retirement account, you have six fund accountsand this is true even if you hold the same fund in multiple accounts. Note that each reference to you in this prospectus applies to any one or more registered account owners or persons authorized to transact on your account. Purchasing Shares Vanguard reserves the right, without notice, to increase or decrease the minimum amount required to open, convert shares to, or maintain a fund account, or to add to an existing fund account. Investment minimums may differ for certain categories of investors. Account Minimums for Investor Shares To open and maintain an account. $3,000. Add to an existing account. Generally $100 (other than by Automatic Investment Plan, which has no established minimum). Account Minimums for Admiral Shares To open and maintain an account. $50,000. If you request Admiral Shares when you open a new account, but the investment amount does not meet the account minimum for Admiral Shares, your investment will be placed in Investor Shares of the Fund. Institutional clients should contact Vanguard for information on special eligibility rules that may apply to them. 23 Add to an existing account. Generally $100 (other than by Automatic Investment Plan, which has no established minimum). How to Initiate a Purchase Request Be sure to check Exchanging Shares, Frequent-Trading Limitations, and Other Rules You Should Know before placing your purchase request. Online. You may open certain types of accounts, request a purchase of shares, and request an exchange through our website or our mobile application if you are registered for online access. By telephone. You may call Vanguard to begin the account registration process or request that the account-opening forms be sent to you. You may also call Vanguard to request a purchase of shares in your account or to request an exchange. See Contacting Vanguard . By mail. You may send Vanguard your account registration form and check to open a new fund account. To add to an existing fund account, you may send your check with an Invest-by-Mail form (from a transaction confirmation or your account statement), with a deposit slip (available online), or with a written request. You may also send a written request to Vanguard to make an exchange. For a list of Vanguard addresses, see Contacting Vanguard . How to Pay for a Purchase By electronic bank transfer. You may purchase shares of a Vanguard fund through an electronic transfer of money from a bank account. To establish the electronic bank transfer option on an account, you must designate the bank account online, complete a special form, or fill out the appropriate section of your account registration form. After the option is set up on your account, you can purchase shares by electronic bank transfer on a regular schedule (Automatic Investment Plan) or from time to time. Your purchase request can be initiated online (if you are registered for online access), by telephone, or by mail. By wire. Wiring instructions vary for different types of purchases. Please call Vanguard for instructions and policies on purchasing shares by wire. See Contacting Vanguard. By check. You may make initial or additional purchases to your fund account by sending a check or through our mobile application if you are registered for online access. Also see How to Initiate a Purchase Request. Make your check payable to Vanguard and include the appropriate fund number (e.g., Vanguardxx). For a list of Fund numbers (for share classes in this prospectus), see Additional Information . By exchange. You may purchase shares of a Vanguard fund using the proceeds from the simultaneous redemption of shares of another Vanguard fund. You may initiate an 24 exchange online (if you are registered for online access), by telephone, or by written request. See Exchanging Shares . Trade Date The trade date for any purchase request received in good order will depend on the day and time Vanguard receives your request, the manner in which you are paying, and the type of fund you are purchasing. Your purchase will be executed using the NAV as calculated on the trade date. NAVs are calculated only on days that the New York Stock Exchange (NYSE) is open for trading (a business day). For purchases by check into all funds other than money market funds, and for purchases by exchange , wire , or electronic bank transfer (not using an Automatic Investment Plan) into all funds: If the purchase request is received by Vanguard on a business day before the close of regular trading on the NYSE (generally 4 p.m., Eastern time), the trade date for the purchase will be the same day. If the purchase request is received on a business day after the close of regular trading on the NYSE, or on a nonbusiness day, the trade date for the purchase will be the next business day. For purchases by check into money market funds: If the purchase request is received by Vanguard on a business day before the close of regular trading on the NYSE (generally 4 p.m., Eastern time), the trade date for the purchase will be the next business day. If the purchase request is received on a business day after the close of regular trading on the NYSE, or on a nonbusiness day, the trade date for the purchase will be the second business day following the day Vanguard receives the purchase request. Because money market instruments must be purchased with federal funds and it takes a money market mutual fund one business day to convert check proceeds into federal funds, the trade date for the purchase will be one business day later than for other funds. For purchases by electronic bank transfer using an Automatic Investment Plan : Your trade date generally will be one business day before the date you designated for withdrawal from your bank account. If your purchase request is not accurate and complete, it may be rejected. See Other Rules You Should KnowGood Order . For further information about purchase transactions, consult our website at vanguard.com or see Contacting Vanguard . Earning Dividends You generally begin earning dividends on the business day following your trade date. When buying money market fund shares through a federal funds wire, however, you can begin earning dividends immediately by making a purchase request by telephone 25 to Vanguard before 10:45 a.m., Eastern time (2 p.m., Eastern time, for Vanguard Prime Money Market Fund). Other Purchase Rules You Should Know Admiral Shares. Please note that Admiral Shares generally are not available for: SIMPLE IRAs and Individual 403(b)(7) Custodial Accounts or Certain retirement plan accounts receiving special administrative services from Vanguard, including Vanguard Individual 401(k) Plans. Check purchases. All purchase checks must be written in U.S. dollars and must be drawn on a U.S. bank. Vanguard does not accept cash, travelers checks, or money orders. In addition, Vanguard may refuse starter checks and checks that are not made payable to Vanguard. New accounts. We are required by law to obtain from you certain personal information that we will use to verify your identity. If you do not provide the information, we may not be able to open your account. If we are unable to verify your identity, Vanguard reserves the right, without notice, to close your account or take such other steps as we deem reasonable. Refused or rejected purchase requests. Vanguard reserves the right to stop selling fund shares or to reject any purchase request at any time and without notice, including, but not limited to, purchases requested by exchange from another Vanguard fund. This also includes the right to reject any purchase request because of a history of frequent trading by the investor or because the purchase may negatively affect a funds operation or performance. Large purchases. Please call Vanguard before attempting to invest a large dollar amount. No cancellations. Vanguard will not accept your request to cancel any purchase request once processing has begun. Please be careful when placing a purchase request. Converting Shares When a conversion occurs, you receive shares of one class in place of shares of another class of the same fund. At the time of conversion, the dollar value of the new shares you receive equals the dollar value of the old shares that were converted. In other words, the conversion has no effect on the value of your investment in the fund at the time of the conversion. However, the number of shares you own after the conversion may be greater than or less than the number of shares you owned before the conversion, depending on the net asset values of the two share classes. A conversion between share classes of the same fund is a nontaxable event. 26 Trade Date The trade date for any conversion request received in good order will depend on the day and time Vanguard receives your request. Your conversion will be executed using the NAVs of the different share classes on the trade date. NAVs are calculated only on days that the NYSE is open for trading (a business day). For a conversion request received by Vanguard on a business day before the close of regular trading on the NYSE (generally 4 p.m., Eastern time), the trade date will be the same day. For a conversion request received on a business day after the close of regular trading on the NYSE, or on a nonbusiness day, the trade date will be the next business day. See Other Rules You Should Know. Conversions From Investor Shares to Admiral Shares Self-directed conversions. If your account balance in a Fund is at least $50,000, you may ask Vanguard to convert your Investor Shares to Admiral Shares. You may request a conversion through our website (if you are registered for online access), by telephone, or by mail. Institutional clients should contact Vanguard for more information on special eligibility rules that may apply to them. See Contacting Vanguard. Automatic conversions. Vanguard conducts periodic reviews of account balances and may, if your account balance in a Fund exceeds $50,000, automatically convert your Investor Shares to Admiral Shares. You will be notified before an automatic conversion occurs and will have an opportunity to instruct Vanguard not to effect the conversion. Institutional clients should contact Vanguard for more information on special eligibility rules that may apply to them. Mandatory Conversions to Investor Shares If an account no longer meets the balance requirements for Admiral Shares, Vanguard may automatically convert the shares in the account to Investor Shares. A decline in the account balance because of market movement may result in such a conversion. Vanguard will notify the investor in writing before any mandatory conversion occurs. Redeeming Shares How to Initiate a Redemption Request Be sure to check Exchanging Shares, Frequent-Trading Limitations , and Other Rules You Should Know before placing your redemption request. Online. You may request a redemption of shares or request an exchange through our website or our mobile application if you are registered for online access. By telephone. You may call Vanguard to request a redemption of shares or an exchange. See Contacting Vanguard . 27 By mail. You may send a written request to Vanguard to redeem from a fund account or to make an exchange. See Contacting Vanguard . By writing a check. If youve established the checkwriting service on your account, you can redeem shares by writing a check for $250 or more. How to Receive Redemption Proceeds By electronic bank transfer. You may have the proceeds of a fund redemption sent directly to a designated bank account. To establish the electronic bank transfer option on an account, you must designate a bank account online, complete a special form, or fill out the appropriate section of your account registration form. After the option is set up on your account, you can redeem shares by electronic bank transfer on a regular schedule (Automatic Withdrawal Plan) or from time to time. Your redemption request can be initiated online (if you are registered for online access), by telephone, or by mail. By wire. To receive your proceeds by wire, you may instruct Vanguard to wire your redemption proceeds ($100 minimum) to a previously designated bank account. To establish the wire redemption option, you generally must designate a bank account online, complete a special form, or fill out the appropriate section of your account registration form. By exchange. You may have the proceeds of a Vanguard fund redemption invested directly in shares of another Vanguard fund. You may initiate an exchange online (if you are registered for online access), by telephone, or by written request. See Exchanging Shares . By check. If you have not chosen another redemption method, Vanguard will mail you a redemption check, generally payable to all registered account owners, normally within two business days of your trade date, generally to the address of record. Trade Date The trade date for any redemption request received in good order will depend on the day and time Vanguard receives your request and the manner in which you are redeeming. Your redemption will be executed using the NAV as calculated on the trade date. NAVs are calculated only on days that the NYSE is open for trading (a business day). For redemptions by check , exchange , or wire : If the redemption request is received by Vanguard on a business day before the close of regular trading on the NYSE (generally 4 p.m., Eastern time), the trade date will be the same day. If the redemption request is received on a business day after the close of regular trading on the NYSE, or on a nonbusiness day, the trade date will be the next business day.  Note on timing of wire redemptions from money market funds: For telephone requests received by Vanguard on a business day before 10:45 a.m., Eastern time 28 (2 p.m., Eastern time, for Vanguard Prime Money Market Fund), the redemption proceeds generally will leave Vanguard by the close of business the same day. For telephone requests received by Vanguard on a business day after those cut-off times, or on a nonbusiness day, and for all requests other than by telephone, the redemption proceeds generally will leave Vanguard by the close of business on the next business day.  Note on timing of wire redemptions from all other funds: For requests received by Vanguard on a business day before the close of regular trading on the NYSE (generally 4 p.m., Eastern time), the redemption proceeds generally will leave Vanguard by the close of business on the next business day. For requests received by Vanguard on a business day after the close of regular trading on the NYSE, or on a nonbusiness day, the redemption proceeds generally will leave Vanguard by the close of business on the second business day after Vanguard receives the request. For redemptions by electronic bank transfer using an Automatic Withdrawal Plan : Your trade date generally will be the date you designated for withdrawal of funds (redemption of shares) from your Vanguard account. Proceeds of redeemed shares generally will be credited to your designated bank account two business days after your trade date. If the date you designated for withdrawal of funds from your Vanguard account falls on a weekend, holiday, or other nonbusiness day, your trade date generally will be the previous business day. For redemptions by electronic bank transfer not using an Automatic Withdrawal Plan: If the redemption request is received by Vanguard on a business day before the close of regular trading on the NYSE (generally 4 p.m., Eastern time), the trade date will be the same day. If the redemption request is received on a business day after the close of regular trading on the NYSE, or on a nonbusiness day, the trade date will be the next business day. If your redemption request is not accurate and complete, it may be rejected. If we are unable to send your redemption proceeds by wire or electronic bank transfer because the receiving institution rejects the transfer, Vanguard will make additional efforts to complete your transaction. If Vanguard is still unable to complete the transaction, we may send the proceeds of the redemption to you by check, generally payable to all registered account owners, or use your proceeds to purchase new shares of the fund from which you sold shares for the purpose of the wire or electronic bank transfer transaction. See Other Rules You Should KnowGood Order . For further information about redemption transactions, consult our website at vanguard.com or see Contacting Vanguard . 29 Earning Dividends You generally will continue earning dividends until the first business day following your trade date. Generally, there are two exceptions to this rule: (1) If you redeem shares by writing a check against your account, the shares will stop earning dividends on the day that your check posts to your account; and (2) For money market funds, if you redeem shares with a same-day wire request before 10:45 a.m., Eastern time (2 p.m., Eastern time for Vanguard Prime Money Market Fund), the shares will stop earning dividends that same day. Other Redemption Rules You Should Know Documentation for certain accounts. Special documentation may be required to redeem from certain types of accounts, such as trust, corporate, nonprofit, or retirement accounts. Please call us before attempting to redeem from these types of accounts. Potentially disruptive redemptions. Vanguard reserves the right to pay all or part of a redemption in kindthat is, in the form of securitiesif we reasonably believe that a cash redemption would negatively affect the funds operation or performance or that the shareholder may be engaged in market-timing or frequent trading. Under these circumstances, Vanguard also reserves the right to delay payment of the redemption proceeds for up to seven calendar days. By calling us before you attempt to redeem a large dollar amount, you may avoid in-kind or delayed payment of your redemption. Please see Frequent-Trading Limitations for information about Vanguards policies to limit frequent trading. Recently purchased shares. Although you can redeem shares at any time, proceeds may not be made available to you until the fund collects payment for your purchase. This may take up to seven calendar days for shares purchased by check or by electronic bank transfer. If you have written a check on a fund with checkwriting privileges, that check may be rejected if your fund account does not have a sufficient available balance. Share certificates. Share certificates are no longer issued for Vanguard funds. Shares currently held in certificates cannot be redeemed, exchanged, converted, or transferred (reregistered) until you return the certificates (unsigned) to Vanguard by registered mail. For the correct address, see Contacting Vanguard . Address change. If you change your address online or by telephone, there may be up to a 14-day restriction on your ability to request check redemptions online and by telephone. You can request a redemption in writing at any time. Confirmations of address changes are sent to both the old and new addresses. Payment to a different person or address. At your request, we can make your redemption check payable, or wire your redemption proceeds, to a different person or send it to a different address. However, this generally requires the written consent of 30 all registered account owners and may require a signature guarantee or a notarized signature. You may obtain a signature guarantee from some commercial or savings banks, credit unions, trust companies, or member firms of a U.S. stock exchange. No cancellations. Vanguard will not accept your request to cancel any redemption request once processing has begun. Please be careful when placing a redemption request. Emergency circumstances. Vanguard funds can postpone payment of redemption proceeds for up to seven calendar days. In addition, Vanguard funds can suspend redemptions and/or postpone payments of redemption proceeds beyond seven calendar days at times when the NYSE is closed or during emergency circumstances, as determined by the SEC. In connection with a determination by the board of trustees, in accordance with Rule 22e-3 under the Investment Company Act of 1940, a money market fund may suspend redemptions and postpone payment of redemption proceeds in order to facilitate an orderly liquidation of the fund. Exchanging Shares An exchange occurs when you use the proceeds from the redemption of shares of one Vanguard fund to simultaneously purchase shares of a different Vanguard fund. You can make exchange requests online (if you are registered for online access), by telephone, or by written request. See Purchasing Shares and Redeeming Shares . If the NYSE is open for regular trading (generally until 4 p.m., Eastern time, on a business day) at the time an exchange request is received in good order, the trade date generally will be the same day. See Other Rules You Should KnowGood Order for additional information on all transaction requests. Vanguard will not accept your request to cancel any exchange request once processing has begun. Please be careful when placing an exchange request. Please note that Vanguard reserves the right, without notice, to revise or terminate the exchange privilege, limit the amount of any exchange, or reject an exchange, at any time, for any reason. See Frequent-Trading Limitations for additional restrictions on exchanges. Frequent-Trading Limitations Because excessive transactions can disrupt management of a fund and increase the funds costs for all shareholders, the board of trustees of each Vanguard fund places certain limits on frequent trading in the funds. Each Vanguard fund (other than money market funds and short-term bond funds) limits an investors purchases or exchanges into a fund account for 60 calendar days after the investor has redeemed or 31 exchanged out of that fund account. ETF Shares are not subject to these frequent-trading limits. For Vanguard Retirement Investment Program pooled plans, the limitations apply to exchanges made online or by phone. These frequent-trading limitations do not apply to the following:  Purchases of shares with reinvested dividend or capital gains distributions.  Transactions through Vanguards Automatic Investment Plan, Automatic Exchange Service, Direct Deposit Service, Automatic Withdrawal Plan, Required Minimum Distribution Service, and Vanguard Small Business Online ® .  Redemptions of shares to pay fund or account fees.  Transaction requests submitted by mail to Vanguard from shareholders who hold their accounts directly with Vanguard or through a Vanguard brokerage account. (Transaction requests submitted by fax, if otherwise permitted, are subject to the limitations.)  Transfers and reregistrations of shares within the same fund.  Purchases of shares by asset transfer or direct rollover.  Conversions of shares from one share class to another in the same fund.  Checkwriting redemptions.  Section 529 college savings plans.  Certain approved institutional portfolios and asset allocation programs, as well as trades made by Vanguard funds that invest in other Vanguard funds. (Please note that shareholders of Vanguards funds of funds are subject to the limitations.) For participants in employer-sponsored defined contribution plans,* the frequent-trading limitations do not apply to:  Purchases of shares with participant payroll or employer contributions or loan repayments.  Purchases of shares with reinvested dividend or capital gains distributions.  Distributions, loans, and in-service withdrawals from a plan.  Redemptions of shares as part of a plan termination or at the direction of the plan.  Automated transactions executed during the first six months of a participants enrollment in the Vanguard Managed Account Program.  Redemptions of shares to pay fund or account fees.  Share or asset transfers or rollovers.  Reregistrations of shares.  Conversions of shares from one share class to another in the same fund.  Exchange requests submitted by written request to Vanguard. (Exchange requests submitted by fax, if otherwise permitted, are subject to the limitations.) * The following Vanguard fund accounts are subject to the frequent-trading limitations: SEP-IRAs, SIMPLE IRAs, certain Individual 403(b)(7) Custodial Accounts, and Vanguard Individual 401(k) Plans. Accounts Held by Institutions (Other Than Defined Contribution Plans) Vanguard will systematically monitor for frequent trading in institutional clients accounts. If we detect suspicious trading activity, we will investigate and take appropriate action, which may include applying to a clients accounts the 60-day policy previously described, prohibiting a clients purchases of fund shares, and/or revoking the clients exchange privilege. Accounts Held by Intermediaries When intermediaries establish accounts in Vanguard funds for the benefit of their clients, we cannot always monitor the trading activity of the individual clients. However, we review trading activity at the intermediary (omnibus) level, and if we detect suspicious activity, we will investigate and take appropriate action. If necessary, Vanguard may prohibit additional purchases of fund shares by an intermediary, including for the benefit of certain of the intermediarys clients. Intermediaries also may monitor their clients trading activities with respect to Vanguard funds. For those Vanguard funds that charge purchase and/or redemption fees, intermediaries will be asked to assess these fees on client accounts and remit these fees to the funds. The application of purchase and redemption fees and frequent-trading limitations may vary among intermediaries. There are no assurances that Vanguard will successfully identify all intermediaries or that intermediaries will properly assess purchase and redemption fees or administer frequent-trading limitations. If you invest with Vanguard through an intermediary, please read that firms materials carefully to learn of any other rules or fees that may apply. Other Rules You Should Know Prospectus and Shareholder Report Mailings Vanguard attempts to eliminate the unnecessary expense of duplicate mailings by sending just one summary prospectus (or prospectus) and/or shareholder report when two or more shareholders have the same last name and address. You may request individual prospectuses and reports by contacting our Client Services Department in writing, by telephone, or online. 33 Vanguard.com Registration. If you are a registered user of vanguard.com, you can review your account holdings; buy, sell, or exchange shares of most Vanguard funds; and perform most other transactions through our website. You must register for this service online. Electronic delivery. Vanguard can deliver your account statements, transaction confirmations, prospectuses, and shareholder reports electronically. If you are a registered user of vanguard.com , you can consent to the electronic delivery of these documents by logging on and changing your mailing preferences under Account Maintenance. You can revoke your electronic consent at any time through our website, and we will begin to send paper copies of these documents within 30 days of receiving your revocation. Telephone Transactions Automatic. When we set up your account, well automatically enable you to do business with us by telephone, unless you instruct us otherwise in writing. Tele-Account ® . To obtain fund and account information through Vanguards automated telephone service, you must first establish a Personal Identification Number (PIN) by calling Tele-Account at 800-662-6273. Proof of a callers authority. We reserve the right to refuse a telephone request if the caller is unable to provide the requested information or if we reasonably believe that the caller is not an individual authorized to act on the account. Before we allow a caller to act on an account, we may request the following information:  Authorization to act on the account (as the account owner or by legal documentation or other means).  Account registration and address.  Fund name and account number, if applicable.  Other information relating to the caller, the account owner, or the account. Good Order We reserve the right to reject any transaction instructions that are not in good order. Good order generally means that your instructions:  Are provided by the person(s) authorized in accordance with Vanguards policies and procedures to access the account and request transactions.  Include the fund name and account number.  Include the amount of the transaction (stated in dollars, shares, or percentage). Written instructions also must include:  Signature guarantees or notarized signatures, if required for the type of transaction. (Call Vanguard for specific requirements.)  Any supporting documentation that may be required. The requirements vary among types of accounts and transactions. For more information, consult our website at vanguard.com or see Contacting Vanguard. Vanguard reserves the right, without notice, to revise the requirements for good order. Future Trade-Date Requests Vanguard does not accept requests to hold a purchase, conversion, redemption, or exchange transaction for a future date. All such requests will receive trade dates as previously described in Purchasing Shares , Converting Shares , Redeeming Shares, and Exchanging Shares . Vanguard reserves the right to return future-dated purchase checks. Accounts With More Than One Owner If an account has more than one owner or authorized person, Vanguard generally will accept instructions from any one owner or authorized person. Responsibility for Fraud Vanguard will not be responsible for any account losses because of fraud if we reasonably believe that the person transacting business on an account is authorized to do so. Please take precautions to protect yourself from fraud. Keep your account information private, and immediately review any account statements or other information that we provide to you. It is important that you contact Vanguard immediately about any transactions or changes to your account that you believe to be unauthorized. Uncashed Checks Please cash your distribution or redemption checks promptly. Vanguard will not pay interest on uncashed checks. Dormant Accounts If your account has no activity in it for a period of time, Vanguard may be required to transfer it to a state under the states abandoned property law. Unusual Circumstances If you experience difficulty contacting Vanguard online or by telephone, you can send us your transaction request by regular or express mail. See Contacting Vanguard for addresses. 35 Investing With Vanguard Through Other Firms You may purchase or sell shares of most Vanguard funds through a financial intermediary, such as a bank, a broker, or an investment advisor. Please consult your financial intermediary to determine which, if any, shares are available through that firm and to learn about other rules that may apply. Please see Frequent - Trading Limitations  Accounts Held by Intermediaries for information about the assessment of any purchase or redemption fees and the monitoring of frequent trading for accounts held by intermediaries. Account Service Fee Vanguard charges a $20 account service fee on fund accounts that have a balance below $10,000 for any reason, including market fluctuation. The account service fee applies to both retirement and nonretirement fund accounts and will be assessed on fund accounts in all Vanguard funds, regardless of a funds minimum initial investment amount. The fee, which will be collected by redeeming fund shares in the amount of $20, will be deducted from a fund account only once per calendar year. If you register on vanguard.com and elect to receive electronic delivery of statements, reports, and other materials for all of your fund accounts, the account service fee for balances below $10,000 will not be charged, so long as that election remains in effect. The account service fee also does not apply to the following:  Money market sweep accounts owned in connection with a Vanguard Brokerage Services ® account.  Accounts held through intermediaries.  Accounts held by Voyager, Voyager Select, and Flagship clients. Eligibility is based on total household assets held at Vanguard, with a minimum of $50,000 to qualify for Vanguard Voyager Services ® , $500,000 for Vanguard Voyager Select Services ® , and $1 million for Vanguard Flagship Services ® . Vanguard determines eligibility by aggregating assets of all qualifying accounts held by the investor and immediate family members who reside at the same address. Aggregate assets include investments in Vanguard mutual funds, Vanguard ETFs ® , certain annuities through Vanguard, the Vanguard 529 Plan, and certain small-business accounts. Assets in employer-sponsored retirement plans for which Vanguard provides recordkeeping services may be included in determining eligibility if the investor also has a personal account holding Vanguard mutual funds. Note that assets held in a Vanguard Brokerage Services account (other than Vanguard funds, including Vanguard ETFs) are not included when determining a households eligibility.  Participant accounts in employer-sponsored defined contribution plans.* Please consult your enrollment materials for the rules that apply to your account.  Section 529 college savings plans. 36 * The following Vanguard fund accounts have alternative fee structures: SIMPLE IRAs, certain Individual 403(b)(7) Custodial Accounts, Vanguard Retirement Investment Program pooled plans, and Vanguard Individual 401(k) Plans. Low-Balance Accounts The Fund reserves the right to liquidate a fund account whose balance falls below the minimum initial investment for any reason, including market fluctuation. This policy applies to nonretirement fund accounts and accounts that are held through intermediaries. Right to Change Policies In addition to the rights expressly stated elsewhere in this prospectus, Vanguard reserves the right, without notice, to (1) alter, add, or discontinue any conditions of purchase (including eligibility requirements), redemption, exchange, conversion, service, or privilege at any time; (2) accept initial purchases by telephone; (3) freeze any account and/or suspend account services if Vanguard has received reasonable notice of a dispute regarding the assets in an account, including notice of a dispute between the registered or beneficial account owners, or if Vanguard reasonably believes a fraudulent transaction may occur or has occurred; (4) temporarily freeze any account and/or suspend account services upon initial notification to Vanguard of the death of the shareholder until Vanguard receives required documentation in good order; (5) alter, impose, discontinue, or waive any purchase fee, redemption fee, account service fee, or other fees charged to a group of shareholders; and (6) redeem an account or suspend account privileges, without the owners permission to do so, in cases of threatening conduct or activity Vanguard believes to be suspicious, fraudulent, or illegal. Changes may affect any or all investors. These actions will be taken when, at the sole discretion of Vanguard management, Vanguard reasonably believes they are deemed to be in the best interest of a fund. Share Classes Vanguard reserves the right, without notice, to change the eligibility requirements of its share classes, including the types of clients who are eligible to purchase each share class. Fund and Account Updates Confirmation Statements We will send (or provide through our website, whichever you prefer) a confirmation of your trade date and the amount of your transaction when you buy, sell, exchange, or convert shares. However, we will not send confirmations reflecting only checkwriting 37 redemptions or the reinvestment of dividend or capital gains distributions. For any month in which you had a checkwriting redemption, a Checkwriting Activity Statement will be sent to you itemizing the checkwriting redemptions for that month. Promptly review each confirmation statement that we provide to you. It is important that you contact Vanguard immediately with any questions you may have about any transaction reflected on a confirmation statement, or Vanguard will consider the transaction properly processed. Portfolio Summaries We will send (or provide through our website, whichever you prefer) quarterly portfolio summaries to help you keep track of your accounts throughout the year. Each summary shows the market value of your account at the close of the statement period, as well as all distributions, purchases, redemptions, exchanges, transfers, and conversions for the current calendar quarter. Promptly review each summary that we provide to you. It is important that you contact Vanguard immediately with any questions you may have about any transaction reflected on the summary, or Vanguard will consider the transaction properly processed. Tax Information Statements For most accounts, we are required to provide annual tax forms to assist you in preparing your income tax returns. These forms, which are generally mailed in January, will report the previous years dividends, capital gains distributions, proceeds from the sale of shares from taxable accounts, and distributions from IRAs and other retirement plans. Registered users of vanguard.com can also view these forms through our website. Vanguard may also provide you with additional tax-related documentation. For more information, consult our website at vanguard.com or see Contacting Vanguard . 38 Annual and Semiannual Reports We will send (or provide through our website, whichever you prefer) reports about Vanguard Long-Term Tax-Exempt Fund twice a year, in June and December. These reports include overviews of the financial markets and provide the following specific Fund information: Performance assessments and comparisons with industry benchmarks. Reports from the advisor. Financial statements with listings of Fund holdings. Portfolio Holdings We generally post on our website at vanguard.com , in the Portfolio section of the Funds Portfolio & Management page, a detailed list of the securities held by the Fund as of the end of the most recent calendar quarter. This list is generally updated within 30 days after the end of each calendar quarter. Vanguard may exclude any portion of these portfolio holdings from publication when deemed in the best interest of the Fund. Please consult the Funds Statement of Additional Information or our website for a description of the policies and procedures that govern disclosure of the Funds portfolio holdings. 39 Contacting Vanguard Web Vanguard.com For the most complete source of Vanguard news For fund, account, and service information For most account transactions For literature requests 24 hours a day, 7 days a week Phone Vanguard Tele-Account ® 800-662-6273 For automated fund and account information (ON-BOARD) Toll-free, 24 hours a day, 7 days a week Investor Information 800-662-7447 (SHIP) For fund and service information (Text telephone for people with hearing For literature requests impairment at 800-749-7273) Hours of operation: MondayFriday, 8 a.m. to 10 p.m., Eastern time; Saturday, 9 a.m. to 4 p.m., Eastern time Client Services 800-662-2739 (CREW) For account information (Text telephone for people with hearing For most account transactions impairment at 800-749-7273) Hours of operation: MondayFriday, 8 a.m. to 10 p.m., Eastern time; Saturday, 9 a.m. to 4 p.m., Eastern time Institutional Division For information and services for large institutional investors 888-809-8102 Hours of operation: MondayFriday, 8:30 a.m. to 9 p.m., Eastern time Financial Advisor and Intermediary For information and services for financial intermediaries Sales Support 800-997-2798 including financial advisors, broker-dealers, trust institutions, and insurance companies Hours of operation: MondayFriday, 8:30 a.m. to 7 p.m., Eastern time 40 Vanguard Addresses Please be sure to use the correct address. Use of an incorrect address could delay the processing of your transaction. Regular Mail (Individuals) The Vanguard Group P.O. Box 1110 Valley Forge, PA 19482-1110 Regular Mail (Institutions) The Vanguard Group P.O. Box 2900 Valley Forge, PA 19482-2900 Registered, Express, or Overnight The Vanguard Group 455 Devon Park Drive Wayne, PA 19087-1815 Additional Information Inception Suitable Newspaper Vanguard CUSIP Date for IRAs Abbreviation Fund Number Number Long-Term Tax-Exempt Fund Investor Shares 9/1/1977 No MuLong 43 Admiral Shares 2/12/2001 No MuLTAdml CFA ® is a trademark owned by CFA Institute. 41 Glossary of Investment Terms Average Maturity. The average length of time until bonds held by a fund reach maturity and are repaid. In general, the longer the average maturity, the more a funds share price fluctuates in response to changes in market interest rates. In calculating average maturity, a fund uses a bonds maturity or, if applicable, an earlier date on which the advisor believes it is likely that a maturity-shortening device (such as a call, put, refunding, prepayment, or redemption provision, or an adjustable coupon) will cause the bond to be repaid. Barclays Municipal Bond Index. An index that includes most investment-grade tax-exempt bonds that are issued by state and local governments. Capital Gains Distribution. Payment to mutual fund shareholders of gains realized on securities that a fund has sold at a profit, minus any realized losses. Cash Investments. Cash deposits, short-term bank deposits, and money market instruments that include U.S. Treasury bills and notes, bank certificates of deposit (CDs), repurchase agreements, commercial paper, and bankers acceptances. Coupon. The interest rate paid by the issuer of a debt security until its maturity. It is expressed as an annual percentage of the face value of the security. Dividend Distribution. Payment to mutual fund shareholders of income from interest or dividends generated by a funds investments. Duration. A measure of the sensitivity of bondand bond fundprices to interest rate movements. For example, if a bond has a duration of two years, its price would fall by approximately 2% when interest rates rose by 1%. On the other hand, the bonds price would rise by approximately 2% when interest rates fell by 1%. Expense Ratio. A funds total annual operating expenses expressed as a percentage of the funds average net assets. The expense ratio includes management and administrative expenses, but does not include the transaction costs of buying and selling portfolio securities. Face Value. The amount to be paid at a bonds maturity; also known as the par value or principal. Fixed Income Security. An investment, such as a bond, representing a debt that must be repaid by a specified date, and on which the borrower must pay a fixed, variable, or floating rate of interest. Inception Date. The date on which the assets of a fund (or one of its share classes) are first invested in accordance with the funds investment objective. For funds with a 42 subscription period, the inception date is the day after that period ends. Investment performance is generally measured from the inception date. Investment-Grade Bond. A debt security whose credit quality is considered by independent bond-rating agencies, or through independent analysis conducted by a funds advisor, to be sufficient to ensure timely payment of principal and interest under current economic circumstances. Debt securities rated in one of the four highest rating categories are considered investment-grade. Other debt securities may be considered by an advisor to be investment-grade. Municipal Bond. A bond issued by a state or local government. Interest income from municipal bonds, and therefore dividend income from municipal bond funds, is generally free from federal income taxes and generally exempt from taxes in the state in which the bonds were issued. Mutual Fund. An investment company that pools the money of many people and invests it in a variety of securities in an effort to achieve a specific objective over time. Securities. Stocks, bonds, money market instruments, and other investments. Total Return. A percentage change, over a specified time period, in a mutual funds net asset value, assuming the reinvestment of all distributions of dividends and capital gains. Volatility. The fluctuations in value of a mutual fund or other security. The greater a funds volatility, the wider the fluctuations in its returns. Yield. Income (interest or dividends) earned by an investment, expressed as a percentage of the investments price. 43 This page intentionally left blank. This page intentionally left blank. P.O. Box 2600 Valley Forge, PA 19482-2600 Connect with Vanguard ® > vanguard.com For More Information If you would like more information about Vanguard Long-Term Tax-Exempt Fund, the following documents are available free upon request: Annual/Semiannual Reports to Shareholders Additional information about the Funds investments is available in the Funds annual and semiannual reports to shareholders. In the annual report, you will find a discussion of the market conditions and investment strategies that significantly affected the Funds performance during its last fiscal year. Statement of Additional Information (SAI) The SAI provides more detailed information about the Fund and is incorporated by reference into (and thus legally a part of) this prospectus. To receive a free copy of the latest annual or semiannual report or the SAI, or to request additional information about the Fund or other Vanguard funds, please visit vanguard.com or contact us as follows: The Vanguard Group Investor Information Department P.O. Box 2600 Valley Forge, PA 19482-2600 Telephone: 800-662-7447 (SHIP) Text telephone for people with hearing impairment: 800-749-7273 If you are a current Vanguard shareholder and would like information about your account, account transactions, and/or account statements, please call: Client Services Department Telephone: 800-662-2739 (CREW) Text telephone for people with hearing impairment: 800-749-7273 Information Provided by the Securities and Exchange Commission (SEC) You can review and copy information about the Funds (including the SAI) at the SECs Public Reference Room in Washington, DC. To find out more about this public service, call the SEC at 202-551-8090. Reports and other information about the Funds are also available in the EDGAR database on the SECs website at sec.gov, or you can receive copies of this information, for a fee, by electronic request at the following e-mail address: publicinfo@sec.gov, or by writing the Public Reference Section, Securities and Exchange Commission, Washington, DC 20549-1520. Funds Investment Company Act file number: 811-02687 © 2013 The Vanguard Group, Inc. All rights reserved. Vanguard Marketing Corporation, Distributor. P043 042013 COMBINED PROXY STATEMENT/PROSPECTUS TABLE OF CONTENTS INTRODUCTION Proposal Summary COVER OVERVIEW 1 The Proposed Reorganization 1 Investment Objectives, Strategies, and Risks of Each Fund 1 Investment Advisor 2 Service Arrangements 2 Purchase, Redemption, Exchange, and Conversion Information 2 Distribution Schedules 2 Tax-Free Reorganization 2 Fees and Expenses 2 Portfolio Turnover 5 INVESTMENT PRACTICES AND RISK CONSIDERATIONS 6 Investment Objective 6 Primary Investment Strategies 6 Primary Risks 6 Other Investment Policies and Risks 7 Comparison of Investment Objectives, Investment Strategies and Risks 8 Investment Advisor and Portfolio Managers 9 Comparison of Fundamental Investment Restrictions 10 Investment Performance of the Funds 11 Share Price 13 Purchases, Redemptions and Exchanges of Fund Shares; Other 13 Shareholder Information 13 Payments to Financial Intermediaries 17 Advisory Arrangements 17 Dividends, Capital Gains, and Taxes 18 Frequent-Trading Policy 19 Financial Highlights 20 Information About the Reorganization 22 ADDITIONAL INFORMATION ABOUT THE FUNDS 24 Form of Organization 24 Trustees 24 Voting Rights 24 Independent Auditor 24 Service Agreements 24 Capitalization 25 GENERAL INFORMATION 27 Vote Needed to Approve the Reorganization 27 Proxy Solicitation Methods 27 Proxy Solicitation Costs 27 Quorum 27 Revoking a Proxy 27 Adjournment 27 Shareholder Proposals 27 Voting Rights 27 Nominee Accounts 28 Annual/Semiannual Reports 28 Principal Shareholders 28 Other Matters 29 Obtaining Information From the SEC 29 APPENDIX A AGREEMENT AND PLAN OF REORGANIZATION A-1 LONG-TERM TAX-EXEMPT FUND PROSPECTUS PART B STATEMENT OF ADDITIONAL INFORMATION Vanguard Florida Focused Long-Term Tax-Exempt Fund A Series of Vanguard Florida Tax-Free Funds P.O. Box 2600 Valley Forge, Pennsylvania 19482 800-662-7447 Vanguard Long-Term Tax-Exempt Fund A Series of Vanguard Municipal Bond Funds P.O. Box 2900 Valley Forge, Pennsylvania 19482 800-662-7447 The date of this Statement of Additional Information is [], 2013 This Statement of Additional Information (“SAI”) is not a prospectus, but should be read in conjunction with the Combined Proxy Statement and Prospectus dated [], 2013 for use in connection with the Special Meeting of Shareholders of Vanguard Florida Focused Long-Term Tax-Exempt Fund (the “Florida Fund”) to be held on July 22, 2013. A copy of the Combined Proxy Statement and Prospectus may be obtained without charge by calling Vanguard at 800-662-7447 or writing Vanguard at P.O. Box 2600, Valley Forge, PA 19482-2600. This SAI relates specifically to the proposed reorganization of the Florida Fund with and into the Vanguard Long-Term Tax-Exempt Fund (the “National Fund”). The SAI consists of this cover page, the pro forma financial statements on the following pages and the following described documents, each of which are attached hereto and hereby incorporated by reference. (1) The Florida Fund prospectus dated March 28, 2013 , as supplemented (Accession Number 0000932471-13-005947 ); (2) The Statement of Additional Information for the Florida Fund dated March 28, 2013 , as supplemented (Accession Number 0000932471-13-005947 ); (3) The Statement of Additional Information of the National Fund dated February 27, 2013 , as supplemented (Accession Number 0000932471-13-005580); (4) Audited financial statements for the Florida Fund for the year ended November 30, 2012 (Accession Number 0000932471-13-000477); (5) Audited financial statements for the National Fund for the year ended October 31, 2012 (Accession Number 0000932471-12-005976); and (6) Pro Forma Financial Statements. Florida Focused Long-Term Tax-Exempt Fund Financial Statements Statement of Net Assets As of November 30, 2012 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the funds semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website at sec.gov. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room. Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt Municipal Bonds (99.6%) Florida (61.7%) Alachua County FL Health Facilities Authority Revenue (Shands Teaching Hospital & Clinics Inc. Project) 6.250% 12/1/16 (14) Boynton Beach FL Utility System Revenue 5.375% 11/1/13 (14) Boynton Beach FL Utility System Revenue 5.375% 11/1/15 (14) Boynton Beach FL Utility System Revenue 5.500% 11/1/18 (14) Brevard County FL Health Facilities Authority Revenue (Health First Inc. Project) 7.000% 4/1/39 Broward County FL Airport System Revenue 5.375% 10/1/29 Broward County FL Port Facilities Revenue 6.000% 9/1/25 Broward County FL Sales Tax Revenue (Main Courthouse Project) 5.250% 10/1/36 Broward County FL School Board COP 5.000% 7/1/20 (4) Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.500% 6/1/14 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/16 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.500% 6/1/17 Clearwater FL Water & Sewer Revenue 5.250% 12/1/39 Collier County FL Special Obligation Revenue 5.000% 7/1/34 Florida Board of Education Capital Outlay GO 5.000% 6/1/33 Florida Board of Education Lottery Revenue 5.000% 7/1/20 (2) Florida Board of Education Public Education Capital Outlay GO 6.000% 6/1/23 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/35 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/27 Florida Department of Transportation GO 5.000% 7/1/14 (Prere.) Florida Housing Finance Corp. Homeowner Mortgage Revenue 5.500% 7/1/39 Florida Keys Aqueduct Authority Water Revenue VRDO 0.140% 12/7/12 LOC Florida Municipal Power Agency Revenue 5.000% 10/1/31 Florida Municipal Power Agency Revenue 6.250% 10/1/31 Florida Water Pollution Control Financing Corp. Revenue 5.000% 1/15/20 Face Market Maturity Amount Value Coupon Date ($000) ($000) Florida Water Pollution Control Financing Corp. Revenue 5.000% 1/15/25 Halifax Hospital Medical Center Florida Hospital Revenue 5.500% 6/1/38 (4) Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/ Sunbelt Obligated Group) 5.000% 11/15/31 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/ Sunbelt Obligated Group) 5.000% 11/15/35 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/ Sunbelt Obligated Group) 5.625% 11/15/37 Hillsborough County FL Industrial Development Authority Hospital Revenue (H. Lee Moffitt Cancer Center Project) 5.250% 7/1/27 Hillsborough County FL Industrial Development Authority Hospital Revenue (Tampa General Hospital Project) 5.250% 10/1/34 Hillsborough County FL Industrial Development Authority Pollution Control Revenue (Tampa Electric Co. Project) PUT 5.150% 9/1/13 Hillsborough County FL Industrial Development Authority Revenue (University Community Hospital) 6.500% 8/15/19 (ETM) Hillsborough County FL School Board COP 5.000% 7/1/25 Jacksonville FL Economic Development Commission Health Care Facilities Revenue (Mayo Clinic) 5.000% 11/15/36 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.180% 12/3/12 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.170% 12/7/12 Jacksonville FL Electric Authority Power Supply System Revenue (Scherer 4 Project) 5.625% 10/1/33 Jacksonville FL Electric Authority Revenue (St. Johns River Power Park) 4.750% 10/1/33 Jacksonville FL Electric Authority Revenue (St. Johns River Power Park) 5.000% 10/1/37 Jacksonville FL Electric Authority Revenue (St. Johns River Power Park) 5.500% 10/1/39 Jacksonville FL Electric Authority Water & Sewer Revenue 5.375% 10/1/39 Jacksonville FL Electric Authority Water & Sewer Revenue VRDO 0.170% 12/7/12 Jacksonville FL Electric Authority Water & Sewer Revenue VRDO 0.170% 12/7/12 Jacksonville FL Health Facilities Authority Hospital Revenue (Baptist Medical Center Project) 5.000% 8/15/27 Jacksonville FL Health Facilities Authority Hospital Revenue (Baptist Medical Center Project) 5.000% 8/15/37 Jacksonville FL Sales Taxes Revenue 5.000% 10/1/30 Face Market Maturity Amount Value Coupon Date ($000) ($000) Marion County FL Hospital District Health System Improvement Revenue (Munroe Regional Health System) 5.000% 10/1/29 Miami FL Special Obligation Revenue (Marlins Stadium Project) 5.250% 7/1/35 (4) Miami FL Special Obligation Revenue (Street & Sidewalk Improvement Program) 5.625% 1/1/39 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/23 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/24 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/28 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/35 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.375% 10/1/41 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.500% 10/1/41 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.500% 10/1/41 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) 5.250% 4/1/24 (2) Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/37 (2) Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/40 Miami-Dade County FL Health Facilities Authority Hospital Revenue (Miami Childrens Hospital) VRDO 0.180% 12/7/12 LOC Miami-Dade County FL Professional Sports Franchise Facilities Tax Revenue VRDO 0.180% 12/7/12 LOC Miami-Dade County FL Public Facilities Revenue (Jackson Memorial Hospital) 5.000% 6/1/28 (14) Miami-Dade County FL School Board COP 5.250% 5/1/19 (12) Miami-Dade County FL School Board COP 5.250% 5/1/31 (12) 1 Miami-Dade County FL Special Obligation Revenue TOB VRDO 0.170% 12/3/12 LOC Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/19 (4) Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/31 (10) Miami-Dade County FL Water & Sewer Revenue 5.000% 10/1/20 (10) Miami-Dade County FL Water & Sewer Revenue 5.000% 10/1/26 (14) Miami-Dade County FL Water & Sewer Revenue 5.000% 10/1/39 (4) 1 Miami-Dade County FL Water & Sewer Revenue TOB VRDO 0.250% 12/7/12 (4) North Brevard County FL Hospital District Revenue (Parrish Medical Center Project) 5.750% 10/1/38 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Regional Healthcare System) 6.250% 10/1/13 (14) Orange County FL Health Facilities Authority Hospital Revenue (Orlando Regional Healthcare System) 6.250% 10/1/16 (14) Face Market Maturity Amount Value Coupon Date ($000) ($000) Orange County FL Health Facilities Authority Hospital Revenue (Orlando Regional Healthcare System) 6.250% 10/1/18 (14) Orange County FL Health Facilities Authority Hospital Revenue (Orlando Regional Healthcare System) 5.125% 11/15/39 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) 5.000% 1/1/39 Orange County FL School Board COP 5.000% 8/1/23 (14) Orange County FL School Board COP VRDO 0.160% 12/7/12 LOC Orange County FL Tourist Development Revenue 4.750% 10/1/32 (10) Orlando & Orange County FL Expressway Authority Revenue 8.250% 7/1/15 (14) Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/28 (12) Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/28 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/30 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/32 (4) Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/18 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/29 Orlando FL Utility Commission Utility System Revenue 5.250% 10/1/39 Orlando FL Utility Commission Water & Electric Revenue 5.000% 10/1/25 Palm Beach County FL Criminal Justice Facilities Revenue 7.200% 6/1/15 (14) Palm Beach County FL Health Facilities Authority Hospital Revenue (BRCH Corp. Obligated Group) 5.625% 12/1/31 Palm Beach County FL Public Improvement Revenue 5.000% 5/1/33 Palm Beach County FL Public Improvement Revenue 5.000% 5/1/38 Palm Beach County FL Revenue (Pine Crest Preparatory, Inc.) VRDO 0.150% 12/7/12 LOC Palm Beach County FL School Board COP 5.000% 8/1/24 (14) Palm Beach County FL School Board COP 5.000% 8/1/27 (14) 1 Palm Beach County FL School Board COP TOB VRDO 0.160% 12/7/12 15 15 1 Palm Beach County FL School Board COP TOB VRDO 0.210% 12/7/12 Palm Beach County FL Solid Waste Authority Revenue 5.500% 10/1/28 Palm Beach County FL Water & Sewer Revenue 5.000% 10/1/31 Panama City FL Utility Revenue 5.000% 6/1/39 (12) Polk County FL Transportation Revenue 5.000% 12/1/20 Polk County FL Utility System Revenue 5.250% 10/1/21 (14) Port St. Lucie FL Revenue 6.250% 9/1/27 (12) Face Market Maturity Amount Value Coupon Date ($000) ($000) Port St. Lucie FL Utility Revenue 5.000% 9/1/35 (12) Putman County FL Authority Pollution Control Revenue (Seminole Electric Cooperative Inc. Project) PUT 5.350% 5/1/18 (2) Sarasota County FL Public Hospital District Hospital Revenue (Sarasota Memorial Hospital Project) 5.625% 7/1/39 Sarasota County FL School Board COP 5.375% 7/1/23 Sarasota County FL School Board COP 5.500% 7/1/24 Seacoast FL Utility Authority Water & Sewer Revenue 5.500% 3/1/17 (14) Seacoast FL Utility Authority Water & Sewer Revenue 5.500% 3/1/19 (14) Seminole County FL Water & Sewer Revenue 6.000% 10/1/19 (14) Seminole County FL Water & Sewer Revenue 5.000% 10/1/36 South Broward FL Hospital District Revenue 5.000% 5/1/35 (14) South Florida Water Management District COP 5.000% 10/1/36 (2) 1 South Florida Water Management District COP TOB VRDO 0.170% 12/3/12 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.000% 8/15/18 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.000% 8/15/20 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.000% 8/15/22 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.000% 8/15/37 St. Johns County FL Industrial Development Authority Health Care Revenue (Vicars Landing Project) 5.000% 2/15/17 St. Johns County FL Ponte Vedra Utility Systems Revenue 5.000% 10/1/30 (4) St. Johns County FL Development Authority Revenue (Presbyterian Retirement Communities Project) 6.000% 8/1/45 St. Petersburg FL Health Facilities Authority Revenue (All Childrens Hospital Inc. Obligated Group) 6.500% 11/15/39 St. Petersburg FL Public Utility Revenue 5.500% 10/1/37 Sunrise FL Utility System Revenue 5.200% 10/1/20 (Prere.) Sunrise FL Utility System Revenue 5.200% 10/1/22 (2) Sunshine State Governmental Financing Commission Florida Revenue VRDO 0.170% 12/7/12 LOC Tallahassee FL Energy System Revenue 5.000% 10/1/37 (14) Tampa Bay FL Water Utility System Revenue 5.000% 10/1/34 Tohopekaliga FL Water Authority Utility System Revenue 5.750% 10/1/32 University of Central Florida Athletic Association Inc. COP 5.000% 10/1/35 (14) Face Market Maturity Amount Value Coupon Date ($000) ($000) New York (5.4%) New York City NY GO 5.000% 8/1/35 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/28 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/39 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/44 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/45 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/32 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/18 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/39 New York Liberty Development Corp. Revenue 5.750% 11/15/51 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/21 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/31 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.125% 11/15/28 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/31 New York State Dormitory Authority Revenue (Columbia University) 5.000% 7/1/40 New York State Dormitory Authority Revenue (Columbia University) 5.000% 10/1/41 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/39 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 6/15/31 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/34 New York State Dormitory Authority Revenue (State University Educational Facilities) 5.000% 5/15/26 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 5/15/41 Port Authority of New York & New Jersey Revenue 5.000% 10/15/39 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/18 Triborough Bridge & Tunnel Authority New York Revenue 5.000% 1/1/27 Texas (4.8%) Austin TX Water & Wastewater System Revenue 5.000% 11/15/25 Dallas TX Area Rapid Transit Sales Tax Revenue 5.250% 12/1/43 Dallas TX Waterworks & Sewer System Revenue 5.000% 10/1/40 Fort Bend TX Grand Parkway Toll Road Authority Revenue 5.000% 3/1/22 Fort Bend TX Grand Parkway Toll Road Authority Revenue 5.000% 3/1/23 Frisco TX Independent School District GO 5.000% 8/15/40 Face Market Maturity Amount Value Coupon Date ($000) ($000) North Texas Tollway Authority System Revenue 5.000% 9/1/30 North Texas Tollway Authority System Revenue 5.000% 9/1/31 North Texas Tollway Authority System Revenue 5.000% 1/1/36 North Texas Tollway Authority System Revenue 5.500% 9/1/41 Olmos Park TX Higher Education Facilities Corp. Revenue (University of the Incarnate Word Project) 5.000% 12/1/27 San Antonio TX GO 4.000% 8/1/14 San Antonio TX Water Revenue 5.000% 5/15/26 Texas GO 5.000% 8/1/32 2 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.000% 12/15/29 Texas State University System Revenue 5.000% 3/15/42 Texas Transportation Commission Revenue 5.000% 8/15/41 University of Houston Texas Revenue 5.000% 2/15/22 University of Texas System Revenue Financing System Revenue 5.000% 8/15/25 Waco TX Education Finance Corp. Revenue (Baylor University) 5.000% 3/1/43 Massachusetts (3.4%) Massachusetts College Building Authority Revenue 5.000% 5/1/41 Massachusetts Development Finance Agency Revenue (Emerson College) 5.000% 1/1/40 Massachusetts Development Finance Agency Revenue (Harvard University) 5.250% 2/1/34 Massachusetts GO 5.000% 10/1/16 Massachusetts GO 5.000% 10/1/17 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 6.250% 4/1/20 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/30 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.250% 10/15/35 Massachusetts Water Pollution Abatement Trust Revenue 5.250% 8/1/13 Massachusetts Water Resources Authority Revenue 5.000% 8/1/27 Massachusetts Water Resources Authority Revenue 5.000% 8/1/36 Metropolitan Boston MA Transit Parking Corp. Revenue 5.250% 7/1/36 California (3.1%) California GO 5.000% 9/1/23 California GO 5.250% 10/1/24 California GO 5.000% 6/1/37 (14) California GO 6.000% 11/1/39 California GO 5.000% 9/1/42 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 4/1/37 California Statewide Communities Development Authority Revenue (Trinity Health) 5.000% 12/1/41 Face Market Maturity Amount Value Coupon Date ($000) ($000) * Golden State Tobacco Securitization Corp. California 6.750% 6/1/13 (Prere.) Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/38 Mount Diablo CA Unified School District GO 5.000% 8/1/32 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/26 San Diego CA Community College District GO 5.000% 8/1/36 San Francisco CA City & County International Airport Revenue 5.000% 5/1/26 Illinois (2.1%) Chicago IL GO 5.250% 1/1/35 Chicago IL OHare International Airport Revenue 6.500% 1/1/41 Chicago IL Transit Authority Sales Tax Receipts Revenue 5.250% 12/1/36 Cook County IL Forest Preservation District GO 5.000% 12/15/32 Cook County IL GO 5.250% 11/15/28 Illinois Finance Authority Revenue (Ascension Health Credit Group) 5.000% 11/15/37 Illinois Finance Authority Revenue (Loyola University) 5.000% 7/1/42 Illinois Finance Authority Revenue (University of Chicago) 5.000% 10/1/32 Illinois GO 5.000% 8/1/23 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/20 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue (McCormick Place Expansion Project) 5.000% 12/15/26 Georgia (1.9%) DeKalb County GA Water & Sewer Revenue 5.250% 10/1/36 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/41 Georgia GO 5.000% 7/1/29 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/39 Gwinnett County GA Water & Sewer Authority Revenue 5.000% 8/1/20 Municipal Electric Authority Georgia Revenue (Combined Cycle Project) 5.000% 11/1/22 Municipal Electric Authority Georgia Revenue (Project One) 5.000% 1/1/21 North Carolina (1.5%) Charlotte NC Airport Revenue 5.000% 7/1/26 Charlotte NC Airport Revenue 5.000% 7/1/36 Charlotte NC GO 5.000% 7/1/27 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) 5.000% 10/1/38 North Carolina Medical Care Commission Health Care Facilities Revenue (Vidant Health) 5.000% 6/1/36 Wake County NC GO 4.000% 2/1/14 Maturity Amount Value Coupon Date ($000) ($000) Ohio (1.4%) Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.000% 5/1/42 Columbus OH GO 5.000% 12/15/13 Franklin County OH GO 5.000% 12/1/15 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.250% 11/15/28 Ohio GO 5.000% 2/1/29 Ohio Higher Educational Facility Commission Revenue (Cleveland Clinic Health System Obligated Group) 5.000% 1/1/38 Pennsylvania (1.4%) Pennsylvania GO 5.000% 9/1/14 (4) Pennsylvania GO 5.000% 3/1/15 Pennsylvania Higher Educational Facilities Authority Revenue (Higher Education System) 5.000% 6/15/29 Pennsylvania Turnpike Commission Motor License Fund Revenue 5.000% 12/1/42 Pennsylvania Turnpike Commission Revenue 6.500% 12/1/36 Pennsylvania Turnpike Commission Revenue 6.250% 6/1/38 (12) Pennsylvania Turnpike Commission Revenue 5.250% 6/1/39 Washington (1.3%) Port of Seattle WA Revenue 5.000% 6/1/30 University of Washington Revenue 5.000% 4/1/19 University of Washington Revenue 5.000% 7/1/34 Washington GO 5.000% 8/1/35 Washington State University General Revenue 5.000% 10/1/27 Virginia (1.3%) Chesapeake VA Toll Road Revenue 5.000% 7/15/47 Fairfax County VA Economic Development Authority Transportation District Improvement Revenue (Silver Line Phase I Project) 5.000% 4/1/36 Norfolk VA Water Revenue 5.000% 11/1/28 Roanoke VA Economic Development Authority Hospital Revenue (Carilion Clinic Obligated Group) 5.000% 7/1/28 Virginia Commonwealth Transportation Board Revenue 5.000% 3/15/22 Virginia Public School Authority Revenue 5.000% 8/1/16 Maryland (1.1%) Baltimore County MD GO 5.000% 2/1/26 Maryland GO 5.000% 8/1/15 Maryland GO 5.000% 3/1/16 New Jersey (1.0%) New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/27 Face Market Maturity Amount Value Coupon Date ($000) ($000) New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/26 New Jersey Transportation Trust Fund Authority Transportation System Revenue 6.000% 6/15/35 Wisconsin (1.0%) Wisconsin GO 5.000% 5/1/13 Wisconsin GO 5.000% 11/1/20 Wisconsin Transportation Revenue 5.000% 7/1/31 Connecticut (0.9%) Connecticut GO 5.000% 11/1/16 Connecticut GO 5.000% 11/1/26 Connecticut Health & Educational Facilities Authority Revenue (Yale University) 5.000% 7/1/40 Puerto Rico (0.7%) Puerto Rico GO 5.250% 7/1/13 (Prere.) Puerto Rico Infrastructure Financing Authority Special Tax Revenue 0.000% 7/1/36 (2) Tennessee (0.5%) Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Le Bonheur Healthcare) 5.000% 5/1/42 Tennessee GO 5.000% 10/1/16 Tennessee Housing Development Agency Homeownership Program Revenue 4.000% 7/1/38 New Hampshire (0.5%) New Hampshire Health & Education Facilities Authority Revenue (Southern New Hampshire University) 5.000% 1/1/42 New Hampshire Health & Education Facilities Authority Revenue (Wentworth Douglas Hospital) 7.000% 1/1/38 Alabama (0.5%) Alabama Incentives Financing Authority Special Obligation Revenue 5.000% 9/1/37 Huntsville AL GO 5.000% 5/1/26 Minnesota (0.5%) Minnesota General Fund Revenue 5.000% 3/1/28 Minnesota GO 5.000% 10/1/16 Missouri (0.5%) Curators of the University of Missouri System Facilities Revenue 5.000% 11/1/24 Missouri Health & Educational Facilities Authority Revenue (Washington University) 5.000% 11/15/37 Face Market Maturity Amount Value Coupon Date ($000) ($000) Nebraska (0.4%) Municipal Energy Agency of Nebraska Power Supply System Revenue 5.000% 4/1/29 Nebraska Public Power District Revenue 5.000% 1/1/27 Arizona (0.4%) 2 Pima County AZ Sewer Revenue 5.000% 7/1/26 2 Pima County AZ Sewer Revenue 5.000% 7/1/27 South Carolina (0.4%) Piedmont SC Municipal Power Agency Revenue 5.250% 1/1/19 Indiana (0.3%) Indiana University Student Fee Revenue 5.000% 6/1/21 Indiana University Student Fee Revenue 5.000% 6/1/22 New Mexico (0.3%) New Mexico GO 5.000% 3/1/14 Hawaii (0.3%) Hawaii GO 5.000% 12/1/18 Oregon (0.2%) Oregon GO (Oregon University System Projects) 5.000% 8/1/36 Mississippi (0.2%) Mississippi GO 5.000% 10/1/36 District of Columbia (0.2%) District of Columbia Water & Sewer Authority Public Utility Revenue 5.000% 10/1/37 Kentucky (0.2%) Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) 5.250% 8/15/46 Colorado (0.1%) Denver CO City & County Airport Revenue 5.000% 11/15/32 Oklahoma (0.1%) Oklahoma Turnpike Authority Revenue 5.000% 1/1/28 Total Tax-Exempt Municipal Bonds (Cost $877,887) Value  ($000) Other Assets and Liabilities (0.4%) Other Assets Liabilities Net Assets (100%) At November 30, 2012, net assets consisted of: Amount ($000) Paid-in Capital Undistributed Net Investment Income  Accumulated Net Realized Gains Unrealized Appreciation (Depreciation) Investment Securities Futures Contracts Net Assets Investor SharesNet Assets Applicable to 11,589,143 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per ShareInvestor Shares $12.46 Admiral SharesNet Assets Applicable to 67,102,482 outstanding $.001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per ShareAdmiral Shares $12.46  See Note A in Notes to Financial Statements. * Securities with a value of $104,000 have been segregated as initial margin for open futures contracts. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2012, the aggregate value of these securities was $22,750,000, representing 2.3% of net assets. 2 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of November 30, 2012. A key to abbreviations and other references follows the Statement of Net Assets. See accompanying Notes, which are an integral part of the Financial Statements. Florida Focused Long-Term Tax-Exempt Fund Statement of Operations Year Ended November 30, 2012 ($000) Investment Income Income Interest Total Income Expenses The Vanguard GroupNote B Investment Advisory Services 52 Management and AdministrativeInvestor Shares Management and AdministrativeAdmiral Shares Marketing and DistributionInvestor Shares 33 Marketing and DistributionAdmiral Shares Custodian Fees 16 Auditing Fees 29 Shareholders ReportsInvestor Shares 5 Shareholders ReportsAdmiral Shares 4 Trustees Fees and Expenses 1 Total Expenses Net Investment Income Realized Net Gain (Loss) Investment Securities Sold Futures Contracts 9 Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities Foreign Currencies Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations See accompanying Notes, which are an integral part of the Financial Statements. Florida Focused Long-Term Tax-Exempt Fund Statement of Changes in Net Assets Year Ended November 30, ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations Distributions Net Investment Income Investor Shares Admiral Shares Realized Capital Gain Investor Shares   Admiral Shares   Total Distributions Capital Share Transactions Investor Shares Admiral Shares Net Increase (Decrease) from Capital Share Transactions Total Increase (Decrease) Net Assets Beginning of Period End of Period See accompanying Notes, which are an integral part of the Financial Statements. Florida Focused Long-Term Tax-Exempt Fund Financial Highlights Investor Shares For a Share Outstanding Year Ended November 30, Throughout Each Period Net Asset Value, Beginning of Period $11.60 $11.35 $11.31 $10.32 $11.53 Investment Operations Net Investment Income Net Realized and Unrealized Gain (Loss) on Investments Total from Investment Operations Distributions Dividends from Net Investment Income Distributions from Realized Capital Gains     Total Distributions Net Asset Value, End of Period $12.46 $11.60 $11.35 $11.31 $10.32 Total Return 1 11.41% 6.44% 4.71% 14.63% -5.87% Ratios/Supplemental Data Net Assets, End of Period (Millions) $144 $138 $163 $219 $215 Ratio of Total Expenses to Average Net Assets 0.20% 0.20% 0.20% 0.20% 0.15% Ratio of Net Investment Income to Average Net Assets 3.67% 4.09% 4.26% 4.51% 4.57% Portfolio Turnover Rate 16% 30% 22% 22% 35% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. See accompanying Notes, which are an integral part of the Financial Statements. Florida Focused Long-Term Tax-Exempt Fund Financial Highlights Admiral Shares For a Share Outstanding Year Ended November 30, Throughout Each Period Net Asset Value, Beginning of Period $11.60 $11.35 $11.31 $10.32 $11.53 Investment Operations Net Investment Income Net Realized and Unrealized Gain (Loss) on Investments Total from Investment Operations Distributions Dividends from Net Investment Income Distributions from Realized Capital Gains     Total Distributions Net Asset Value, End of Period $12.46 $11.60 $11.35 $11.31 $10.32 Total Return 1 11.50% 6.53% 4.79% 14.72% -5.80% Ratios/Supplemental Data Net Assets, End of Period (Millions) $836 $774 $811 $782 $721 Ratio of Total Expenses to Average Net Assets 0.12% 0.12% 0.12% 0.12% 0.08% Ratio of Net Investment Income to Average Net Assets 3.75% 4.17% 4.34% 4.59% 4.64% Portfolio Turnover Rate 16% 30% 22% 22% 35% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. See accompanying Notes, which are an integral part of the Financial Statements. Florida Focused Long-Term Tax-Exempt Fund Notes to Financial Statements Vanguard Florida Focused Long-Term Tax-Exempt Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in debt instruments of municipal issuers whose ability to meet their obligations may be affected by economic and political developments in a specific state or region. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the funds minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the year ended November 30, 2012, the funds average investments in long and short futures contracts each represented less than 1% of net assets, based on quarterly average aggregate settlement values. 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its income. Management has analyzed the funds tax positions taken for all open federal income tax years (November 30, 20092012), and has concluded that no provision for federal income tax is required in the funds financial statements. 4. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. Annual distributions from realized capital gains, if any, are recorded on the ex-dividend date. 5. Other: Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Florida Focused Long-Term Tax-Exempt Fund Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At November 30, 2012, the fund had contributed capital of $134,000 to Vanguard (included in Other Assets), representing 0.01% of the funds net assets and 0.05% of Vanguards capitalization. The funds trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the funds investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the funds own assumptions used to determine the fair value of investments). The following table summarizes the market value of the funds investments as of November 30, 2012, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds   Futures ContractsLiabilities 1   Total  1 Represents variation margin on the last day of the reporting period. D. At November 30, 2012, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 10-Year U.S. Treasury Note March 2013 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. Florida Focused Long-Term Tax-Exempt Fund E. Capital gain distributions are determined on a tax basis and may differ from realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when gains or losses are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. The fund used a tax accounting practice to treat a portion of the price of capital shares redeemed during the year as distributions from realized capital gains. Accordingly, the fund has reclassified $177,000 from accumulated net realized gains to paid-in capital. The fund used capital loss carryforwards of $3,734,000 to offset taxable capital gains realized during the year ended November 30, 2012, reducing the amount of capital gains that would otherwise be available to distribute to shareholders. For tax purposes, at November 30, 2012, the fund had $1,796,000 of long-term capital gains available for distribution. The fund had realized losses totaling $529,000 through November 30, 2012, which are deferred for tax purposes and reduce the amount of tax-basis unrealized appreciation on investment securities. At November 30, 2012, the cost of investment securities for tax purposes was $878,416,000. Net unrealized appreciation of investment securities for tax purposes was $98,121,000, consisting of unrealized gains of $99,326,000 on securities that had risen in value since their purchase and $1,205,000 in unrealized losses on securities that had fallen in value since their purchase. F. During the year ended November 30, 2012, the fund purchased $140,390,000 of investment securities and sold $144,933,000 of investment securities, other than temporary cash investments. G. Capital share transactions for each class of shares were: Year Ended November 30, Amount Shares Amount Shares ($000) ($000) Investor Shares Issued Issued in Lieu of Cash Distributions Redeemed Net Increase (Decrease) Investor Shares Admiral Shares Issued Issued in Lieu of Cash Distributions Redeemed Net Increase (Decrease)Admiral Shares H. In preparing the financial statements as of November 30, 2012, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. Long-Term Tax-Exempt Fund Financial Statements Statement of Net Assets As of October 31, 2012 This fund provides a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the funds semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website at sec.gov. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room. Face Market Maturity Amount Value  Coupon Date ($000) ($000) Tax-Exem pt Municipal Bonds (98.3%) Alabam a (0.5%) Alabama Incentives Financing Authority Special Obligation Revenue 5.000% 9/1/37 Alabama Port Authority Docks Facilities Revenue 6.000% 10/1/40 Auburn University Alabama General Fee Revenue 5.000% 6/1/42 East Alabama Health Care Authority Health Care Facilities Revenue (East Alabama Medical Center) PUT 5.000% 9/1/13 (Prere.) Houston County AL Health Care Authority Revenue 5.250% 10/1/30 (2) Selma AL Industrial Development Board Revenue (International Paper Co. Project) 5.375% 12/1/35 Alaska (0.2%) Alaska Industrial Development & Export Authority Revenue (Providence Health & Services) 5.500% 10/1/41 Valdez AK Marine Terminal Revenue (BP Pipelines) 5.000% 1/1/21 Arizona (1.8%) Arizona Board Regents Arizona State University System Revenue 5.000% 6/1/37 Arizona COP 5.000% 9/1/23 (4) Arizona Health Facilities Authority Revenue (Banner Health) 5.500% 1/1/38 Arizona State University COP 5.375% 7/1/13 (14) Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/17 Arizona Transportation Board Excise Tax Revenue (Maricopa County Regional Area) 5.000% 7/1/21 Arizona Transportation Board Highway Revenue 5.000% 7/1/22 Arizona Transportation Board Highway Revenue 5.000% 7/1/24 Arizona Water Infrastructure Finance Authority Revenue 5.000% 10/1/21 Maricopa County AZ Industrial Development Authority Hospital System Revenue (Samaritan Health Services) 7.000% 12/1/16 (ETM) Maricopa County AZ Pollution Control Corp. Revenue (Southern California Edison Co.) 5.000% 6/1/35 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/21 Phoenix AZ Civic Improvement Corp. Airport Revenue 5.000% 7/1/22 Phoenix AZ Civic Improvement Corp. Airport Revenue (Light Rail Project) 5.000% 7/1/18 (2) Phoenix AZ Civic Improvement Corp. Airport Revenue (Light Rail Project) 5.000% 7/1/19 (2) Phoenix AZ Civic Improvement Corp. Excise Tax Revenue 5.000% 7/1/21 (14) 1 Phoenix AZ Civic Improvement Corp. Transit Revenue TOB VRDO 0.210% 11/7/12 LOC Phoenix AZ Civic Improvement Corp. Water System Revenue 5.000% 7/1/34 Arkansas (0.1%) North Little Rock AR Electric Revenue 6.500% 7/1/15 (ETM) University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/31 University of Arkansas Revenue (Fayetteville Campus) 5.000% 11/1/32 California (15.7%) Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/30 (2) Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/31 (14) Alameda CA Corridor Transportation Authority Revenue 0.000% 10/1/33 (14) Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/16 (Prere.) Bay Area Toll Authority California Toll Bridge Revenue (San Francisco Bay Area) 5.000% 4/1/17 (Prere.) Beverly Hills CA Unified School District GO 0.000% 8/1/24 Beverly Hills CA Unified School District GO 0.000% 8/1/25 California Department of Water Resources Power Supply Revenue 5.000% 5/1/16 California Department of Water Resources Power Supply Revenue 5.000% 5/1/21 California Department of Water Resources Power Supply Revenue 5.000% 5/1/21 California Department of Water Resources Power Supply Revenue 5.000% 5/1/22 California Department of Water Resources Power Supply Revenue 5.000% 5/1/22 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/27 California Department of Water Resources Water System Revenue (Central Valley Project) 5.000% 12/1/29 California Economic Recovery Bonds GO 5.000% 7/1/14 (Prere.) California Economic Recovery Bonds GO 5.000% 7/1/15 California Economic Recovery Bonds GO 5.250% 7/1/21 California Educational Facilities Authority Revenue (California Institute of Technology) 5.000% 11/1/39 California Educational Facilities Authority Revenue (University of Southern California) 5.000% 10/1/38 California Educational Facilities Authority Revenue (University of Southern California) 5.250% 10/1/38 California Educational Facilities Authority Revenue (University of Southern California) 5.250% 10/1/39 California GO 5.250% 11/1/13 (Prere.) California GO 5.000% 2/1/14 (Prere.) California GO 5.000% 2/1/14 (Prere.) California GO 5.500% 4/1/18 California GO 5.000% 6/1/19 (14) California GO 5.000% 9/1/20 California GO 5.000% 10/1/20 California GO 5.250% 9/1/22 Face Market Maturity Amount Value  Coupon Date ($000) ($000) California GO 5.250% 9/1/24 California GO 5.625% 4/1/26 California GO 6.000% 3/1/33 California GO 6.500% 4/1/33 California GO 6.000% 11/1/35 California GO 5.000% 9/1/36 California GO 4.500% 10/1/36 California GO 6.000% 4/1/38 California GO 6.000% 11/1/39 California GO 5.250% 11/1/40 California GO 5.000% 9/1/42 1 California GO TOB VRDO 0.230% 11/2/12 California Health Facilities Financing Authority Revenue (Adventist Health System/West) 5.750% 9/1/39 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 5.625% 7/1/35 California Health Facilities Financing Authority Revenue (Catholic Healthcare West) 6.000% 7/1/39 California Health Facilities Financing Authority Revenue (Lucile Salter Packard Childrens Hospital at Stanford) 5.000% 8/15/51 California Health Facilities Financing Authority Revenue (Pomona Valley Hospital Medical Center) 5.750% 7/1/15 (14) California Health Facilities Financing Authority Revenue (St. Joseph Health System) 5.750% 7/1/39 California Health Facilities Financing Authority Revenue (Stanford Hospital) 5.000% 8/15/51 California Health Facilities Financing Authority Revenue (Sutter Health) 5.875% 8/15/31 California Health Facilities Financing Authority Revenue (Sutter Health) 5.000% 8/15/38 California Health Facilities Financing Authority Revenue (Sutter Health) 6.000% 8/15/42 California Infrastructure & Economic Development Bank Revenue (Independent System Operator Corp. Project) 6.250% 2/1/39 California Infrastructure & Economic Development Bank Revenue (J. Paul Getty Trust) PUT 2.500% 4/1/13 California Municipal Finance Authority Revenue (University of La Verne) 6.250% 6/1/40 California Public Works Board Lease Revenue (Community Colleges) 5.625% 3/1/16 (2) California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/26 California Public Works Board Lease Revenue (Department of Corrections) 5.000% 6/1/27 California Public Works Board Lease Revenue (Department of General Services) 6.250% 4/1/34 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/20 California Public Works Board Lease Revenue (Judicial Council Projects) 5.000% 12/1/27 California Public Works Board Lease Revenue (Various Capital Projects) 5.000% 10/1/28 California State University Revenue Systemwide 5.000% 11/1/21 California State University Revenue Systemwide 5.000% 11/1/32 (4) California State University Revenue Systemwide 5.250% 11/1/34 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.000% 4/1/42 California Statewide Communities Development Authority Revenue (Kaiser Permanente) 5.250% 3/1/45 California Statewide Communities Development Authority Revenue (Trinity Health) 5.000% 12/1/41 California Statewide Communities Development Authority Senior Living Revenue (Southern California Presbyterian Homes) 7.250% 11/15/41 California Statewide Communities Development Authority Student Housing Revenue (CHF-Irvine LLC - UCI East Campus Apartments Phase II) 5.750% 5/15/32 Chula Vista CA Industrial Development Revenue (San Diego Gas & Electric Co.) 5.875% 2/15/34 Golden State Tobacco Securitization Corp. California 5.000% 6/1/13 (Prere.) Golden State Tobacco Securitization Corp. California 6.250% 6/1/13 (Prere.) 2 Golden State Tobacco Securitization Corp. California 6.750% 6/1/13 (Prere.) Golden State Tobacco Securitization Corp. California 4.500% 6/1/27 Golden State Tobacco Securitization Corp. California 5.750% 6/1/47 Grossmont CA Healthcare District GO 5.000% 7/15/37 (2) Grossmont CA Healthcare District GO 6.125% 7/15/40 Imperial CA Irrigation District Electric Revenue 6.250% 11/1/31 Kern County CA GO 6.000% 8/1/35 (12) Los Angeles CA Community College District GO 5.000% 8/1/28 Los Angeles CA Community College District GO 6.000% 8/1/33 Los Angeles CA Community College District GO 5.250% 8/1/39 Los Angeles CA Department of Airports International Airport Revenue 5.000% 5/15/40 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/31 (4) Los Angeles CA Department of Water & Power Revenue 5.375% 7/1/38 Los Angeles CA Department of Water & Power Revenue 5.000% 7/1/39 Los Angeles CA GO 5.000% 9/1/22 Los Angeles CA GO 5.000% 9/1/22 Los Angeles CA Unified School District GO 5.250% 7/1/13 (Prere.) Los Angeles CA Unified School District GO 5.000% 7/1/25 (3) Los Angeles CA Unified School District GO 5.000% 7/1/25 (4) Los Angeles CA Unified School District GO 5.000% 7/1/26 (4) Los Angeles CA Unified School District GO 5.000% 7/1/26 (4) Los Angeles CA Unified School District GO 5.000% 7/1/26 Los Angeles CA Unified School District GO 5.000% 7/1/27 Los Angeles CA Wastewater System Revenue 5.750% 6/1/28 Long-Term Tax-Exem pt Fund Maturity Amount Value  Coupon Date ($000) ($000) 3 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue 5.000% 7/1/21 1 Los Angeles County CA Metropolitan Transportation Authority Sales Tax Revenue TOB VRDO 0.210% 11/1/12 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/18 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/30 Los Angeles County CA Public Works Financing Authority Lease Revenue 5.000% 8/1/31 M-S-R California Energy Authority Revenue 6.500% 11/1/39 M-S-R California Energy Authority Revenue CP 6.500% 11/1/39 M-S-R California Public Power Agency Revenue (San Juan Project) 6.125% 7/1/13 (2) M-S-R California Public Power Agency Revenue (San Juan Project) 6.750% 7/1/20 (ETM) Metropolitan Water District of Southern California Revenue 5.000% 7/1/35 Metropolitan Water District of Southern California Revenue VRDO 0.210% 11/7/12 Modesto CA Irrigation District COP 5.500% 7/1/35 Modesto CA Irrigation District Financing Authority Revenue (Woodland Project) 6.500% 10/1/22 (ETM) Mount Diablo CA Unified School District GO 5.000% 6/1/37 Newport Beach CA Revenue (Hoag Memorial Hospital Presbyterian) 6.000% 12/1/40 1 Newport Beach CA Revenue (Hoag Memorial Hospital Presbyterian) TOB VRDO 0.240% 11/7/12 Northern California Power Agency Revenue (Hydroelectric Project) 5.000% 7/1/19 (12) Palomar Pomerado Health California GO 0.000% 8/1/38 (12) Sacramento CA Municipal Utility District Revenue 6.500% 9/1/13 (14) Sacramento CA Municipal Utility District Revenue 5.000% 8/15/26 Sacramento CA Municipal Utility District Revenue 5.000% 8/15/27 Sacramento CA Municipal Utility District Revenue VRDO 0.230% 11/7/12 LOC Sacramento County CA Airport Revenue 6.000% 7/1/41 San Bernardino County CA Medical Center COP 6.875% 8/1/24 (ETM) San Diego CA Public Facilities Financing Authority Water Revenue 5.000% 8/1/29 San Diego CA Unified School District GO 0.000% 7/1/13 (ETM) San Diego CA Unified School District GO 5.500% 7/1/22 (14) San Diego CA Unified School District GO 0.000% 7/1/37 San Diego CA Unified School District GO 0.000% 7/1/39 San Diego CA Unified School District GO 0.000% 7/1/40 San Diego CA Unified School District GO 0.000% 7/1/41 San Francisco CA City & County International Airport Revenue 5.000% 5/1/17 San Francisco CA City & County International Airport Revenue 6.000% 5/1/39 San Joaquin Hills CA Transportation Corridor Agency Toll Road Revenue 0.000% 1/15/25 (14) San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/20 (2) San Jose CA Redevelopment Agency Tax Allocation Revenue 5.000% 8/1/27 (14) San Mateo County CA Joint Powers Financing Authority Lease Revenue (Youth Services Campus) 5.000% 7/15/33 San Ramon Valley CA Unified School District GO 5.000% 8/1/23 San Ramon Valley CA Unified School District GO 5.000% 8/1/24 Santa Monica CA Community College District GO 0.000% 8/1/25 Santa Rosa CA Wastewater Revenue 6.000% 9/1/15 (4) Simi Valley CA School Financing Authority Revenue 5.000% 8/1/27 (4) Southern California Public Power Authority Revenue 5.000% 7/1/27 Southern California Public Power Authority Revenue 5.000% 7/1/29 Southern California Public Power Authority Revenue (Transmission Project) 0.000% 7/1/14 State Center California Community College District GO 5.000% 8/1/31 (4) Tobacco Securitization Authority Revenue (Northern California Tobacco Settlement) 5.375% 6/1/38 Ukiah CA Electric Revenue 6.250% 6/1/18 (14) University of California Revenue 4.500% 5/15/31 (4) University of California Revenue 5.000% 5/15/35 Ventura County CA Community College District GO 5.500% 8/1/33 Victor Valley CA Community College District GO 6.000% 8/1/39 Walnut CA Energy Center Authority Revenue 5.000% 1/1/35 Colorado (2.3%) Aurora CO COP 5.000% 12/1/27 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.250% 2/1/31 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.500% 7/1/34 Colorado Health Facilities Authority Revenue (Catholic Health Initiatives) 5.000% 2/1/41 Colorado Health Facilities Authority Revenue (Covenant Retirement Community Inc.) 5.000% 12/1/33 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) 5.000% 1/1/40 Colorado Health Facilities Authority Revenue (Sisters of Charity of Leavenworth Health System) VRDO 0.200% 11/7/12 Colorado Springs CO Utility System Revenue 5.000% 11/15/13 (Prere.) Colorado Springs CO Utility System Revenue 5.375% 11/15/16 (2) Colorado Springs CO Utility System Revenue 5.375% 11/15/17 (2) Denver CO City & County Airport Revenue 5.000% 11/15/32 E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/13 (14) E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/15 (14) E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/16 (14) E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/19 (14) Long-Term Tax-Exem pt Fund Maturity Amount Value  Coupon Date ($000) ($000) E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/23 (14) E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/25 (14) E-470 Public Highway Authority Colorado Revenue 0.000% 9/1/30 (14) Northwest Parkway Public Highway Authority Colorado Convertible Revenue 5.700% 6/15/16 (Prere.) Northwest Parkway Public Highway Authority Colorado Convertible Revenue 5.800% 6/15/16 (Prere.) Regional Transportation District of Colorado Sales Tax Revenue 6.000% 1/15/34 Regional Transportation District of Colorado Sales Tax Revenue 6.000% 1/15/41 University of Colorado Enterprise System Revenue 5.750% 6/1/28 Connecticut (0.7%) Connecticut GO 5.000% 12/1/19 Connecticut GO 5.000% 12/1/20 Connecticut GO 5.000% 11/1/22 Connecticut GO 5.000% 4/15/25 Connecticut GO 5.000% 4/15/26 Connecticut Health & Educational Facilities Authority Revenue (Stamford Hospital) 5.000% 7/1/37 District of Colum bia (0.4%) District of Columbia Revenue (Georgetown University) 5.500% 4/1/36 District of Columbia Revenue (Washington Drama Society) VRDO 0.210% 11/7/12 LOC District of Columbia Water & Sewer Authority Public Utility Revenue 5.000% 10/1/37 District of Columbia Water & Sewer Authority Public Utility Revenue 5.500% 10/1/39 Florida (6.9%) Alachua County FL Health Facilities Authority Revenue (Shands HealthCare Project) 1.150% 12/1/37 Broward County FL Airport System Revenue 5.000% 10/1/37 Broward County FL Sales Tax Revenue (Main Courthouse Project) 5.250% 10/1/36 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.500% 6/1/14 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/15 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.000% 6/1/16 Citizens Property Insurance Corp. Florida Revenue (Coastal Account) 5.250% 6/1/17 Florida Board of Education Lottery Revenue 5.000% 7/1/16 (2) Florida Board of Education Lottery Revenue 5.000% 7/1/20 (14) Florida Board of Education Lottery Revenue 5.000% 7/1/22 (2) Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/13 (Prere.) Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/19 (14) Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/19 (3) Florida Board of Education Public Education Capital Outlay GO 5.500% 6/1/19 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/34 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.210% 11/7/12 1 Florida Board of Education Public Education Capital Outlay GO TOB VRDO 0.220% 11/7/12 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/20 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/21 Florida Department of Transportation GO 5.000% 7/1/32 (4) Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/15 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/16 Florida Turnpike Authority Revenue 5.000% 7/1/17 (4) Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.250% 11/15/16 (Prere.) Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/18 (14) Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.000% 10/1/19 (14) Hillsborough County FL Industrial Development Authority Hospital Revenue (H. Lee Moffitt Cancer Center Project) 5.250% 7/1/27 Hillsborough County FL Industrial Development Authority Revenue (University Community Hospital) 6.500% 8/15/19 (ETM) Hillsborough County FL School Board COP 5.250% 7/1/16 (14) Jacksonville FL Electric Authority Electric System Revenue VRDO 0.230% 11/1/12 Jacksonville FL Electric Authority Water & Sewer Revenue 5.000% 10/1/33 Jacksonville FL Transportation Revenue 5.000% 10/1/31 Key West FL Utility Board Election Revenue 5.000% 10/1/31 (14) Lee Memorial Health System Florida Hospital Revenue 5.250% 4/1/35 (14) Marion County FL Hospital District Health System Improvement Revenue (Munroe Regional Health System) 5.000% 10/1/29 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.750% 10/1/21 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.750% 10/1/25 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/29 Long-Term Tax-Exem pt Fund Face Market Maturity Amount Value  Coupon Date ($000) ($000) Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/30 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.375% 10/1/35 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.375% 10/1/41 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) 5.250% 4/1/18 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) 5.250% 4/1/19 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/26 (2) Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/40 Miami-Dade County FL School Board COP 5.000% 8/1/18 (2) Miami-Dade County FL School Board COP 5.250% 5/1/29 (12) Miami-Dade County FL School Board COP 5.250% 5/1/30 (12) 3 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/31 3 Miami-Dade County FL Special Obligation Revenue 5.000% 10/1/37 1 Miami-Dade County FL Special Obligation Revenue TOB VRDO 0.230% 11/1/12 LOC Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/37 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) 5.000% 1/1/39 Orlando & Orange County FL Expressway Authority Revenue 8.250% 7/1/13 (14) Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/33 Palm Beach County FL Criminal Justice Facilities Revenue 7.200% 6/1/15 (14) Palm Beach County FL Public Improvement Revenue 5.000% 5/1/38 Palm Beach County FL Solid Waste Authority Revenue 5.500% 10/1/28 Polk County FL Public Facilities Revenue 5.000% 12/1/30 (14) Port St. Lucie FL Revenue 6.250% 9/1/27 (12) Port St. Lucie FL Utility Revenue 5.000% 9/1/35 (12) Putman County FL Authority Pollution Control Revenue (Seminole Electric Cooperative Inc. Project) PUT 5.350% 5/1/18 (2) Sarasota County FL Public Hospital District Hospital Revenue (Sarasota Memorial Hospital Project) 5.625% 7/1/39 Seminole County FL School Board COP 5.000% 7/1/22 (4) 1 South Florida Water Management District COP TOB VRDO 0.210% 11/1/12 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.000% 8/15/32 Sunrise FL Utility System Revenue 5.500% 10/1/18 (ETM) Sunshine State Governmental Financing Commission Florida Revenue VRDO 0.200% 11/7/12 LOC Tampa FL Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 5.000% 9/1/26 Tampa FL Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 5.000% 9/1/28 Tampa FL Cigarette Tax Allocation Revenue (H. Lee Moffitt Cancer Center Project) 5.000% 9/1/29 Tampa FL Health System Revenue (Baycare Health System) 5.000% 11/15/33 Tohopekaliga FL Water Authority Utility System Revenue 5.750% 10/1/30 Tohopekaliga FL Water Authority Utility System Revenue 5.750% 10/1/31 Georgia (2.7%) Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/21 Atlanta GA Airport Passenger Facility Charge Revenue 5.000% 1/1/33 (4) Atlanta GA Airport Revenue 5.000% 1/1/33 Atlanta GA Airport Revenue 5.000% 1/1/33 Atlanta GA Airport Revenue 5.000% 1/1/34 Atlanta GA Airport Revenue 5.000% 1/1/34 Atlanta GA Airport Revenue 5.000% 1/1/37 Atlanta GA Airport Revenue 5.000% 1/1/37 Atlanta GA Water & Wastewater Revenue 5.500% 11/1/15 (4) Atlanta GA Water & Wastewater Revenue 5.000% 11/1/33 (14) Burke County GA Development Authority Pollution Control Revenue (Oglethorpe Power Corp. Vogtle Project) 5.500% 1/1/33 Cobb County GA Kennestone Hospital Authority Revenue 5.250% 4/1/41 Dalton County GA Development Authority Revenue (Hamilton Health Care System) 5.500% 8/15/26 (14) DeKalb County GA Water & Sewer Revenue 5.250% 10/1/36 DeKalb County GA Water & Sewer Revenue 5.250% 10/1/41 Georgia Municipal Electric Power Authority Revenue 5.000% 1/1/39 Georgia Road & Tollway Authority Revenue 5.000% 3/1/21 Macon-Bibb County GA Hospital Authority Revenue (Medical Center of Central Georgia) 5.000% 8/1/32 Macon-Bibb County GA Hospital Authority Revenue (Medical Center of Central Georgia) 5.000% 8/1/35 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.000% 3/15/21 Main Street Natural Gas Inc. Georgia Gas Project Revenue 5.500% 9/15/25 Metropolitan Atlanta GA Rapid Transportation Authority Georgia Sales Tax Revenue 6.250% 7/1/18 Municipal Electric Authority Georgia Revenue 5.000% 1/1/20 Municipal Electric Authority Georgia Revenue (General Resolution Projects) 5.250% 1/1/19 Municipal Electric Authority Georgia Revenue (General Resolution Projects) 5.500% 1/1/26 Municipal Electric Authority Georgia Revenue (Project One) 5.250% 1/1/18 Private Colleges & University Authority of Georgia Revenue (Emory University) 5.000% 9/1/32 1 Private Colleges & University Authority of Georgia Revenue (Emory University) TOB VRDO 0.220% 11/7/12 Private Colleges & University Authority of Georgia Revenue (Mercer University) 6.500% 11/1/15 (ETM) Long-Term Tax-Exem pt Fund Maturity Amount Value  Coupon Date ($000) ($000) Hawaii (0.6%) Hawaii GO 5.000% 12/1/21 Hawaii Harbor System Revenue 5.500% 7/1/35 Hawaii Harbor System Revenue 5.625% 7/1/40 Honolulu HI City & County GO 5.250% 4/1/28 Honolulu HI City & County GO 5.250% 4/1/30 Honolulu HI City & County GO 5.250% 8/1/33 Honolulu HI City & County GO 5.250% 8/1/34 Honolulu HI City & County Wastewater System Revenue 5.250% 7/1/36 University of Hawaii Revenue 6.000% 10/1/38 Idaho (0.2%) Idaho Health Facilities Authority Revenue (Trinity Health Group) 6.250% 12/1/33 Idaho Housing & Finance Association RAN 5.000% 7/15/22 Illinois (8.0%) Chicago IL (City Colleges Capital Improvement Project) GO 0.000% 1/1/16 (14) Chicago IL Board of Education GO 0.000% 12/1/13 (2) Chicago IL Board of Education GO 0.000% 12/1/14 (2) Chicago IL Board of Education GO 5.000% 12/1/18 Chicago IL Board of Education GO 5.000% 12/1/19 Chicago IL Board of Education GO 5.000% 12/1/42 Chicago IL GO 5.600% 1/1/16 (Prere.) Chicago IL GO 5.610% 1/1/16 (Prere.) Chicago IL GO 5.650% 1/1/16 (Prere.) Chicago IL GO 5.530% 1/1/20 (14) Chicago IL GO 5.000% 1/1/21 (4) Chicago IL GO 5.580% 1/1/22 (14) Chicago IL GO 5.000% 12/1/22 Chicago IL GO 5.600% 1/1/24 (14) Chicago IL GO 5.610% 1/1/25 (14) Chicago IL GO 5.000% 1/1/28 (4) Chicago IL GO 5.650% 1/1/28 (14) Chicago IL GO 5.250% 1/1/35 Chicago IL Metropolitan Water Reclamation District GO 5.000% 12/1/31 Chicago IL OHare International Airport Revenue 5.000% 1/1/25 (4) Chicago IL OHare International Airport Revenue 5.000% 1/1/26 (4) Chicago IL OHare International Airport Revenue 5.000% 1/1/40 1 Chicago IL OHare International Airport Revenue TOB VRDO 0.360% 11/7/12 (12) Chicago IL Park District GO 5.000% 1/1/36 Chicago IL Public Building Commission GO 7.000% 1/1/20 (ETM) Chicago IL Sales Tax Revenue 5.000% 1/1/29 Chicago IL Transit Authority Sales Tax Receipts Revenue 5.250% 12/1/36 Chicago IL Water Revenue 5.750% 11/1/30 (2) Cook County IL Forest Preservation District GO 5.000% 12/15/37 Cook County IL GO 5.250% 11/15/28 Illinois Development Finance Authority Hospital Revenue (Evanston Northwestern Healthcare Corp.) VRDO 0.210% 11/1/12 Illinois Finance Authority Gas Supply Revenue (Peoples Gas Light & Coke) PUT 2.125% 7/1/14 Illinois Finance Authority Revenue (Advocate Health Care Network) VRDO 0.230% 11/7/12 Illinois Finance Authority Revenue (Art Institute of Chicago) 5.000% 3/1/34 Illinois Finance Authority Revenue (Ascension Health Credit Group) 5.000% 11/15/37 Illinois Finance Authority Revenue (Carle Foundation) 6.000% 8/15/41 Illinois Finance Authority Revenue (Carle Foundation) 6.000% 8/15/41 (4) Illinois Finance Authority Revenue (Central DuPage Health) 5.250% 11/1/39 Illinois Finance Authority Revenue (Chicago University) 5.500% 8/15/36 Illinois Finance Authority Revenue (Childrens Memorial Hospital) 5.375% 8/15/39 Illinois Finance Authority Revenue (Northwestern Community Hospital) 5.375% 7/1/33 Illinois Finance Authority Revenue (OSF Healthcare System) 7.000% 11/15/29 Illinois Finance Authority Revenue (OSF Healthcare System) 6.000% 5/15/39 Illinois Finance Authority Revenue (OSF Healthcare System) 5.000% 5/15/41 Illinois Finance Authority Revenue (Riverside Health System) 6.250% 11/15/35 Illinois Finance Authority Revenue (Silver Cross & Medical Centers) 7.000% 8/15/44 Illinois Finance Authority Revenue (Southern Illinois Healthcare) 5.375% 3/1/35 (4) Illinois Finance Authority Revenue (Trinity Health Corp.) 5.000% 12/1/30 Illinois Finance Authority Revenue (University of Chicago) 5.750% 7/1/33 Illinois Finance Authority Revenue (University of Chicago) 5.500% 7/1/37 Illinois GO 2.000% 2/1/13 Illinois GO 5.000% 8/1/20 Illinois GO 5.000% 3/1/21 Maturity Amount Value  Coupon Date ($000) ($000) Illinois GO 5.000% 8/1/21 Illinois GO 5.000% 8/1/24 Illinois GO 5.000% 8/1/25 Illinois Regional Transportation Authority Revenue 7.200% 11/1/20 (2) Illinois Sales Tax Revenue 5.000% 6/15/17 Illinois Sales Tax Revenue 5.000% 6/15/19 Illinois Sports Facilities Authority Revenue 5.500% 6/15/30 (2) Illinois Toll Highway Authority Revenue 5.000% 1/1/23 (4) Illinois Toll Highway Authority Revenue 5.000% 1/1/23 (4) Illinois Toll Highway Authority Revenue 5.000% 1/1/24 (4) Illinois Toll Highway Authority Revenue 5.500% 1/1/33 Illinois Unemployment Insurance Fund Building Receipts Revenue 4.000% 6/15/20 Illinois Unemployment Insurance Fund Building Receipts Revenue 5.000% 6/15/20 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 12/15/14 (14) Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 0.000% 6/15/44 (4) Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue 5.250% 6/15/50 Metropolitan Pier & Exposition Authority Illinois Dedicated Sales Tax Revenue (McCormick Place Expansion Project) 5.000% 12/15/22 1 Metropolitan Pier & Exposition Authority Illinois Hospital Facilities Revenue TOB VRDO 0.710% 11/7/12 (ETM) Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 5.500% 6/1/23 Railsplitter Tobacco Settlement Authority Illinois Tobacco Settlement Revenue 6.000% 6/1/28 Springfield IL Water Revenue 5.000% 3/1/37 University of Illinois Auxiliary Facilities System Revenue 5.500% 4/1/31 Will County IL Community School District GO 0.000% 11/1/13 (ETM) Indiana (1.3%) Indiana Finance Authority Facilities Revenue (Wabash Valley Correctional Facility) 5.000% 7/1/18 Indiana Finance Authority Facilities Revenue (Wabash Valley Correctional Facility) 5.250% 7/1/19 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) 5.250% 11/1/39 Indiana Finance Authority Health System Revenue (Sisters of St. Francis Health Services Inc. Obligated Group) VRDO 0.220% 11/7/12 LOC 3 Indiana Finance Authority Hospital Revenue (Community Health Network) 5.000% 5/1/42 1 Indiana Finance Authority Revenue (Lease Appropriation) TOB VRDO 0.210% 11/7/12 Indiana Finance Authority Wastewater Utility Revenue (CWA Authority Project) 5.000% 10/1/37 Indiana Health & Educational Facility Financing Authority Hospital Revenue (Clarian Health Obligated Group) 5.000% 2/15/39 Indiana Municipal Power Agency Revenue 6.125% 1/1/13 (ETM) Indiana Municipal Power Agency Revenue 5.750% 1/1/34 Indianapolis IN Local Public Improvement Bond Bank Revenue (Bank-Waterworks Project) 5.750% 1/1/38 Indianapolis IN Local Public Improvement Bond Bank Revenue (PILOT Infrastructure Project) 5.000% 1/1/28 (4) Indianapolis IN Local Public Improvement Bond Bank Revenue (PILOT Infrastructure Project) 5.000% 1/1/29 (4) Indianapolis IN Local Public Improvement Bond Bank Revenue (Qualified Midwestern Disaster Area) 5.750% 2/1/36 Rockport IN Pollution Control Revenue (Indiana Michigan Power Co. Project) PUT 6.250% 6/2/14 Iowa (0.1%) Iowa Finance Authority Midwestern Disaster Area Revenue (Alcoa Inc. Project) 4.750% 8/1/42 Kansas (0.1%) Burlington KS Pollution Control Revenue (Kansas Gas & Electric Co. Project) 4.850% 6/1/31 (14) Kentucky (1.0%) Kentucky Asset/Liability Commission General Fund Revenue 0.698% 11/1/17 (14) Kentucky Asset/Liability Commission General Fund Revenue 0.818% 11/1/21 (14) Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) 5.375% 8/15/24 Kentucky Economic Development Finance Authority Hospital Revenue (Baptist Healthcare System Obligated Group) 5.000% 8/15/42 Kentucky Property & Building Commission Revenue 5.250% 2/1/18 Kentucky Property & Building Commission Revenue 5.000% 8/1/20 Louisville & Jefferson County KY Metropolitan Government Pollution Control Revenue (Louisville Gas & Electric Co. Project) PUT 1.650% 4/3/17 Louisville & Jefferson County KY Metropolitan Government Revenue (Catholic Health Initiatives) 5.000% 12/1/35 Louisiana (1.4%) Louisiana Gasoline & Fuel Tax Revenue 5.000% 5/1/15 (Prere.) Louisiana Gasoline & Fuel Tax Revenue 5.000% 5/1/15 (Prere.) Louisiana Gasoline & Fuel Tax Revenue 5.000% 5/1/15 (Prere.) Louisiana Gasoline & Fuel Tax Revenue 5.000% 5/1/26 Long-Term Tax-Exem pt Fund Maturity Amount Value  Coupon Date ($000) ($000) Louisiana Gasoline & Fuel Tax Revenue 5.000% 5/1/28 (10) Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (LCTCS Facilities Corp. Project) 5.000% 10/1/22 Louisiana Local Government Environmental Facilities & Community Development Authority Revenue (Womens Hospital Foundation Project) 5.875% 10/1/40 3 Louisiana Public Facilities Authority Hospital Revenue (Franciscan Missionaries of Our Lady Health System Project) 5.000% 7/1/42 Louisiana Public Facilities Authority Revenue (Ochsner Clinic Foundation Project) 5.375% 5/15/43 New Orleans LA GO 0.000% 9/1/13 (2) New Orleans LA GO 0.000% 9/1/16 (2) St. Charles Parish LA Gulf Opportunity Zone Revenue (Valero Energy Corp.) PUT 4.000% 6/1/22 St. John Baptist Parish LA Revenue (Marathon Oil Corp. Project) 5.125% 6/1/37 Tobacco Settlement Financing Corp. Louisiana Revenue 5.875% 5/15/39 Maryland (0.7%) Maryland Economic Development Corp. Pollution Control Revenue (Potomac Electric Power Co.) 6.200% 9/1/22 Maryland Economic Development Corp. Student Housing Revenue (University of Maryland College Park) 5.000% 6/1/28 (12) Maryland Economic Development Corp. Student Housing Revenue (University of Maryland College Park) 5.000% 6/1/33 (12) Maryland GO 5.000% 3/1/21 Maryland Health & Higher Educational Facilities Authority Revenue (Charlestown Community) 6.250% 1/1/41 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) 5.000% 7/1/30 Maryland Health & Higher Educational Facilities Authority Revenue (Johns Hopkins Health System Obligated Group) 5.000% 7/1/32 Maryland Health & Higher Educational Facilities Authority Revenue (Medlantic/Helix) 5.250% 8/15/38 (2) Maryland Health & Higher Educational Facilities Authority Revenue (University of Maryland Medical System) 7.000% 7/1/22 (14) Maryland Health & Higher Educational Facilities Authority Revenue (Western Maryland Health System) 5.000% 7/1/34 (14) Massachusetts (3.8%) Massachusetts Bay Transportation Authority Assessment Revenue 5.250% 7/1/34 Massachusetts Bay Transportation Authority General Transportation Revenue 7.000% 3/1/21 (ETM) Massachusetts Bay Transportation Authority General Transportation Revenue 7.000% 3/1/21 Massachusetts Bay Transportation Authority Sales Tax Revenue 5.500% 7/1/29 (14) 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.500% 11/7/12 1 Massachusetts Bay Transportation Authority Sales Tax Revenue TOB VRDO 0.710% 11/7/12 Massachusetts College Building Authority Revenue 0.000% 5/1/17 (ETM) Massachusetts College Building Authority Revenue 5.000% 5/1/35 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/26 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/27 Massachusetts Department of Transportation Metropolitan Highway System Revenue 5.000% 1/1/35 Massachusetts Development Finance Agency Revenue (Commonwealth Contract Assistance) 5.500% 2/1/40 4 Massachusetts GO 0.590% 9/1/14 Massachusetts GO 5.500% 8/1/20 Massachusetts Health & Educational Facilities Authority Revenue (Boston Medical Center) 5.750% 7/1/31 Massachusetts Health & Educational Facilities Authority Revenue (Harvard University) 5.500% 11/15/36 Massachusetts Health & Educational Facilities Authority Revenue (Lahey Clinic Medical Center) 5.000% 8/15/30 (14) Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/15 (Prere.) Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/21 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/23 Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/30 (4) Massachusetts School Building Authority Dedicated Sales Tax Revenue 5.000% 8/15/37 (2) Massachusetts Special Obligation Dedicated Tax Revenue 5.250% 1/1/14 (Prere.) Massachusetts Special Obligation Dedicated Tax Revenue 5.750% 1/1/14 (Prere.) Massachusetts Special Obligation Dedicated Tax Revenue 5.500% 1/1/27 (14) Massachusetts Transportation Fund Revenue (Accelerated Bridge Program) 5.000% 6/1/21 Massachusetts Water Resources Authority Revenue 6.500% 7/15/19 (ETM) Massachusetts Water Resources Authority Revenue 5.000% 8/1/31 (2) Massachusetts Water Resources Authority Revenue 5.000% 8/1/35 Massachusetts Water Resources Authority Revenue 5.000% 8/1/35 (14) Massachusetts Water Resources Authority Revenue 5.250% 8/1/42 Metropolitan Boston MA Transit Parking Corp. Revenue 5.250% 7/1/36 Long-Term Tax-Exem pt Fund Face Market Maturity Amount Value  Coupon Date ($000) ($000) Michigan (1.9%) Detroit MI GO 5.000% 4/1/15 (12) Detroit MI GO 5.000% 4/1/16 (12) Detroit MI GO 5.000% 4/1/17 (12) Detroit MI Sewer System Revenue 5.125% 7/1/15 (Prere.) Detroit MI Sewer System Revenue 5.500% 7/1/29 (14) Detroit MI Water Supply System Revenue 7.000% 7/1/36 (4) Detroit/Wayne County MI Stadium Authority Revenue 5.000% 10/1/26 (4) Kent Hospital MI Finance Authority Revenue (Spectrum Health) 5.000% 1/15/42 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/21 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/25 Michigan Finance Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/26 Michigan GO 5.250% 9/15/26 (4) Michigan Hospital Finance Authority Revenue (Ascension Health Credit Group) PUT 5.000% 11/1/12 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 5.750% 11/15/39 Michigan Hospital Finance Authority Revenue (Henry Ford Health System) 5.250% 11/15/46 Michigan Hospital Finance Authority Revenue (McLaren Health Care) VRDO 0.230% 11/7/12 LOC Michigan Hospital Finance Authority Revenue (MidMichigan Obligated Group) 6.125% 6/1/39 Michigan Municipal Bond Authority Revenue (State Clean Water Revolving Fund) 5.000% 10/1/24 Michigan Tobacco Settlement Financing Authority Revenue 5.250% 6/1/22 Michigan Tobacco Settlement Financing Authority Revenue 6.000% 6/1/34 Michigan Tobacco Settlement Financing Authority Revenue 6.000% 6/1/48 Royal Oak MI Hospital Finance Authority Hospital Revenue (Beaumont Hospital) 6.000% 8/1/39 University of Michigan University Revenue 5.000% 4/1/18 Minnesota (0.3%) Minneapolis MN Health Care System Revenue (Fairview Health Services) 6.750% 11/15/32 Minnesota Office of Higher Education Revenue (Supplemental Student Loan Program) 5.000% 11/1/17 Minnesota Office of Higher Education Revenue (Supplemental Student Loan Program) 5.000% 11/1/19 University of Minnesota Revenue 5.125% 4/1/34 University of Minnesota Revenue 5.000% 8/1/35 Mississippi (0.5%) Mississippi Development Bank Special Obligation Revenue (Municipal Energy Agency Power Supply Project) 5.000% 3/1/36 (10) Mississippi GO 5.000% 10/1/36 Warren County MS Gulf Opportunity Zone Revenue (International Paper Co. Projects) 6.500% 9/1/32 Warren County MS Gulf Opportunity Zone Revenue (International Paper Co. Projects) 5.375% 12/1/35 Missouri (0.7%) Missouri Development Finance Board Infrastructure Facilities Revenue (Branson Landing Project) 5.000% 6/1/35 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Cox Health) 5.500% 11/15/33 Missouri Health & Educational Facilities Authority Health Facilities Revenue (Lester Cox Medical Center) 5.250% 6/1/15 (14) Missouri Health & Educational Facilities Authority Revenue (Washington University) 5.000% 11/15/37 Missouri Health & Educational Facilities Authority Revenue (Washington University) 5.375% 3/15/39 Missouri Joint Municipal Electric Utility Commission Power Project Revenue (Iatan 2 Project) 5.750% 1/1/29 St. Louis MO Special Obligation Revenue 5.000% 12/1/19 Nebraska (0.3%) Central Plains Energy Project Nebraska Gas Project Revenue (Project No. 1) 5.250% 12/1/20 Municipal Energy Agency of Nebraska Power Supply System Revenue 5.375% 4/1/39 (13) Nebraska Investment Finance Authority Single Family Housing Revenue 5.900% 9/1/36 Omaha NE Public Power District Electric Revenue 5.500% 2/1/39 University of Nebraska Student Fee Revenue 5.000% 7/1/37 Nevada (1.0%) Clark County NV GO 6.500% 6/1/17 (2) Clark County NV School District GO 5.000% 12/15/14 (Prere.) Clark County NV School District GO 5.000% 6/15/19 (14) Henderson NV Health Facility Revenue (Catholic Healthcare West) 5.625% 7/1/24 Henderson NV Health Facility Revenue (Catholic Healthcare West) 5.250% 7/1/31 Las Vegas Valley Water District Nevada GO 5.000% 6/1/27 Las Vegas Valley Water District Nevada GO 5.000% 6/1/29 Las Vegas Valley Water District Nevada GO 5.000% 6/1/30 Las Vegas Valley Water District Nevada GO 5.000% 2/1/31 Nevada Highway Improvement Revenue (Motor Vehicle Fuel Tax) 5.000% 12/1/23 (4) Nevada Highway Improvement Revenue (Motor Vehicle Fuel Tax) 5.000% 12/1/25 (4) Long-Term Tax-Exem pt Fund Maturity Amount Value  Coupon Date ($000) ($000) New Ham pshire (0.2%) New Hampshire Health & Education Facilities Authority Revenue (Dartmouth College) 6.000% 8/1/38 New Hampshire Health & Education Facilities Authority Revenue (Southern New Hampshire University) 5.000% 1/1/34 New Hampshire Health & Education Facilities Authority Revenue (Southern New Hampshire University) 5.000% 1/1/42 New Hampshire Health & Education Facilities Authority Revenue (Wentworth Douglas Hospital) 7.000% 1/1/38 New J ersey (4.6%) Essex County NJ Improvement Authority Revenue (Jewish Community Center of MetroWest Inc. Project) VRDO 0.180% 11/7/12 LOC Hoboken-Union City-Weehawken NJ Sewerage Authority Revenue 6.250% 8/1/14 (ETM) Hoboken-Union City-Weehawken NJ Sewerage Authority Revenue 6.250% 8/1/15 (ETM) New Jersey Economic Development Authority Revenue (Bayonne/IMTT Project) VRDO 0.230% 11/1/12 LOC New Jersey Economic Development Authority Revenue (Bayonne/IMTT Project) VRDO 0.230% 11/1/12 LOC 4 New Jersey Economic Development Authority Revenue (School Facilities Construction) 1.910% 2/1/16 New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 12/15/19 (2) New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/20 (2) New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.250% 12/15/20 (2) New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/26 (2) New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.500% 9/1/27 (14) New Jersey Economic Development Authority Revenue (School Facilities Construction) 5.000% 3/1/32 New Jersey Economic Development Authority Revenue (School Facilities Construction) PUT 5.000% 9/1/15 (4) New Jersey Educational Facilities Authority Revenue (Higher Education Trust Fund) 5.000% 9/1/19 (4) New Jersey Educational Facilities Authority Revenue (New Jersey Institute of Technology) 5.000% 7/1/31 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 5.250% 12/1/12 New Jersey Educational Facilities Authority Revenue (University Medical & Dentistry) 7.500% 12/1/32 1 New Jersey Environmental Infrastructure Trust TOB VRDO 0.230% 11/7/12 New Jersey GO 5.000% 8/15/20 1 New Jersey GO TOB VRDO 0.230% 11/1/12 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) 5.750% 7/1/33 New Jersey Health Care Facilities Financing Authority Revenue (Virtua Health) VRDO 0.200% 11/1/12 LOC New Jersey Higher Education Assistance Authority Student Loan Revenue 4.750% 12/1/29 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue 4.250% 10/1/32 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue 6.500% 10/1/38 New Jersey Housing & Mortgage Finance Agency Single Family Housing Revenue VRDO 0.220% 11/7/12 New Jersey Sports & Exposition Authority Revenue 6.500% 3/1/13 (14) New Jersey Sports & Exposition Authority Revenue 6.500% 3/1/13 (ETM) New Jersey Sports & Exposition Authority Revenue 6.500% 3/1/13 (4) 55 56 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/15 (14) New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/17 (4) New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/21 (14) New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 6/15/22 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/22 (2) New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.250% 12/15/23 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/25 (2) New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/27 New Jersey Transportation Trust Fund Authority Transportation System Revenue 0.000% 12/15/28 New Jersey Transportation Trust Fund Authority Transportation System Revenue 5.500% 12/15/38 (12) New Jersey Turnpike Authority Revenue 6.500% 1/1/16 (ETM) New Jersey Turnpike Authority Revenue 6.500% 1/1/16 (14) New Jersey Turnpike Authority Revenue 6.500% 1/1/16 (ETM) New Jersey Turnpike Authority Revenue 0.000% 1/1/35 (2) South Jersey Transportation Authority New Jersey Transportation System Revenue VRDO 0.210% 11/7/12 LOC New Mexico (0.5%) New Mexico Finance Authority Transportation Revenue 5.250% 6/15/14 (Prere.) New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) 5.000% 8/1/39 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) 5.000% 8/1/42 1 New Mexico Hospital Equipment Loan Council Hospital System Revenue (Presbyterian Healthcare Services) TOB VRDO 0.220% 11/7/12 New York (15.0%) Brooklyn NY Local Development Corp. PILOT Revenue (Barclays Center Project) 6.375% 7/15/43 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.750% 5/1/14 (Prere.) Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/22 Long-Term Tax-Exem pt Fund Maturity Amount Value  Coupon Date ($000) ($000) Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/24 Erie County NY Industrial Development Agency School Facility Revenue (Buffalo City School District Project) 5.000% 5/1/25 Geneva NY Industrial Development Agency Civic Facility Revenue (Colleges of the Seneca Project) VRDO 0.230% 11/7/12 LOC Hudson Yards Infrastructure Corp. New York Revenue 4.500% 2/15/47 (14) Hudson Yards Infrastructure Corp. New York Revenue 5.750% 2/15/47 Long Island NY Power Authority Electric System Revenue 0.000% 6/1/13 (4) Long Island NY Power Authority Electric System Revenue 5.000% 9/1/25 Long Island NY Power Authority Electric System Revenue 6.250% 4/1/33 Long Island NY Power Authority Electric System Revenue 5.000% 5/1/38 Long Island NY Power Authority Electric System Revenue VRDO 0.220% 11/7/12 LOC Nassau County NY Local Economic Assistance & Financing Corp. Revenue (Winthrop University Hospital Association Project) 5.000% 7/1/32 Nassau County NY Tobacco Settlement Corp. Revenue 5.000% 6/1/35 New York City NY GO 5.000% 8/1/17 New York City NY GO 5.000% 8/1/19 New York City NY GO 5.000% 8/1/19 New York City NY GO 5.000% 8/1/21 New York City NY GO 5.000% 8/1/21 New York City NY GO 5.125% 12/1/23 New York City NY GO 5.000% 8/1/24 New York City NY GO 5.000% 8/1/25 New York City NY GO 5.000% 10/1/25 New York City NY GO 5.000% 8/1/27 New York City NY GO 5.000% 8/1/31 New York City NY GO 5.000% 10/1/31 New York City NY GO 5.000% 8/1/32 New York City NY GO 5.000% 10/1/32 New York City NY GO VRDO 0.240% 11/1/12 LOC New York City NY GO VRDO 0.240% 11/1/12 New York City NY GO VRDO 0.240% 11/1/12 New York City NY Health & Hospital Corp. Revenue (Health System) 5.000% 2/15/30 New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 0.000% 3/1/20 (12) New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 0.000% 3/1/22 (12) New York City NY Industrial Development Agency PILOT Revenue (Yankee Stadium Project) 0.000% 3/1/24 (12) New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/31 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/32 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/32 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.250% 6/15/32 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/34 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/35 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/39 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.250% 6/15/40 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.000% 6/15/43 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.375% 6/15/43 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue 5.500% 6/15/43 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.220% 11/1/12 New York City NY Municipal Water Finance Authority Water & Sewer System Revenue VRDO 0.250% 11/1/12 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 1/15/28 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/32 New York City NY Transitional Finance Authority Building Aid Revenue 5.000% 7/15/33 New York City NY Transitional Finance Authority Building Aid Revenue 5.250% 7/15/37 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/20 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/20 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/20 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/22 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/23 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 8/1/26 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/30 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/33 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/34 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/34 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 2/1/35 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 5/1/38 New York City NY Transitional Finance Authority Future Tax Revenue 5.000% 11/1/39 New York City NY Transitional Finance Authority Recovery Revenue VRDO 0.190% 11/7/12 New York City NY Trust for Cultural Resources Revenue (American Museum of Natural History) VRDO 0.220% 11/1/12 New York GO 5.000% 2/1/30 Long-Term Tax-Exem pt Fund Maturity Amount Value  Coupon Date ($000) ($000) New York GO 5.000% 2/15/30 New York Liberty Development Corp. Revenue 5.000% 11/15/31 New York Liberty Development Corp. Revenue 5.000% 12/15/41 New York Liberty Development Corp. Revenue 5.000% 11/15/44 New York Liberty Development Corp. Revenue 5.750% 11/15/51 New York Liberty Development Corp. Revenue (Goldman Sachs Headquarters) 5.250% 10/1/35 1 New York Liberty Development Corp. Revenue (Port Authority Consolidated Bonds) TOB VRDO 0.220% 11/7/12 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/20 (12) New York Metropolitan Transportation Authority Revenue 5.000% 11/15/23 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/24 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/24 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/30 New York Metropolitan Transportation Authority Revenue 5.000% 11/15/34 New York Metropolitan Transportation Authority Revenue 5.250% 11/15/40 New York Metropolitan Transportation Authority Revenue (Dedicated Petroleum Tax) 5.000% 11/15/34 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/24 New York Metropolitan Transportation Authority Revenue (Dedicated Tax Fund) 5.000% 11/15/24 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/20 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/22 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/1/25 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/25 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/1/26 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.000% 11/15/26 New York Metropolitan Transportation Authority Revenue (Transit Revenue) 5.250% 11/15/41 New York State Dormitory Authority Lease Revenue (Municipal Health Facilities Improvement Program) 5.000% 1/15/19 New York State Dormitory Authority Lease Revenue (State University Dormitory Facilities) 5.000% 7/1/40 New York State Dormitory Authority Revenue (Columbia University) 5.000% 7/1/40 New York State Dormitory Authority Revenue (Memorial Sloan-Kettering Cancer Center) 5.750% 7/1/20 (14) New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/19 (ETM) 10 12 New York State Dormitory Authority Revenue (Mental Health Services Facilities Improvement) 5.000% 8/15/19 New York State Dormitory Authority Revenue (New York University) 5.750% 7/1/27 (14) New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/37 New York State Dormitory Authority Revenue (New York University) 5.000% 7/1/42 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 6/15/19 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 6/15/20 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/21 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 12/15/23 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/24 (2) New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/28 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 3/15/34 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/39 New York State Dormitory Authority Revenue (Personal Income Tax) 5.000% 2/15/40 New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/21 (4) New York State Dormitory Authority Revenue (School Districts Financing Program) 5.000% 10/1/22 (4) New York State Dormitory Authority Revenue (The New School) 6.000% 7/1/50 New York State Environmental Facilities Corp. Revenue (State Clean Water & Drinking Water Revolving Funds) 5.000% 6/15/36 New York State Environmental Facilities Corp. Revenue (State Revolving Funds) 5.000% 5/15/41 New York State Housing Finance Agency Revenue (Personal Income Tax) VRDO 0.200% 11/7/12 New York State Local Government Assistance Corp. Revenue VRDO 0.190% 11/7/12 New York State Mortgage Agency Homeowner Mortgage Revenue VRDO 0.250% 11/7/12 New York State Thruway Authority Revenue 5.000% 1/1/37 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/16 (14) New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/18 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.500% 4/1/20 (2) New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/22 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/27 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/30 New York State Thruway Authority Revenue (Highway & Bridge Trust Fund) 5.000% 4/1/31 New York State Thruway Authority Revenue (Personal Income Tax) 5.000% 3/15/30 New York State Urban Development Corp. Revenue 5.000% 1/1/23 New York State Urban Development Corp. Revenue 5.625% 1/1/28 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 3/15/17 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.000% 12/15/21 New York State Urban Development Corp. Revenue (Personal Income Tax) 5.500% 3/15/25 (14) New York State Urban Development Corp. Revenue (Service Contract) 5.000% 1/1/16 Port Authority of New York & New Jersey Special Obligation Revenue (John F. Kennedy International Air Terminal LLC) 6.000% 12/1/42 Suffolk NY Tobacco Asset Securitization Corp. Revenue 0.000% 6/1/44 Suffolk NY Tobacco Asset Securitization Corp. Revenue 6.000% 6/1/48 Long-Term Tax-Exem pt Fund Maturity Amount Value  Coupon Date ($000) ($000) Tobacco Settlement Financing Corp. New York Revenue 5.500% 6/1/18 Tobacco Settlement Financing Corp. New York Revenue 5.500% 6/1/20 Tobacco Settlement Financing Corp. New York Revenue 5.250% 6/1/21 (2) Tobacco Settlement Financing Corp. New York Revenue 5.250% 6/1/22 (2) Triborough Bridge & Tunnel Authority New York Revenue 5.250% 11/15/12 (Prere.) Triborough Bridge & Tunnel Authority New York Revenue 6.125% 1/1/21 (ETM) Triborough Bridge & Tunnel Authority New York Revenue 5.250% 11/15/38 North Carolina (1.1%) Charlotte NC Airport Revenue 5.000% 7/1/39 Charlotte NC Water & Sewer System Revenue 5.000% 7/1/33 Charlotte-Mecklenburg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) 5.125% 1/15/37 Charlotte-Mecklenburg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) 5.250% 1/15/42 Charlotte-Mecklenburg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) 5.000% 1/15/47 Charlotte-Mecklenburg NC Hospital Authority Health Care System Revenue (Carolinas HealthCare System) VRDO 0.190% 11/7/12 North Carolina Capital Facilities Finance Agency Educational Facilities Revenue (Wake Forest University) 5.000% 1/1/38 North Carolina Capital Facilities Finance Agency Revenue (Duke University Project) 5.000% 10/1/38 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/23 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.000% 1/1/26 North Carolina Eastern Municipal Power Agency Power Systems Revenue 5.500% 1/1/26 North Carolina GO 5.000% 5/1/21 North Carolina Medical Care Commission Health Care Facilities Revenue (WakeMed) 5.000% 10/1/38 North Carolina Medical Care Commission Hospital Revenue (North Carolina Baptist Hospital) 5.250% 6/1/29 North Carolina Municipal Power Agency Revenue 5.250% 1/1/16 North Carolina Municipal Power Agency Revenue 5.250% 1/1/17 North Carolina Municipal Power Agency Revenue 5.250% 1/1/20 Wake County NC GO 5.000% 2/1/22 Ohio (2.2%) Akron OH Bath & Copley Joint Township Hospital District Revenue (Akron General Health System) VRDO 0.240% 11/7/12 LOC Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) 5.250% 9/1/27 Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) VRDO 0.240% 11/1/12 LOC Allen County OH Hospital Facilities Revenue (Catholic Healthcare Partners) VRDO 0.190% 11/7/12 LOC American Municipal Power Ohio Inc. Revenue (Fremont Energy Center Project) 5.000% 2/15/25 American Municipal Power Ohio Inc. Revenue (Prairie State Energy Campus Project) 5.000% 2/15/38 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.875% 6/1/30 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.750% 6/1/34 Buckeye Tobacco Settlement Financing Authority Ohio Revenue 5.875% 6/1/47 Butler County OH Hospital Facilities Revenue (Kettering Health Network) 6.375% 4/1/36 Butler County OH Hospital Facilities Revenue (Kettering Health Network) 5.625% 4/1/41 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.220% 11/7/12 Cleveland-Cuyahoga County OH Port Authority Revenue (Cleveland Museum of Art Project) VRDO 0.220% 11/7/12 Erie County OH Hospital Facilities Revenue (Firelands Regional Medical Center) 5.250% 8/15/46 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.250% 11/15/27 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.250% 11/15/28 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 5.000% 11/15/29 Lucas County OH Hospital Revenue (ProMedica Healthcare Obligated Group) 6.000% 11/15/41 Middletown OH City School District GO 5.000% 12/1/25 (4) Montgomery County OH Revenue (Catholic Health Initiatives) VRDO 0.200% 11/7/12 Montgomery County OH Revenue (Miami Valley Hospital) VRDO 0.200% 11/1/12 Ohio Air Quality Development Authority Pollution Control Revenue (FirstEnergy Generation Corp. Project) 5.700% 2/1/14 Ohio Building Authority Revenue (Adult Correctional Building) 5.000% 10/1/20 Ohio Common Schools GO 5.000% 3/15/13 (Prere.) Ohio GO 5.000% 5/1/18 1 Ohio Higher Educational Facility Commission Revenue (University of Dayton Project) TOB VRDO 0.210% 11/7/12 LOC Ohio Hospital Revenue (Cleveland Clinic Health System Obligated Group) 5.500% 1/1/39 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.000% 1/15/41 Ohio Hospital Revenue (University Hospitals Health System Inc.) 5.250% 1/15/46 Ohio Housing Finance Agency Residential Mortgage Revenue 5.250% 9/1/28 Ohio Water Development Authority Water Pollution Control Loan Fund Revenue 5.000% 12/1/19 Scioto County OH Hospital Facilities Revenue (Southern Ohio Medical Center) 5.750% 2/15/38 University of Cincinnati Ohio General Receipts Revenue 5.000% 6/1/21 Long-Term Tax-Exem pt Fund Maturity Amount Value  Coupon Date ($000) ($000) Oklahom a (0.2%) Oklahoma Development Finance Authority Health System Revenue (Integris Baptist) VRDO 0.280% 11/1/12 (12) Oklahoma Development Finance Authority Pollution Control Revenue (Public Service Co. Project) 5.250% 6/1/14 Oregon (0.6%) Oregon Department of Administrative Services COP 5.000% 5/1/27 Oregon Department of Administrative Services Lottery Revenue 5.250% 4/1/26 Oregon Department of Administrative Services Lottery Revenue 5.250% 4/1/30 Oregon Health & Sciences University Revenue VRDO 0.180% 11/7/12 LOC Umatilla County OR Hospital Facility Authority Revenue (Catholic Health Initiatives) 5.000% 5/1/22 Pennsylvania (2.9%) Allegheny County PA Port Authority Revenue 5.750% 3/1/29 Delaware County PA Authority Hospital Revenue (Crozer-Keystone Obligated Group) 5.000% 12/15/31 Delaware County PA Industrial Development Authority Solid Waste Revenue (Scott Paper Co.) VRDO 0.230% 11/7/12 Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.200% 11/7/12 LOC Delaware River Port Authority Pennsylvania & New Jersey Revenue VRDO 0.220% 11/7/12 LOC Franklin County PA Industrial Development Authority Revenue (Chambersburg Hospital Project) 5.375% 7/1/42 Montgomery County PA Industrial Development Authority Revenue (Philadelphia Presbyterian Homes Inc. Project) 7.000% 12/1/35 Montgomery County PA Industrial Development Authority Revenue (Philadelphia Presbyterian Homes Inc. Project) 7.000% 12/1/40 Northampton County PA General Purpose Authority Hospital Revenue (St. Lukes Hospital Project) 5.500% 8/15/35 Northampton County PA General Purpose Authority Hospital Revenue (St. Lukes Hospital Project) 5.500% 8/15/40 Norwin PA School District GO 3.250% 4/1/31 (4) Pennsylvania Convention Center Authority Revenue 6.700% 9/1/16 (ETM) Pennsylvania GO 5.000% 9/1/14 (4) 1 Pennsylvania GO TOB VRDO 0.220% 11/7/12 1 Pennsylvania Higher Educational Facilities Authority Revenue (Foundation for Indiana University of Pennsylvania Student Housing) TOB VRDO 0.210% 11/7/12 LOC Pennsylvania Higher Educational Facilities Authority Revenue (St. Josephs University) 5.000% 11/1/40 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/27 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/28 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/30 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/31 Pennsylvania Higher Educational Facilities Authority Revenue (Temple University) 5.000% 4/1/32 1 Pennsylvania Housing Finance Agency Single Family Mortgage Revenue TOB VRDO 0.220% 11/7/12 Pennsylvania Public School Building Authority Lease Revenue (School District of Philadelphia) 5.000% 6/1/31 (4) 1 Pennsylvania State University Revenue TOB VRDO 0.290% 11/7/12 LOC Pennsylvania Turnpike Commission Motor License Fund Revenue 5.000% 12/1/42 Pennsylvania Turnpike Commission Revenue 5.000% 6/1/29 Pennsylvania Turnpike Commission Revenue 5.500% 6/1/33 Pennsylvania Turnpike Commission Revenue 5.250% 6/1/36 Pennsylvania Turnpike Commission Revenue 6.500% 12/1/36 Pennsylvania Turnpike Commission Revenue 6.250% 6/1/38 (12) Pennsylvania Turnpike Commission Revenue 5.000% 12/1/38 Pennsylvania Turnpike Commission Revenue 5.250% 6/1/39 Pennsylvania Turnpike Commission Revenue 5.750% 6/1/39 Philadelphia PA Authority Industrial Development Revenue (Inglis House Project) VRDO 0.200% 11/7/12 Philadelphia PA GO 5.250% 8/1/17 (4) Philadelphia PA GO 5.000% 8/1/18 (4) Philadelphia PA Hospitals & Higher Education Facilities Authority Hospital Revenue (Childrens Hospital of Philadelphia Project) 5.000% 7/1/32 Philadelphia PA School District GO 6.000% 9/1/38 Pittsburgh PA Water & Sewer Authority Revenue 6.500% 9/1/13 (14) Pittsburgh PA Water & Sewer Authority Revenue 6.500% 9/1/13 (ETM) Pittsburgh PA Water & Sewer Authority Revenue 7.250% 9/1/14 (ETM) University of Pittsburgh of the Commonwealth System of Higher Education Pennsylvania Revenue (University Capital Project) 5.250% 9/15/30 Wilkes-Barre PA Finance Authority Revenue (University of Scranton Project) 5.000% 11/1/40 Puerto Rico (1.1%) Puerto Rico Electric Power Authority Revenue 5.250% 7/1/22 (14) Puerto Rico Electric Power Authority Revenue 5.500% 7/1/38 Puerto Rico Electric Power Authority Revenue 5.000% 7/1/42 Puerto Rico GO 6.000% 7/1/27 (14) Puerto Rico Infrastructure Financing Authority Special Tax Revenue 0.000% 7/1/34 (2) Puerto Rico Sales Tax Financing Corp. Revenue 6.125% 2/1/14 (Prere.) Puerto Rico Sales Tax Financing Corp. Revenue 6.125% 8/1/29 Long-Term Tax-Exem pt Fund Maturity Amount Value  Coupon Date ($000) ($000) Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/37 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/39 Puerto Rico Sales Tax Financing Corp. Revenue 6.500% 8/1/44 Puerto Rico Sales Tax Financing Corp. Revenue 0.000% 8/1/54 (2) Rhode Island (0.2%) Rhode Island & Providence Plantations GO 5.500% 8/1/29 Rhode Island & Providence Plantations GO 5.500% 8/1/31 Rhode Island Health & Educational Building Corp. Hospital Financing Revenue (Lifespan Obligated Group) 5.000% 5/15/32 (4) Rhode Island Health & Educational Building Corp. Public Schools Revenue (Pooled Issue) 4.500% 5/15/23 (4) Rhode Island Health & Educational Building Corp. Public Schools Revenue (Pooled Issue) 4.500% 5/15/24 (4) Rhode Island Housing & Mortgage Finance Corp. Revenue 4.000% 10/1/40 South Carolina (2.2%) Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/17 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/26 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.250% 12/1/28 Charleston SC Educational Excellence Financing Corp. Revenue (Charleston County School District, South Carolina Project) 5.000% 12/1/31 Greenville County SC School District GO 5.000% 12/1/27 Piedmont SC Municipal Power Agency Revenue 6.500% 1/1/15 (ETM) Piedmont SC Municipal Power Agency Revenue 6.500% 1/1/15 (14) Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/18 Piedmont SC Municipal Power Agency Revenue 5.000% 1/1/21 Piedmont SC Municipal Power Agency Revenue 5.750% 1/1/34 (4) South Carolina Jobs Economic Development Authority Revenue (Bon Secours Health System) 5.625% 11/15/12 (Prere.) South Carolina Public Service Authority Revenue 5.500% 1/1/38 South Carolina Public Service Authority Revenue 5.250% 1/1/39 1 South Carolina Public Service Authority Revenue TOB VRDO 0.240% 11/7/12 South Carolina Transportation Infrastructure Revenue 5.250% 10/1/14 (Prere.) South Carolina Transportation Infrastructure Revenue 5.250% 10/1/14 (Prere.) University of South Carolina Higher Education Revenue 5.250% 6/1/38 (4) 1 York County SC Rock Hill School District No. 3 GO TOB VRDO 0.240% 11/7/12 (4) South Dakota (0.1%) 3 South Dakota Health & Educational Facilities Authority Revenue (Sanford Health) 5.000% 11/1/37 Tennessee (0.3%) Jackson TN Energy Authority Gas System Revenue VRDO 0.210% 11/7/12 LOC Metropolitan Government of Nashville & Davidson County TN Health & Educational Facilities Board Revenue (Meharry Medical College) 6.000% 12/1/12 (2) Shelby County TN GO VRDO 0.220% 11/7/12 Shelby County TN Health Educational & Housing Facility Board Revenue (Methodist Healthcare) 5.250% 9/1/27 (4) Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/23 Tennessee Energy Acquisition Corp. Gas Revenue 5.250% 9/1/24 Tennessee Energy Acquisition Corp. Gas Revenue 5.000% 2/1/27 Tennessee Housing Development Agency Homeownership Program Revenue 4.500% 7/1/37 3 Tennessee Housing Development Agency Homeownership Program Revenue 4.000% 7/1/38 Texas (7.6%) Austin TX Combined Utility System Revenue 0.000% 5/15/17 (14) Austin TX Water & Wastewater System Revenue 5.000% 11/15/24 Austin TX Water & Wastewater System Revenue 5.000% 11/15/25 1 Beaumont TX Independent School District School Building GO TOB VRDO 0.250% 11/7/12 Central Texas Regional Mobility Authority Revenue 6.250% 1/1/46 Clifton TX Higher Education Finance Corp. Revenue (Baylor University) 5.250% 3/1/29 Dallas County TX Utility & Reclamation District GO 5.375% 2/15/29 (2) Dallas TX Civic Center Improvement Revenue 5.000% 8/15/27 (12) Dallas TX Civic Center Improvement Revenue 5.000% 8/15/28 (12) Dallas TX GO 5.000% 2/15/19 Harris County TX GO 0.000% 10/1/14 (14) Harris County TX GO 0.000% 10/1/15 (14) Harris County TX Health Facilities Development Corp. Hospital Revenue (Memorial Hermann Healthcare System) 7.125% 12/1/31 Long-Term Tax-Exem pt Fund Maturity Amount Value  Coupon Date ($000) ($000) Harris County TX Health Facilities Development Corp. Hospital Revenue (Texas Childrens Hospital) VRDO 0.250% 11/1/12 1 Harris County TX Health Facilities Development Corp. Revenue (Sisters of Charity of the Incarnate Word) TOB VRDO 0.230% 11/1/12 (ETM) Harris County TX Health Facilities Development Corp. Revenue (St. Lukes Episcopal Hospital) VRDO 0.250% 11/1/12 Harris County TX Hospital District Revenue 5.125% 2/15/32 (14) Harris County TX Hospital District Revenue 5.250% 2/15/37 (14) Harris County TX Toll Road Revenue 5.000% 8/15/22 Houston TX Airport System Revenue 5.000% 7/1/31 Houston TX Airport System Revenue 5.000% 7/1/32 Houston TX Airport System Revenue 5.500% 7/1/39 Houston TX Utility System Revenue 5.250% 11/15/30 Houston TX Utility System Revenue 5.250% 11/15/31 Love Field Airport Modernization Corp. Texas Special Facilities Revenue (Southwest Airlines Co. Project) 5.250% 11/1/40 Lower Colorado River Authority Texas Revenue 5.625% 1/1/15 (Prere.) Lower Colorado River Authority Texas Revenue 5.875% 5/15/16 (4) Lower Colorado River Authority Texas Revenue 5.625% 5/15/19 (Prere.) 10 13 Lower Colorado River Authority Texas Revenue 5.625% 5/15/19 (Prere.) Lower Colorado River Authority Texas Revenue 5.625% 5/15/19 (Prere.) 20 26 Lower Colorado River Authority Texas Revenue 5.500% 5/15/36 Lower Colorado River Authority Texas Revenue 5.625% 5/15/39 Lower Colorado River Authority Texas Revenue 5.000% 5/15/40 Lubbock TX Independent School District GO VRDO 0.250% 11/7/12 Matagorda County TX Navigation District No. 1 Pollution Control Revenue (Central Power & Light Co. Project) 6.300% 11/1/29 Montgomery County TX GO 5.125% 3/1/31 Montgomery County TX GO 5.250% 3/1/32 North Texas Tollway Authority System Revenue 6.250% 2/1/23 North Texas Tollway Authority System Revenue 5.000% 9/1/30 North Texas Tollway Authority System Revenue 6.125% 1/1/31 North Texas Tollway Authority System Revenue 5.000% 1/1/33 North Texas Tollway Authority System Revenue 5.000% 1/1/34 North Texas Tollway Authority System Revenue 5.000% 1/1/36 North Texas Tollway Authority System Revenue 6.000% 1/1/38 North Texas Tollway Authority System Revenue 6.250% 1/1/39 North Texas Tollway Authority System Revenue 5.500% 9/1/41 North Texas Tollway Authority System Revenue 6.000% 9/1/41 1 North Texas Tollway Authority System Revenue TOB VRDO 0.220% 11/7/12 (13) Northeast Texas Hospital Authority Revenue (Northeast Medical Center Hospital) 5.625% 5/15/17 (4) Northeast Texas Hospital Authority Revenue (Northeast Medical Center Hospital) 5.625% 5/15/22 (4) Panhandle-Plains TX Higher Education Authority Inc. Student Loan Revenue 1.160% 10/1/20 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/22 SA Energy Acquisition Public Facility Corp. Texas Gas Supply Revenue 5.500% 8/1/23 Tarrant Regional Water District Texas Water Revenue 5.000% 3/1/28 Texas City TX Industrial Development Corp. Marine Terminal Revenue (ARCO Pipe Line Co. Project) 7.375% 10/1/20 Texas GO 5.750% 8/1/32 1 Texas GO TOB VRDO 0.230% 11/1/12 1 Texas GO TOB VRDO 0.220% 11/7/12 4 Texas Municipal Gas Acquisition & Supply Corp. Revenue 0.680% 9/15/17 Texas Municipal Gas Acquisition & Supply Corp. Revenue 5.625% 12/15/17 Texas Municipal Gas Acquisition & Supply Corp. Revenue 6.250% 12/15/26 Texas Municipal Power Agency Revenue 0.000% 9/1/13 (14) Texas Municipal Power Agency Revenue 0.000% 9/1/14 (14) Texas Municipal Power Agency Revenue 0.000% 9/1/15 (14) Texas Private Activity Surface Transportation Corp. Revenue 7.500% 12/31/31 Texas Private Activity Surface Transportation Corp. Revenue 6.875% 12/31/39 Texas Public Finance Authority Revenue (Unemployment Compensation) 5.000% 1/1/20 Texas Transportation Commission Central Texas System Revenue PUT 2.750% 2/15/13 Texas Transportation Commission Mobility Fund GO VRDO 0.200% 11/7/12 1 Texas Transportation Commission Revenue TOB VRDO 0.240% 11/7/12 Texas Turnpike Authority Central Texas Turnpike System Revenue 0.000% 8/15/26 (2) Texas Turnpike Authority Central Texas Turnpike System Revenue 0.000% 8/15/28 (2) University of Houston Texas Revenue 5.000% 2/15/43 Utah (0.3%) Central Utah Water Conservancy District GO 5.000% 4/1/30 Intermountain Power Agency Utah Power Supply Revenue 5.250% 7/1/21 Long-Term Tax-Exem pt Fund Maturity Amount Value  Coupon Date ($000) ($000) Verm ont (0.1%) Vermont Educational & Health Buildings Financing Agency Hospital Revenue (Fletcher Allen Health Care Project) 5.000% 12/1/34 (4) Virgin Islands (0.1%) Virgin Islands Public Finance Authority Revenue 5.000% 10/1/25 Virgin Islands Public Finance Authority Revenue 5.000% 10/1/29 Virginia (1.3%) 3 Chesapeake VA Toll Road Revenue 5.000% 7/15/47 Fairfax County VA Industrial Development Authority Hospital Revenue (Inova Health System Hospital Project) 5.500% 5/15/35 Fairfax County VA Industrial Development Authority Hospital Revenue (Inova Health System Hospital Project) 5.000% 5/15/37 Fairfax County VA Public Improvement GO 5.000% 4/1/21 Henrico County VA Economic Development Authority Revenue (Bon Secours Health System) 5.250% 11/1/42 (12) Louisa VA Industrial Development Authority Pollution Control Revenue (Virginia Electric & Power Co. Project) PUT 5.375% 12/2/13 Norfolk VA Economic Development Authority Health Care Facilities Revenue (Sentara Healthcare) 5.000% 11/1/36 Stafford County VA Economic Development Authority Hospital Facilities Revenue (MediCorp Health System Obligated Group) 5.250% 6/15/37 Tobacco Settlement Financing Corp. Virginia Revenue 5.625% 6/1/15 (Prere.) 1 University of Virginia Revenue TOB VRDO 0.230% 11/1/12 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/23 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/32 Virginia Commonwealth Transportation Board Revenue 5.000% 5/15/33 Washington (2.4%) Chelan County WA Public Utility District No. 1 Hydro-Electric System Revenue (Columbia River-Rock Island Hydro) 0.000% 6/1/14 (14) Chelan County WA Public Utility District No. 1 Hydro-Electric System Revenue (Columbia River-Rock Island Hydro) 0.000% 6/1/15 (14) Chelan County WA Public Utility District No. 1 Hydro-Electric System Revenue (Columbia River-Rock Island Hydro) 0.000% 6/1/17 (14) Chelan County WA Public Utility District No. 1 Hydro-Electric System Revenue (Columbia River-Rock Island Hydro) 0.000% 6/1/18 (14) Energy Northwest Washington Electric Revenue (Columbia Generating Station) 5.000% 7/1/18 King County WA Sewer Revenue 5.000% 1/1/39 King County WA Sewer Revenue 5.250% 1/1/42 King County WA Sewer Revenue 5.750% 1/1/43 Port of Seattle WA Revenue 5.000% 8/1/29 Port of Seattle WA Revenue 5.000% 8/1/32 Port of Seattle WA Revenue 5.000% 8/1/33 Seattle WA Municipal Light & Power Revenue 5.250% 2/1/33 Washington (Motor Vehicle Fuel Tax) GO 5.000% 7/1/21 Washington GO 6.750% 2/1/15 Washington GO 5.000% 2/1/19 Washington GO 5.000% 2/1/20 Washington GO 5.000% 8/1/20 Washington GO 5.000% 2/1/35 Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/31 (4) Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.250% 8/15/34 (4) Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.500% 8/15/43 (12) Washington Health Care Facilities Authority Revenue (MultiCare Health System) 5.000% 8/15/44 Washington Health Care Facilities Authority Revenue (Providence Health & Services) 5.000% 10/1/33 Washington Health Care Facilities Authority Revenue (Seattle Childrens Hospital) 5.625% 10/1/38 Washington Health Care Facilities Authority Revenue (Swedish Health Services) 6.250% 5/15/21 (Prere.) West Virginia (0.6%) Pleasants County WV Pollution Control Revenue 5.250% 10/15/37 West Virginia Economic Development Authority Revenue 5.000% 6/15/28 West Virginia Economic Development Authority Solid Waste Facilities Disposal Revenue (Appalachian Power Co. - Amos Project) 5.375% 12/1/38 1 West Virginia Economic Development Authority TOB VRDO 0.230% 11/1/12 West Virginia Hospital Finance Authority Hospital Revenue (Charleston Area Medical Center Inc.) 5.625% 9/1/32 West Virginia Hospital Finance Authority Hospital Revenue (United Hospital Center Inc. Project) 5.250% 6/1/41 (2) West Virginia University Revenue 5.000% 10/1/36 Long-Term Tax-Exem pt Fund Maturity Amount Value  Coupon Date ($000) ($000) Wisconsin (1.5%) Wisconsin GO 5.000% 5/1/14 (14) Wisconsin GO 5.000% 5/1/23 Wisconsin GO 6.000% 5/1/36 Wisconsin Health & Educational Facilities Authority Health Care Facilities Revenue (Luther Hospital) 5.750% 11/15/30 Wisconsin Health & Educational Facilities Authority Health Facilities Revenue (SSM Health Care) 5.250% 6/1/34 Wisconsin Health & Educational Facilities Authority Revenue (Agnesian Healthcare Inc.) 5.750% 7/1/30 Wisconsin Health & Educational Facilities Authority Revenue (Aurora Health Care Inc.) 5.625% 4/15/39 Wisconsin Health & Educational Facilities Authority Revenue (Froedtert & Community Health Inc.) 5.000% 4/1/42 Wisconsin Health & Educational Facilities Authority Revenue (Gundersen Lutheran) 5.000% 11/15/44 Wisconsin Health & Educational Facilities Authority Revenue (Marquette University) 5.000% 10/1/29 Wisconsin Health & Educational Facilities Authority Revenue (Marquette University) 5.000% 10/1/30 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/19 Wisconsin Health & Educational Facilities Authority Revenue (Ministry Health Care Inc.) 5.000% 8/15/32 Wisconsin Health & Educational Facilities Authority Revenue (University of Wisconsin Medical Foundation) VRDO 0.230% 11/7/12 LOC Wisconsin Transportation Revenue 4.500% 7/1/26 (14) Total Tax-Exem pt Municipal Bonds (Cost $7,297,001) Shares Tem porary Cash Investm ent (1.4%) Money Market Fund (1.4%) 5 Vanguard Municipal Cash Management Fund (Cost $112,062) 0.202% Total Investm ents (99.7%) (Cost $7,409,063) Other Assets and Liabilities (0.3%) Other Assets Liabilities Net Assets (100%) At October 31, 2012, net assets consisted of: Amount ($000) Paid-in Capital 7,489,189 Undistributed Net Investment Income — Accumulated Net Realized Losses (55,833) Unrealized Appreciation (Depreciation) Investment Securities 735,787 Futures Contracts (135) Net Assets Investor Shares —Net Assets Applicable to 95,662,512 outstanding $ .001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Investor Shares Admiral Shares—Net Assets Applicable to 595,663,627 outstanding $ .001 par value shares of beneficial interest (unlimited authorization) Net Asset Value Per Share—Admiral Shares • See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At October 31, 2012, the aggregate value of these securities was $221,144,000, representing 2.7% of net assets. 2 Securities with a value of $374,000 have been segregated as initial margin for open futures contracts. 3 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of October 31, 2012. 4 Adjustable-rate security. 5 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. For key to abbreviations and other references, see back cover. See accompanying Notes, which are an integral part of the Financial Statements. Statement of Operations Year Ended October 31, 2012 ($000) Investment Income Income Interest 1 Total Income Expenses The Vanguard GroupNote B Investment Advisory Services Management and Administrative Investor Shares Management and Administrative Admiral Shares Marketing and Distribution Investor Shares Marketing and Distribution Admiral Shares Custodian Fees 85 Auditing Fees 29 Shareholders ReportsInvestor Shares 74 Shareholders ReportsAdmiral Shares 47 Trustees Fees and Expenses 7 Total Expenses Net Investment Income Realized Net Gain (Loss) Investment Securities Sold Futures Contracts Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Investment Securities Futures Contracts Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations Statement of Changes in Net Assets Year Ended October 31, ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income Realized Net Gain (Loss) Change in Unrealized Appreciation (Depreciation) Net Increase (Decrease) in Net Assets Resulting from Operations Distributions Net Investment Income Investor Shares Admiral Shares Realized Capital Gain Investor Shares   Admiral Shares   Total Distributions Capital Share Transactions Investor Shares Admiral Shares Net Increase (Decrease) from Capital Share Transactions Total Increase (Decrease) Net Assets Beginning of Period End of Period 1 Interest income from an affiliated company of the fund was $176,000. See accompanying Notes, which are an integral part of the Financial Statements. Long-Term Tax-Exempt Fund Financial Highlights Investor Shares For a Share Outstanding Year Ended October 31, Throughout Each Period Net Asset Value, Beginning of Period $11.13 $11.25 $10.92 $10.09 $11.09 Investment Operations Net Investment Income Net Realized and Unrealized Gain (Loss) on Investments Total from Investment Operations Distributions Dividends from Net Investment Income Distributions from Realized Capital Gains      Total Distributions Net Asset Value, End of Period $11.82 $11.13 $11.25 $10.92 $10.09 Total Return 1 10.27% 3.29% 7.52% 13.32% 4.74% Ratios/Supplemental Data Net Assets, End of Period (Millions) $1,130 $1,100 $1,615 $1,768 $686 Ratio of Total Expenses to Average Net Assets 0.20% 0.20% 0.20% 0.20% 0.15% Ratio of Net Investment Income to Average Net Assets 3.78% 4.33% 4.28% 4.59% 4.56% Portfolio Turnover Rate 15% 19% 23% 15% 26% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. Admiral Shares For a Share Outstanding Year Ended October 31, Throughout Each Period Net Asset Value, Beginning of Period $11.13 $11.25 $10.92 $10.09 $11.09 Investment Operations Net Investment Income Net Realized and Unrealized Gain (Loss) on Investments Total from Investment Operations Distributions Dividends from Net Investment Income Distributions from Realized Capital Gains      Total Distributions Net Asset Value, End of Period $11.82 $11.13 $11.25 $10.92 $10.09 Total Return 1 10.36% 3.37% 7.61% 13.41% 4.68% Ratios/Supplemental Data Net Assets, End of Period (Millions) $7,039 $6,150 $6,361 $5,547 $2,180 Ratio of Total Expenses to Average Net Assets 0.12% 0.12% 0.12% 0.12% 0.08% Ratio of Net Investment Income to Average Net Assets 3.86% 4.41% 4.36% 4.67% 4.63% Portfolio Turnover Rate 15% 19% 23% 15% 26% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. See accompanying Notes, which are an integral part of the Financial Statements. Long-Term Tax-Exempt Fund Notes to Financial Statements Vanguard Long-Term Tax-Exempt Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in debt instruments of many municipal issuers; the issuers abilities to meet their obligations may be affected by economic and political developments in a specific state or region. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the funds minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Municipal Cash Management Fund are valued at that funds net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). During the year ended October 31, 2012, the funds average investments in long and short futures contracts each represented less than 1% of net assets, based on quarterly average aggregate settlement values. 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its income. Management has analyzed the funds tax positions taken for all open federal income tax years (October 31, 20092012), and has concluded that no provision for federal income tax is required in the funds financial statements. 4. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. Annual distributions from realized capital gains, if any, are recorded on the ex-dividend date. 5. Other: Interest income includes income distributions received from Vanguard Municipal Cash Management Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At October 31, 2012, the fund had contributed capital of $1,131,000 to Vanguard (included in Other Assets), representing 0.01% of the funds net assets and 0.45% of Vanguards capitalization. The funds trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the funds investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Level 1 Quoted prices in active markets for identical securities. Level 2 Other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.). Level 3 Significant unobservable inputs (including the funds own assumptions used to determine the fair value of investments). The following table summarizes the market value of the funds investments as of October 31, 2012, based on the inputs used to value them: Level 1 Level 2 Level 3 Investments ($000) ($000) ($000) Tax-Exempt Municipal Bonds   Temporary Cash Investments   Futures ContractsAssets 1   Futures ContractsLiabilities 1   Total  1 Represents variation margin on the last day of the reporting period. D. At October 31, 2012, the aggregate settlement value of open futures contracts and the related unrealized appreciation (depreciation) were: ($000) Aggregate Number of Settlement Unrealized Long (Short) Value Appreciation Futures Contracts Expiration Contracts Long (Short) (Depreciation) 5-Year U.S. Treasury Note December 2012 30-Year U.S. Treasury Bond December 2012 10-Year U.S. Treasury Note December 2012 Unrealized appreciation (depreciation) on open futures contracts is required to be treated as realized gain (loss) for tax purposes. E. Capital gain distributions are determined on a tax basis and may differ from realized capital gains for financial reporting purposes. Differences may be permanent or temporary. Permanent differences are reclassified among capital accounts in the financial statements to reflect their tax character. Temporary differences arise when gains or losses are recognized in different periods for financial statement and tax purposes; these differences will reverse at some time in the future. For tax purposes, the fund used capital loss carryforwards of $28,791,000 to offset taxable capital gains realized during the year ended October 31, 2012. At October 31, 2012, the fund had available capital losses totaling $24,642,000 to offset future net capital gains of $5,362,000 through October 31, 2017, and $19,280,000 through October 31, 2019. The fund had realized losses totaling $31,327,000 through October 31, 2012, which are deferred for tax purposes and reduce the amount of tax-basis unrealized appreciation on investment securities. At October 31, 2012, the cost of investment securities for tax purposes was $7,440,390,000. Net unrealized appreciation of investment securities for tax purposes was $704,460,000, consisting of unrealized gains of $712,149,000 on securities that had risen in value since their purchase and $7,689,000 in unrealized losses on securities that had fallen in value since their purchase. F. During the year ended October 31, 2012, the fund purchased $1,499,730,000 of investment securities and sold $1,097,606,000 of investment securities, other than temporary cash investments. G. Capital share transactions for each class of shares were: Year Ended October 31, Amount Shares Amount Shares ($000) ($000) Investor Shares Issued Issued in Lieu of Cash Distributions Redeemed Net Increase (Decrease)Investor Shares Admiral Shares Issued Issued in Lieu of Cash Distributions Redeemed Net Increase (Decrease)Admiral Shares H. In preparing the financial statements as of October 31, 2012, management considered the impact of subsequent events for potential recognition or disclosure in these financial statements. PRO FORMA FINANCIAL INFORMATION The unaudited pro forma information provided herein should be read in conjunction with the annual reports to shareholders, for year ending November 30, 2012 for Vanguard Florida Focused Long-Term Tax-Exempt Fund (the Acquired Fund) and the year ending October 31, 2012, for Vanguard Long-Term Tax-Exempt Fund (the Acquiring Fund). On March 22, 2013, the Funds board of trustees approved a plan of reorganization (the Reorganization) whereby the Acquired Fund will transfer substantially all of its assets and liabilities to the Acquiring Fund in exchange for Investor or Admiral Shares, as appropriate, of the Acquiring Fund. Shareholders of the Acquired Fund would receive Investor Shares or Admiral Shares, as appropriate, equivalent in value to their investments in the Acquired Fund at the time of the Reorganization, and the Acquired Fund then would be dissolved. The Reorganization is expected to occur on or about July 26, 2013 (Reorganization Closing Date). As of October 31, 2012, the net assets of: (i) the Acquired Fund were $962,004,000 and (ii) the Acquiring Fund were $8,169,008,000. The net assets of the combined fund as of October 31, 2012 would have been $9,131,012,000. The Vanguard Group, Inc. furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services to the Acquired Fund and the Acquiring Fund. The costs of such services are allocated to the funds under methods approved by the board of trustees. Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. The unaudited pro forma information set forth below for the twelve months ending October 31, 2012, is intended to present financial information as if the acquisition of the Acquired Fund by the Acquiring Fund had been consummated at October 31, 2011. The information set forth below reflects adjustments made to expenses due to changes in relative net assets), duplicate services, and other services that would not have occurred if the Reorganizations had taken place on the first day of the period described above. The pro forma information has been derived from the books and records of the Funds utilized in calculating daily net asset value for the Funds and conforms to generally accepted accounting principles for U.S. mutual funds. The Acquiring Fund and the Acquired Fund will bear their own expenses incurred in the Reorganization. These expenses include proxy costs of the Acquired Fund, and audit and legal fees of both Funds, and are estimated at $69,000 for the Acquired Fund and $8,000 for the Acquiring Fund. Actual results could differ from these estimates. On a pro forma basis for the twelve months ended October 31, 2012 the proposed Reorganization would have resulted in the following approximate changes to expenses: Pro Forma Adjustments ($000) Costs of Reorganization (proxy costs and legal and accounting fees) $ 77 Recurring expenses The Vanguard Group Investment Advisory Services - Management and Administrative - Marketing and Distribution - Other Expenses Total Recurring Expenses $ (36) The actual expense ratios of the Funds for the twelve months ended October 31, 2012 were as follows. Acquiring Fund Acquired Fund Expense Ratio - Investor Shares 0.20% 0.20% Expense Ratio - Admiral Shares 0.12% 0.12% The pro forma combined expense ratio for the twelve months ended would have been 0.20% for Investor Shares and 0.12% for Admiral Shares, unchanged from the actual expense ratios of both the Acquiring and Acquired Funds. Management expects the Funds expense ratios to remain at these levels through the date of the Reorganization. The Acquiring Fund will be the surviving fund for accounting purposes. The results of operations of the Acquiring Fund for pre-combination periods will not be restated. No significant accounting policies (including valuation of portfolio securities or compliance with Subchapter M of the Internal Revenue Code of 1986, as amended) will change as a result of the proposed Reorganization. The Reorganization will be accounted for as a tax-free reorganization of investment companies. In a tax-free reorganization: 1. No gain or loss is recognized by the Acquired Fund upon the transfer of its assets to the Acquiring Fund in exchange for shares of the Acquiring Fund and the assumption by the Acquiring Fund of all of the liabilities of the Acquired Fund, or upon the distribution of the shares of the Acquiring Fund by the Acquired Fund to its shareholders in termination of the Acquired Fund. 2. No gain or loss is recognized by the Acquired Fund shareholders upon the exchange of their shares of the Acquired Fund solely for shares of the Acquiring Fund pursuant to the Reorganization. 3. The historical cost of investment securities generally is carried forward to the Acquiring Fund. Each funds tax-basis capital gains and losses are determined only at the end of each fiscal year. For tax purposes, at November 30, 2012, the Acquired Fund had $1,796,000 of long-term capital gains available for distribution. The capital gains were distributed in December 2012. At October 31, 2012, the Acquiring Fund had available capital loss carryforwards totaling $24,642,000 to offset future net capital gains of $5,362,000 through October 31, 2017, and $19,280,000 through October 31, 2019. Should the Acquired Fund have available capital loss carryforwards at the time of the Reorganization, t he Reorganization would impact the use of the Acquired Funds capital loss carryforwards, in the following manner: (1) the carryforwards would benefit the shareholders of the combined Fund, rather than only the shareholders of the Acquired Fund; (2) the amount of the carryforwards that could be utilized in any taxable year would equal the long-term tax-exempt rate at such time, multiplied by the aggregate net asset value of the Acquired Fund at the time of the Reorganization, and this yearly limitation will be increased by any capital gains realized after the Reorganization on securities held by the Acquired Fund that had unrealized appreciation at the time of the Reorganization; and (3) any gains recognized after the Reorganization that are attributable to appreciation in the Acquired Funds portfolio at the time of the Reorganization would not be able to be offset by the capital loss carryforward of the Acquiring Fund. The Reorganization would impact the use of the Acquiring Funds capital loss carryforwards in the following manner: (1) the shareholders of the combined Fund would benefit, rather than only the shareholders of the Acquiring Fund; and (2) subsequently recognized gains that are attributable to appreciation in the Acquiring Funds portfolio at the time of the Reorganization cannot be utilized against any capital loss carryforwards or losses recognized after the Reorganization that are attributable to depreciation in the Acquired Funds portfolio at the time of the Reorganization. The capital loss carryforwards and limitations described above may change significantly between now and the Reorganization Closing Date. Further, the ability of each Fund to use these losses (even in the absence of the Reorganization) depends on factors other than loss limitations, such as the future realization of capital gains or losses. The combination of these factors on the use of loss carryforwards may result in some portion of the loss carryforwards of either or both of the Funds expiring unused. The Acquiring Fund intends to continue to qualify as a regulated investment company and distribute all of its tax-exempt income. Management has analyzed the fund's tax positions taken for all open federal income tax years (October 31, 2009-2012), and has concluded that no provision for federal income tax is required in the fund's financial statements. PART C VANGUARD MUNICIPAL BOND FUNDS REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1-14 OTHER INFORMATION ITEM 15. INDEMNIFICATION. The Registrants organizational documents contain provisions indemnifying Trustees and officers against liability incurred in their official capacities. Article VII, Section 2 of the Amended and Restated Agreement and Declaration of Trust provides that the Registrant may indemnify and hold harmless each and every Trustee and officer from and against any and all claims, demands, costs, losses, expenses, and damages whatsoever arising out of or related to the performance of his or her duties as a Trustee or officer. Article VI of the By-Laws generally provides that the Registrant shall indemnify its Trustees and officers from any liability arising out of their past or present service in that capacity. Among other things, this provision excludes any liability arising by reason of willful misfeasance, bad faith, gross negligence, or the reckless disregard of the duties involved in the conduct of the Trustees or officers office with the Registrant. ITEM 16. EXHIBITS. (1) Articles of Incorporation, Amended and Restated Declaration of Trust, filed on February 19, 2009, Post-Effective Amendment No. 64, is hereby incorporated by reference. (2) By-Laws, filed on February 25, 2011, Post-Effective Amendment No. 73, is hereby incorporated by reference. (3) Voting Trust Agreement, not applicable. (4) Form of Agreement and Plan of Reorganization by and between Municipal Bond Funds, on behalf of the Long-Term Tax-Exempt Fund and the Florida Tax-Free Funds, on behalf of its Florida Focused Long-Term Tax-Exempt Fund, filed herewith as Appendix A. (5) Instruments Defining Rights of Security Holders, reference is made to Articles III and V of the Registrants Amended and Restated Agreement and Declaration of Trust, refer to Exhibit (1) above (6) Investment Advisory Contract, The Vanguard Group, Inc. provides investment advisory services to the Funds at cost pursuant to the Fifth Amended and Restated Funds Service Agreement, refer to Exhibit (13) below. (7) Underwriting Contracts, not applicable. (8) Bonus or Profit Sharing Contracts, reference is made to the section entitled Management of the Funds in the Registrants Statement of Additional Information, is hereby incorporated by reference. (9) Custodian Agreement, for State Street Bank and Trust Company, filed on February 25, 2011, Post-Effective Amendment No. 73, is hereby incorporated by reference. (10) (a) Rule 12b-1 Plan, not applicable. (b)Rule 18f-3 Plan, filed on February 27, 2013, Post-Effective Amendment No. 77, is hereby incorporated by reference. (11) Legality of Securities Opinion, is filed herewith. (12) Form of Tax Opinion Supporting the Tax Matters and Consequences to Shareholders, is filed herewith. (13) Other Material Contracts, Fifth Amended and Restated Funds Service Agreement, filed on February 24, 2012, Post-Effective Amendment No. 75; and Form of Authorized Participant Agreement, filed on February 25, 2011, Post-Effective Amendment No. 73 are incorporated by reference. (14) Other Opinion or Consent, Consent of Independent Registered Public Accounting Firm, is filed herewith. (15) Omitted Financial Statements, not applicable. (16) Power of Attorney, for all trustees and officers, see File Number 002-11444, filed on March 27, 2012, Post-Effective Amendment No. 96, is hereby incorporated by reference. (17) Other Exhibits, Form of Proxy Card, is filed herewith. ITEM 17. UNDERTAKINGS (1) The undersigned Registrant agrees that prior to any public reoffering of the securities registered through the use of a prospectus which is a part of this Registration Statement by any person or party who is deemed to be an underwriter within the meaning of Rule 145(c) of the Securities Act of 1933, the reoffering prospectus will contain the information called for by the applicable registration form for reofferings by persons who may be deemed underwriters, in addition to the information called for by the other items of the applicable form. (2) The undersigned Registrant agrees that every prospectus that is filed under paragraph (1) above will be filed as a part of an amendment to the Registration Statement and will not be used until the amendment is effective, and that, in determining any liability under the Securities Act of 1933, each post-effective amendment shall be deemed to be a new registration statement for the securities offered therein, and the offering of the securities at that time shall be deemed to be the initial bona fide offering of them. (3) The undersigned Registrant undertakes to file, by post-effective amendment, the final opinion of counsel supporting the tax consequences of the proposed reorganization within a reasonable time after receipt of such opinion. SIGNATURES As required by the Securities Act of 1933, this Registration Statement has been signed on behalf of the Registrant, in the Town of Valley Forge and the Commonwealth of Pennsylvania on the 9th day of April, 2013. VANGUARD MUNICIPAL BOND FUNDS By: /s/ F. William McNabb III* F. William McNabb III Chairman and Chief Executive Officer As required by the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities and on the dates indicated. Signature Title Date Chairman and Chief /s/ F. William McNabb III* Executive Officer April 9, 2013 F. William McNabb III /s/ Emerson U. Fullwood* Trustee April 9, 2013 Emerson U. Fullwood /s/ Rajiv L. Gupta* Trustee April 9, 2013 Rajiv L. Gupta /s/ Amy Gutmann * Trustee April 9, 2013 Amy Gutmann /s/ JoAnn Heffernan Heisen* Trustee April 9, 2013 JoAnn Heffernan Heisen /s/ F. Joseph Loughrey* Trustee April 9, 2013 F. Joseph Loughrey /s/ Mark Loughridge* Trustee April 9, 2013 Mark Loughridge /s/ Scott C. Malpass* Trustee April 9, 2013 Scott C. Malpass /s/ André F. Perold* Trustee April 9, 2013 André F. Perold /s/ Alfred M. Rankin, Jr.* Trustee April 9, 2013 Alfred M. Rankin, Jr. /s/ Peter F. Volanakis * Trustee April 9, 2013 Peter F. Volanakis /s/ Thomas J. Higgins* Chief Financial Officer April 9, 2013 Thomas J. Higgins *By /s/ Heidi Stam Heidi Stam, pursuant to a Power of Attorney filed on March 27, 2012, see Accession Number 0000932471-12-003946, Incorporated by Reference. EXHIBIT INDEX Exhibit No. Description 11 Legality of Securities Opinion 12 Form of Tax Opinion 14 Consent of Independent Registered Public Accounting Firm 17 Form of Proxy Card
